Case 4:18-cv-01885-HSG Document 534-6 Filed 11/01/18 Page 1 of 79




         PICKENS EXHIBIT 32
        Case 4:18-cv-01885-HSG Document 534-6 Filed 11/01/18 Page 2 of 79




September 21, 2018                                                                       Ryan J. McBrayer
                                                                               RMcBrayer@perkinscoie.com
                                                                                      D. +1.206.359.3073
                                                                                      F. +1.206.359.4073

VIA EMAIL

Joyce Nadipuram
Fizpatrick, Cella, Harper & Scinto
1290 Avenue of the Americas
New York, NY 10104-3800
cgerson@FCHS.com

Re:      Koninklijke Philips N.V. matters, Nos. 18-1885 through -1887 and -1890 (N.D. Cal.)

Dear Joyce:

         I write on behalf of Defendants HTC, ASUS, and Acer, and intervenor Microsoft
regarding Philips’ improper attempts to belatedly add accused products to this case without leave
from the Court. As you know, Philips has attempted to add more than 1,000 products to this case
that have been publicly known and on sale for many years, and thus could have been included
earlier in the case. For instance, HTC released its Desire S smartphone in 2011, more than four
years before Philips filed its Complaint, and more than five years before Philips provided its
Identification of Accused Products as required by the rules of the case. Between its launch and
Philips’ lawsuit, the Desire S was featured on HTC’s website, numerous cellular carrier websites,
in magazine articles, and on Amazon.com. The Desire S also had its own Wikipedia page since
February 2011. Yet Philips did not disclose any allegations against the Desire S until August 23,
2018, when it served a purported amendment to its list of accused devices adding the Desire S
despite the Court’s clear admonition that Philips must first seek leave before expanding the case.
HTC objects to this allegation just as it and other Defendants have objected to similar
amendments.

        Given our recent conferences related to the scope and timing of the case, and the
upcoming Status Conference with the Court, Defendants request Philips’ cooperation to resolve
this issue. First, please confirm that Philips will withdraw its accusations against all products in
the attached Exhibits A-D. These Schedules contain devices that Philips accused without
permission but that, like the Desire S, could have been identified earlier had Philips exercised
reasonable diligence.

         Second, please confirm that Philips will withdraw its most recent attempt to amend the
list of accused products by serving notices on or about August 23. In addition to containing
products in the attached Schedules that could have been discovered much earlier in the case, the
August notices come after Philips’ deadline for final infringement contentions as set by the


141339320.2
        Case 4:18-cv-01885-HSG Document 534-6 Filed 11/01/18 Page 3 of 79



Joyce Nadipuram
September 21, 2018
Page 2


District of Delaware, and are also too late in the case for the parties to complete discovery.
Philips may not continue to add newly-accused devices until the day before trial, as Philips
seems to contend; to the contrary, the parties and Court must draw a reasonable line about the
scope of the case, and did so through the District of Delaware’s Order, set in response to the
parties’ agreed motion, setting the deadline for final infringement contentions on February 2,
2018. Philips has not sought leave to move this deadline or otherwise amend its contentions, and
cannot unilaterally give itself that authority.

       If Philips is unwilling to withdraw these devices, Defendants request that Philips confer
with us about these issues. We hope such a conference is not necessary, but are nevertheless
available any afternoon on September 25-27. We are also available to confer in person at the
upcoming deposition in Amsterdam of Philips employee Patrick Busch. If Philips is not willing
to withdraw its late allegations, please let us know on which of these occasions Philips is
available to confer.

Sincerely,




Ryan J. McBrayer




141339320.2
         Case 4:18-cv-01885-HSG Document 534-6 Filed 11/01/18 Page 4 of 79



                                            EXHIBIT A

                               IMPROPERLY ACCUSED HTC PRODUCTS


      Accused Product                    Accused Product           Accused Product
1. Desire 550                      29. HTC Desire 400 Dual   50. HTC Desire
2. Desire 555                          Sim                       825/ 825 Dual
3. Desire                          30. HTC Desire 4G LTE         Sim
    626/626s/626G Dual             31. HTC Desire            51. HTC Desire 826
    Sim                                500/ 500 Dual         52. HTC Desire 826 Dual
4. Desire                              Sim                       Sim
    816/816G/816E/                 32. HTC Desire 501 Dual   53. HTC Desire 828/
    816H/816T Dual Sim                 Sim                       828W/828 Dual
5. Desire A22                      33. HTC Desire                Sim
6. Desire U                            516/ 516 Dual         54. HTC Desire
7. Desire Z1                           Sim                       830/ 830 Dual
8. Endeavor / Endeavour            34. HTC Desire                Sim
9. Evo Shift 4G                        526G / 526G           55. HTC Desire A56
10. Evo View 4G                        Dual Sim              56. HTC Desire ADR 6200
11. Flyer                          35. HTC Desire 550        57. HTC Desire HD
12. HTC 10 Evo                     36. HTC Desire 555        58. HTC Desire L /
13. HTC 608t                       37. HTC Desire 600            Desire L Dual Sim
14. HTC Bliss2 S                   38. HTC Desire 601        59. HTC Desire P
15. HTC Butterfly                  39. HTC Desire 601 Dual   60. HTC Desire Q
16. HTC Butterfly 2                    Sim                   61. HTC Desire S
17. HTC Butterfly 3                40. HTC Desire 616 Dual   62. HTC Desire SV
18. HTC Butterfly S                    Sim                   63. HTC Desire U
19. HTC Desire (ADR6200)           41. HTC Desire 620        64. HTC Desire V
20. HTC Desire 10                  42. HTC Desire 625        65. HTC Desire VC
21. HTC Desire 10 Lifestyle        43. HTC Desire 628        66. HTC Desire VT
22. HTC Desire 10 Pro /            44. HTC Desire 650        67. HTC Desire X
    HTC Desire 10 Pro Dual         45. HTC Desire            68. HTC Droid DNA
    Sim                                700/ 700 Dual         69. HTC Droid Eris
23. HTC Desire 200                     Sim                   70. HTC Elite
24. HTC Desire 210 Dual            46. HTC Desire 7060       71. HTC Evo 4G
    Sim                            47. HTC Desire            72. HTC Evo 4G+
25. HTC Desire 300/301s                728/ 728 Dual         73. HTC Explorer
26. HTC Desire                         Sim/ 728G Dual        74. HTC Express
    310/310N/                          Sim                   75. HTC G2
    310W/310 Dual Sim              48. HTC Desire 820        76. HTC Glacier3
27. HTC Desire 320                 49. HTC Desire 820 Dual   77. HTC Gratia
28. HTC Desire 326G                    Sim                   78. HTC Hero 200 (CDMA)

 1                                  2                            3
  Also known as the T-Mobile         Also known as the HTC        Also known as the T-Mobile
 G2.                                Rhyme.                       myTouch 4G.


 141248864.1
        Case 4:18-cv-01885-HSG Document 534-6 Filed 11/01/18 Page 5 of 79



     Accused Product                 Accused Product                    Accused Product
79. HTC J                       94. HTC One X9                    112. HTCU12+
80. HTC Mega4                   95. HTC One XL                    113. Impression
81. HTC Mocha                   96. HTC Panache                   114. Incredible S
82. HTC One E9 /                97. HTC Proto5                    115. Legend
    E9ST/ E9SW/                 98. HTC Quattro                   116. Merge
    E9T/                        99. HTC Raider 4G                 117. myTouch 4G Slide
    E9 Dual Sim/ E9x            100. HTC Salsa                    118. One A9W/A9s
83. HTC One E9 Plus             101. HTC Sensation XE             119. One M10
84. HTC One M8 Eye              102. HTC Sensation XL             120. One M9 Prime Camera
85. HTC One M8 Harman           103. HTC U 11 Life                121. One SV LTE
    Kardon Edition              104. HTC U Play                   122. Sensation
86. HTC One M8/M8y              105. HTC U Ultra                  123. Thunderbolt 4G7
87. HTC One M8s                 106. HTC U11                      124. Thunderbolt
88. HTC One ME                  107. HTC U11+                     125. T-Mobile G2
89. HTC One Mini 2              108. HTC Velocity 4G              126. T-Mobile myTouch 3G
90. HTC One S C2                109. HTC Victory                       slide
91. HTC One S9                  110. HTC Volantis6                127. T-Mobile myTouch 4G
92. HTC One SC                  111. HTC Z3                       128. Wildfire
93. HTC One X10




4                               7
  Also known as the Touch2.      Plaintiff has also accused the   “Mecha”--HTC’s code name for
5
  Also known as the Desire X.   “HTC Mocha”, which appears to     the Thunderbolt.
6
  Also known as the Google      be based on a typo of the word
Nexus 9.
                                             -2-
141248864.1
        Case 4:18-cv-01885-HSG Document 534-6 Filed 11/01/18 Page 6 of 79



                                    EXHIBIT B

                       IMPROPERLY ACCUSED ASUS PRODUCTS


1001P                        1215T                       A72J
1001PX                       1225B                       A73E
1001PXD                      1225C                       A73S
1005HA                       2B                          A75V
1005HAB                      556UR                       A80
1005PE                       A11                         A80/BLACK/P05/PR/SK
1005PEB                      A400CG                      U1
1005PEG                      A4110                       A80/GOLD/P05/CHN//W
1005PR                       A4310                       O
1008HA                       A43E                        A80/GOLD/P05/TWN
1008P                        A43S                        A80/GREY/P05/TWN
1008PB                       A44H                        A80/PINK/P05/CHN//WO
1011CX                       A45A                        A80/WHITE/P05/TWN
1011PX                       A500CG                      A86
1015B                        A500KL                      B121
1015BX                       A502CG                      B23E
1015CX                       A52F                        B400A
1015E                        A52J                        B43A
1015PE                       A52N                        B43F
1015PEB                      A53E                        B43J
1015PED                      A53S                        B43S
1015PEM                      A53T                        B451J
1015PN                       A53U                        B50A
1015PW                       A53Z                        B53A
1015PX                       A54C                        B53E
1015T                        A550C                       B53F
1016P                        A555D                       B53J
1016PT                       A55A                        B53S
1018P                        A55N                        B551L
1018PB                       A55V                        BM1845
1025C                        A600CG                      BM1AD
1025CE                       A6410                       BM1AE
1201HA                       A6420                       BM6820
1201N                        A66                         BM6875
1201NB                       A66/BRN/DOCKING/NO          BP1AD
1201PN                       R                           BP1AE
1201PNG                      A66/BRN/P02/NOR             BP6320
1215B                        A68                         BP6375
1215BT                       A68/BLK/P03/ITY             BT1AD
1215N                        A68/WHITE/P03/WRD           BT1AG
1215P                        A72F                        BT1AH



141248864.1
        Case 4:18-cv-01885-HSG Document 534-6 Filed 11/01/18 Page 7 of 79



BT6130                       CS10                        ET2031INT
BX310U                       D415MT                      ET2203
C200M                        D450C                       ET2203T
C201                         D510MT                      ET2210IUTS
C201P                        D540S                       ET2220INTI
C201PA                       D550CA                      ET2220IUKI
C202S                        D550M                       ET2321INTH
C202SA                       D553M                       ET2321IUTH
C300M                        D553S                       ET2322INTH
C300S                        E200H                       ET2323INT
C300SA                       E200HA                      ET2323IUT
C301S                        E202S                       ET2400IGTS
C302C                        E205S                       ET2400INT
C302CA                       E402M                       ET2400IT
CG1330                       E402S                       ET2400IUTS
CG5270                       E402SA                      ET2400XVT
CG5275                       E403S                       ET2410EUTS
CG5290                       E403SA                      ET2411IUKI
CG8270                       E410                        ET2411IUTI
CG8350                       E451L                       ET2700INKS
CG8480                       E510                        ET2700INTS
CG8580                       E551L                       ET2700IUKS
CG8890                       E810                        ET2700IUTS
Chromebox                    EB1007                      ET2701IUKI
CM1435                       EB1007P                     F102B
CM1630                       EB1012                      F200CA
CM1730                       EB1012P                     F202E
CM1735                       EB1021                      F205T
CM1740                       EB1033                      F45C
CM1745                       EB1035                      F502C
CM1831                       EB1036                      F550L
CM1855                       EB1037                      F550V
CM5570                       EB1501                      F551C
CM5571                       EB1501P                     F551M
CM5671                       EB1503                      F553M
CM5675                       EB1505                      F554L
CM6340                       EP101                       F555L
CM6431                       EP121                       F555U
CM6630                       EP90                        F556U
CM6730                       ET2010PNT                   F55A
CM6830                       ET2011AUKB                  F55C
CM6850                       ET2011AUTB                  F55U
CM6870                       ET2011ET                    F75A
CN62                         ET2012AUKB                  F75V
CP3130                       ET2012EUTS                  FE170CG
CP6230                       ET2020IUKI                  FE375CG

                                      -2-
141248864.1
        Case 4:18-cv-01885-HSG Document 534-6 Filed 11/01/18 Page 8 of 79



FZ50V                        GL551V                      K50IN
G10AC                        GL552V                      K52D
G10AJ                        GL552VL                     K52F
G11CB                        GL552VX                     K52J
G11CD                        GL702V                      K52N
G20AJ                        GL702Vl                     K53E
G20BM                        GL702VM                     K53S
G20CB                        GL702VT                     K53T
G20Ci                        GL752V                      K53U
G30AB                        GL752VL                     K53Z
G30AK                        GL771J                      K541U
G31CA                        GT51CA                      K550C
G46V                         GT51CH                      K550J
G501J                        GX700V                      K550L
G501V                        H100T                       K550V
G51J                         K20                         K555L
G51VX                        K20BF                       K555U
G53J                         K30AD                       K556U
G53S                         K30AM-J                     K55A
G550J                        K30BD                       K55D
G551J                        K31AD                       K55N
G55V                         K31ADE                      K55V
G56J                         K31AN                       K60I
G60JX                        K31BF                       K60IJ
G60VX                        K401L                       K60IN
G701V                        K401UB                      K61IC
G701VO                       K40IJ                       K70AB
G71G                         K40IN                       K70AC
G72GX                        K42F                        K70IC
G73J                         K42J                        K70IJ
G73JW                        K43E                        K72D
G73S                         K43S                        K72F
G74S                         K43T                        K72J
G750J                        K43U                        K73B
G751J                        K450L                       K73E
G752V                        K45A                        K73S
G752VL                       K45V                        K750J
G752VT                       K46C                        K751M
G752VY                       K501L                       K756U
G75V                         K501LB                      K75D
G771J                        K501U                       K75V
GL502V                       K50AB                       K95V
GL502VM                      K50AD                       L200H
GL550J                       K50AF                       L402S
GL551J                       K50I                        M11AA
GL551JK                      K50IJ                       M11AD

                                       -3-
141248864.1
        Case 4:18-cv-01885-HSG Document 534-6 Filed 11/01/18 Page 9 of 79



M11BB                        N71V                        Q502L
M32AD                        N73J                        Q504U
M32BC                        N73S                        Q524U
M32BF                        N750J                       Q534U
M32CD                        N751J                       Q550L
M51AC                        N75S                        QM1
M51AD                        N76V                        R051BX
M51BC                        N81V                        R101D
M52BC                        N82J                        R11CX
M60J                         N90S                        R1E
M70AD                        NX500J                      R1F
ME170CX                      NX90J                       R252B
ME172V                       NX90JQ                      R2H
ME176C                       NX90S                       R400V
ME176CE                      P2520L                      R405C
ME181CX                      P2520S                      R500A
ME302KL                      P2530U                      R500N
ME371MG                      P2530UJ                     R500V
ME372CG                      P2710J                      R501V
ME372CL                      P42F                        R503A
ME572CL                      P43E                        R503C
ME7000C                      P450C                       R503U
ME70C                        P50IJ                       R505C
ME70CX                       P52F                        R509C
ME7530CL                     P53E                        R510C
N43J                         P550C                       R510D
N43S                         P550L                       R510I
N46V                         P55V                        R510L
N46VB                        P750L                       R515M
N52D                         P751J                       R516U
N53J                         PF400CG                     R540L
N53S                         PF500KL                     R540S
N53T                         PF500KL-2B                  R541S
N550J                        PRO5DI                      R541U
N550L                        PT2001                      R554L
N551J                        PU301L                      R556L
N552V                        PU401L                      R558U
N552VX                       PU500C                      R700V
N55S                         PU551L                      R704A
N56D                         Q200E                       R704V
N56J                         Q301L                       R751J
N56V                         Q304U                       R752M
N61J                         Q324U                       R800M
N61V                         Q400A                       RG52V
N61VG                        Q500A                       S200E
N71J                         Q501L                       S300C

                                      -4-
141248864.1
       Case 4:18-cv-01885-HSG Document 534-6 Filed 11/01/18 Page 10 of 79



S301L                        U45J                       UX31A
S400C                        U46E                       UX31E
S405C                        U46S                       UX32A
S451L                        U47A                       UX32VD
S46C                         U47VC                      UX360C
S500C                        U50A                       UX360U
S550C                        U50F                       UX390U
S551L                        U50V                       UX501J
S56C                         U510U                      UX501V
T101H                        U52F                       UX50V
T101HA                       U52J                       UX510U
T102H                        U53J                       UX510UX
T300F                        U56E                       UX51V
T300L                        U57A                       V301L
T303U                        U80A                       V400C
T91MT                        U80V                       V451L
TAICHI21                     UL20A                      V500C
TAICHI31                     UL20FT                     V550C
TF0310C                      UL30A                      V551L
TF101                        UL30J                      VC65
TF201                        UL30V                      VC65R
TF201Y                       UL50A                      VM42
TF303K                       UL50V                      VM65
TF700T                       UL80A                      VM65N
TP201S                       UL80J                      VX5
TP301U                       UL80V                      VX6
TP501U                       UN45                       VX7
TX201L                       UN45H                      VX7S
TX300C                       UN62                       X101CH
U20A                         UN65                       X101H
U24E                         UN65H                      X102B
U30J                         UX21A                      X200CA
U30S                         UX21E                      X200L
U31F                         UX30                       X200M
U31J                         UX301L                     X201E
U31S                         UX302L                     X202E
U32U                         UX303L                     X205T
U33J                         UX303U                     X301A
U35F                         UX305C                     X302UA
U35J                         UX305F                     X302UV
U36J                         UX305L                     X401A
U36S                         UX305U                     X401LB
U38D                         UX306U                     X401U
U41J                         UX30S                      X402C
U43F                         UX310U                     X43E
U43J                         UX310UF                    X43T

                                       -5-
141248864.1
       Case 4:18-cv-01885-HSG Document 534-6 Filed 11/01/18 Page 11 of 79



X43U                         X550VX                     X751S
X44H                         X550Z                      X751SV
X44L                         X551C                      X755J
X450C                        X551CA                     X756U
X450L                        X551M                      X756UA
X451M                        X552E                      X756UQ
X453M                        X552L                      X756UW
X455DG                       X552W                      X756UX
X455L                        X553M                      X75A
X455LF                       X553S                      X75V
X455LJ                       X554L                      Z300C
X456U                        X555D                      Z370C
X45A                         X555L                      Z370CG
X45U                         X555LA                     Z370KL
X501A                        X555LF                     Z500M
X501U                        X555LJ                     Z54C
X502C                        X555Q                      ZB452KG
X52F                         X555QA                     ZC451CG
X52J                         X555QG                     ZC452KG
X52N                         X555U                      ZC500TG
X53E                         X555UQ                     ZC520TL
X53S                         X555Y                      ZC550KL
X53U                         X555YA                     ZC551KL
X53Z                         X555Yi                     ZD551KL
X540L                        X556U                      ZE500CL
X540S                        X556UA                     ZE500KL
X540SC                       X556UJ                     ZE520KL
X540Y                        X556UQ                     ZE550ML
X541S                        X556UV                     ZE552KL
X541U                        X55A                       ZE600KL
X54C                         X55C                       ZE601KL
X54H                         X55U                       ZN581M
X54L                         X72D                       ZS550KL
X550D                        X72F                       ZS570KL
X550E                        X73E                       ZT500KL
X550J                        X73S                       ZT581KL
X550JX                       X750J                      ZX50V
X550L                        X750L                      ZX53V
X550V                        X751L




                                      -6-
141248864.1
     Case 4:18-cv-01885-HSG Document 534-6 Filed 11/01/18 Page 12 of 79
                                   EXHIBIT C
                       IMPROPERLY ACCUSED ACER PRODUCTS

      External Name     Family/Model              External Name            Family/Model 
                            Name                                               Name 
Iconia Tab 7           A1‐713               TravelMate P2                 TMP245‐MP 
Iconia Tab 7           A1‐713HD             TravelMate P2                 TMP255‐MP 
Iconia A1 /            A1‐830                                             C731 
Iconia Tab A1‐830                           Iconia Tab A1‐810             A1‐810 
Aspire V5              EC5‐471PG            Acer Iconia Tab A1‐811        A1‐811 
                                            Acer Iconia Tab A1‐812        A1‐812 
Aspire S3              S3‐392G              Iconia Tab A1‐840 / Iconia    A1‐840 
                                            Tab 8 
Aspire V5              V5‐122P              Iconia A1‐841                 A1‐841 
                                            Aspire AC22‐720               AC22‐720 
Aspire V5              V5‐132P              Aspire C24                    AC24‐760 
Aspire V5              V5‐471P              Aspire XC‐780                 AXC‐780 
Aspire V5              V5‐471PG             Aspire Z1                     AZ1‐601 
Aspire V5              V5‐472P              Aspire ZC‐105                 AZC‐105 
Aspire V5              V5‐473PG             Aspire ZC‐602                 AZC‐602 
Aspire V5              V5‐552P              Chromebook 11 N7 /            C731T 
                                            Chromebook C731 
Aspire V5              V5‐552PG             Chromebook 11 /               C735 
Aspire V5              V5‐561P              Chromebook C735 
Aspire V5              V5‐561PG             Chromebook 11 /               C740 
                                            Chromebook C740 
Aspire V5              V5‐572P 
                                            Chromebook 13 /               C810 
Aspire V5              V5‐572PG             Chromebook C810 
Aspire V5              V5‐573P              Chromebook 15 /               C910 
Aspire V5              V5‐573PG             Chromebook C910 
Aspire V7              V7‐481P              Chromebook 11 /               CB3‐111 
Aspire V7              V7‐481PG             Chromebook CB‐111 
Aspire V7              V7‐482P              Chromebook 11 /               CB3‐131 
                                            Chromebook CB3‐131 
Aspire V7              V7‐482PG 
                                            Chromebook 14 /               CB3‐431 
Aspire V7              V7‐581P              Chromebook CB3‐431 
Aspire V7              V7‐581PG             Chromebook 15 /               CB3‐531 
Aspire V7              V7‐582P              Chromebook CB3‐531 
Aspire V7              V7‐582PG             Chromebook 15 /               CB3‐532 
Iconia One 8           B1‐810               Chromebook CB3‐532 
Iconia One 8           B1‐850               Chromebook R 13 /             CB5‐311 
                                            Chromebook CB5‐311 
Iconia One 10          B3‐A10 
                                            Chromebook 15 /               CB5‐571 
Iconia One 10          B3‐A20 
                                            Chromebook CB5‐571 
Chromebase 24          CA24I                Chromebook 14 /               CP5‐471 
Aspire R13             R7‐372T              Chromebook CP5‐471 
Switch Alpha 12        SA5‐271P             Chromebox CXI                 CXI2 


                                        1
      Case 4:18-cv-01885-HSG Document 534-6 Filed 11/01/18 Page 13 of 79
                                    EXHIBIT C
                        IMPROPERLY ACCUSED ACER PRODUCTS

      External Name      Family/Model              External Name      Family/Model 
                             Name                                         Name 
Aspire E1               E1‐421               Aspire E / Aspire E5    E5‐552G 
Aspire E1               E1‐422               Aspire E / Aspire E5    E5‐553 
Aspire E1               E1‐430               Aspire E / Aspire E5    E5‐553G 
Aspire E1               E1‐432               Aspire E / Aspire E5    E5‐571 
Aspire E1               E1‐470               Aspire E / Aspire E5    E5‐571G 
Aspire E1               E1‐472               Aspire E / Aspire E5    E5‐572G 
Aspire E1               E1‐472G              Aspire E / Aspire E5    E5‐573 
Aspire E1               E1‐510               Aspire E / Aspire E5    E5‐573G 
Aspire E1               E1‐522               Aspire E / Aspire E5    E5‐574 
Aspire E1               E1‐532               Aspire E / Aspire E5    E5‐574G 
Aspire E1               E1‐572               Aspire E / Aspire E5    E5‐575 
Aspire E1               E1‐572G              Aspire E / Aspire E5    E5‐575G 
Aspire E1               E1‐731               Aspire E / Aspire E5    E5‐575T 
Aspire E1               E1‐771               Aspire E / Aspire E5    E5‐721 
Aspire E3               E3‐111               Aspire E / Aspire E5    E5‐722 
Aspire E3               E3‐112               Aspire E / Aspire E5    E5‐722G 
Aspire E / Aspire E5    E5‐411               Aspire E / Aspire E5    E5‐731 
Aspire E / Aspire E5    E5‐411G              Aspire E / Aspire E5    E5‐752G 
Aspire E                E5‐421               Aspire E / Aspire E5    E5‐771 
Aspire E / Aspire E5    E5‐421G              Aspire E / Aspire E5    E5‐771G 
Aspire E / Aspire E5    E5‐422               Aspire E / Aspire E5    E5‐772 
Aspire E / Aspire E5    E5‐432               Aspire E / Aspire E5    E5‐773 
Aspire E / Aspire E5    E5‐471               Aspire E / Aspire E5    E5‐773G 
Aspire E / Aspire E5    E5‐471G              Aspire E / Aspire E5    E5‐774G 
Aspire E / Aspire E5    E5‐473               Aspire ES               ES1‐111 
Aspire E / Aspire E5    E5‐473G              Aspire ES               ES1‐111M 
Aspire E / Aspire E5    E5‐474G              Aspire ES               ES1‐311 
Aspire E / Aspire E5    E5‐491G              Aspire ES               ES1‐331 
Aspire E / Aspire E5    E5‐511               Aspire ES               ES1‐411 
Aspire E / Aspire E5    E5‐511G              Aspire ES               ES1‐420 
Aspire E / Aspire E5    E5‐521               Aspire ES               ES1‐421 
Aspire E / Aspire E5    E5‐521G              Aspire ES               ES1‐431 
Aspire E / Aspire E5    E5‐522               Aspire ES               ES1‐511 
Aspire E / Aspire E5    E5‐523               Aspire ES               ES1‐512 
Aspire E / Aspire E5    E5‐531 
Aspire E / Aspire E5    E5‐532               Aspire ES               ES1‐520 
Aspire E / Aspire E5    E5‐551               Aspire ES               ES1‐521 
Aspire E / Aspire E5    E5‐551G              Aspire ES               ES1‐522 
Aspire E / Aspire E5    E5‐552               Aspire ES               ES1‐531 

                                         2
      Case 4:18-cv-01885-HSG Document 534-6 Filed 11/01/18 Page 14 of 79
                                    EXHIBIT C
                        IMPROPERLY ACCUSED ACER PRODUCTS

      External Name      Family/Model             External Name     Family/Model 
                             Name                                       Name 
Aspire ES               ES1‐533              TravelMate P6         TMP645‐MG 
Aspire ES               ES1‐572              TravelMate P6         TMP645‐S 
Aspire ES               ES1‐711              TravelMate P6         TMP648‐M 
Aspire ES               ES1‐731              TravelMate P6         TMP648‐MG 
Aspire ES               ES1‐731G             TravelMate P6         TMP658‐MG 
                                             TravelMate X3         TMX349‐M 
Aspire F / Aspire F5    F5‐572               Aspire V3             V3‐331 
                                             Aspire V3             V3‐371 
Aspire F / Aspire F5    F5‐573               Aspire V3‐472         V3‐472 
                                             Aspire V3‐472         V3‐472G 
Aspire F / Aspire F5    F5‐573G              Aspire V              V3‐531 
                                             Aspire V3‐571         V3‐571 
Gateway G1‐725          G1‐725               Aspire V3‐571         V3‐571G 
                                             Aspire V3‐572         V3‐572 
Aspire Timeline U M3    M3‐581PTG            Aspire V3‐572         V3‐572G 
                                             Aspire V3‐574         V3‐574 
Aspire Timeline U M3    M3‐581T              Aspire V3‐574         V3‐574G 
                                             Aspire V3‐575         V3‐575 
Aspire Timeline U M3    M3‐581TG             Aspire V3‐575         V3‐575G 
                                             Aspire V3‐772         V3‐772 
Aspire Timeline U M5    M5‐581T              Aspire V3‐772         V3‐772G 
                                             Aspire V5‐123         V5‐123 
Aspire Timeline U M5    M5‐581TG             Aspire V5‐132         V5‐132 
                                             Aspire V5‐431         V5‐431 
Aspire M / Aspire M5    M5‐582PT             Aspire V5‐471         V5‐471 
                                             Aspire V5‐472         V5‐472 
Aspire M / Aspire M5    M5‐583P 
                                             Aspire V5‐473         V5‐473 
                                             Aspire V5‐473         V5‐473G 
Aspire R5               R5‐431T 
                                             Aspire V5             V5‐473P 
                                             Aspire V5‐552         V5‐552 
Revo One                RL85 
                                             Aspire V5‐552         V5‐552G 
Aspire S 13             S5‐371 
                                             Aspire V5‐561         V5‐561 
Liquid Jade Primo       S58 
                                             Aspire V5‐561         V5‐561G 
TravelMate B            TMB117‐M 
                                             Aspire V5‐572         V5‐572 
TravelMate P2           TMP248‐M 
                                             Aspire V5‐572         V5‐572G 
TravelMate P2           TMP249‐M 
                                             Aspire V5‐573         V5‐573 
TravelMate P2           TMP258‐M 
                                             Aspire V5‐573         V5‐573G 
TravelMate P2           TMP278‐MG 
                                             Aspire V5‐591         V5‐591G 
TravelMate P4           TMP446‐M 
                                             Aspire V7             V7‐481 

                                         3
     Case 4:18-cv-01885-HSG Document 534-6 Filed 11/01/18 Page 15 of 79
                                   EXHIBIT C
                       IMPROPERLY ACCUSED ACER PRODUCTS

      External Name     Family/Model          External Name     Family/Model 
                            Name                                     Name 
Aspire V7              V7‐581                                  E1‐4710 
Veriton M              VM4640G                                 E400 
Veriton N              VN2510G                                 E5‐476 
Veriton N              VN4640G                                 E5‐491 
Aspire V Nitro         VN7‐571                                 E5‐572 
Aspire V Nitro         VN7‐571G                                EC‐471 
Aspire V Nitro         VN7‐572                                 ES1‐732 
Aspire V Nitro         VN7‐572G                                EX2520 
Aspire V Nitro         VN7‐572T                                F5‐521 
Aspire V Nitro         VN7‐591G                                F5‐551 
Aspire V Nitro         VN7‐592G                                G9000 
Aspire V Nitro         VN7‐791G                                G9100 
Aspire V Nitro         VN7‐792G                                G9‐591R 
Veriton X              VX2640G                                 G9‐592R 
Veriton X              VX4640G                                 K40‐10 
Veriton X              VX6640G                                 K50‐20 
Veriton Z              VZ4640G                                 M3‐481 
Veriton Z              VZ4820G                                 M3‐481T 
                       A101                                    M3‐580 
                       A1‐724                                  M3‐5800T 
                       A1‐734                                  M3‐581 
                       A211                                    M3‐5810T 
                       A3‐A11                                  M5‐481 
                       A511                                    M5‐581 
AZ3101G                AZ3101G                                 M5‐805T 
                       AZ3760                                  MM1‐571 
                       AZ3800                                  S100FF 
                       AZ5100                                  S110 
                       AZ5760                                  S30‐10 
                       AZ5770                                  S3‐331 
                       AZ5800                                  SQA2640G 
                       B1‐711                                  SQA2660 
                       B1‐723                                  SQA4660 
                       B1‐733                                  T5000 
                       B3‐A20B                                 TM5230 
                       B3‐A32                                  TS3390 
                       E120                                    v3‐431 
                       E140                                    v3‐4700 
                       E1‐471                                  v3‐4710 

                                        4
     Case 4:18-cv-01885-HSG Document 534-6 Filed 11/01/18 Page 16 of 79
                                          EXHIBIT C
                              IMPROPERLY ACCUSED ACER PRODUCTS

      External Name            Family/Model             External Name           Family/Model 
                                   Name                                             Name 
                              V3‐5700              Aspire U / Aspire A5600U    A5600U‐UB13 
                              V3‐7700              Aspire U / Aspire A5600U    A5600U‐UB25 
                              V5‐591               Aspire U / Aspire A5600U    A5600U‐UB26 
                              VN7‐591              Aspire U / Aspire A5600U    A5600U‐UR11 
                              VN7‐592              Iconia Tab A700             A700 
                              VN7‐791              Iconia Tab A701             A701 
                              VN7‐792              Aspire 7600U                A7600U 
                              VX5‐591              Aspire A3                   AA3‐600 
                              VZ292G               Aspire C20                  AC20‐720 
                              VZ293G               Chromebook AC700            AC700 
                              VZ410                Aspire One Cloudbook 11     AO1‐131 
                              VZ411                Aspire One Cloudbook 11     AO1‐131M 
                              VZ418G               Aspire One Cloudbook 11     AO1‐132 
                              VZ430                Aspire One Cloudbook 14     AO1‐431 
                              VZ430G               Aspire One Cloudbook 14     AO1‐431M 
                              VZ438G               Aspire One 725              AO725 
                              VZ4631G              Aspire One 756              AO756 
                              Z5‐501MT                                         AS3410 
                              ZX4251               Aspire Timeline AS3810T     AS3810T 
                              ZX4310               Aspire Timeline AS3810TZ    AS3810TZ 
                              ZX4350               Aspire U5‐610               AU5‐610 
                              ZX4450               Aspire Z1220                AZ1220 
                              ZX4930               Aspire Z1                   AZ1‐602 
                              ZX4950               Aspire Z1                   AZ1‐612 
                              ZX6350               Aspire Z1620                AZ1620 
                              ZX6351               Aspire Z3100                AZ3100 
                              ZX6960               Aspire Z3100                AZ3101 
Iconia Tab A110               A110                 Aspire AZ3170               AZ3170 
Iconia Tab A1‐860 / Iconia    A1‐860               Aspire Z3171                AZ3171 
Tab 8                                              Aspire AZ3280               AZ3280 
Iconia Tab A210               A210                 Aspire Z3‐605               AZ3‐605 
Iconia A3‐A10                 A3‐A10               Aspire Z3620                AZ3620 
Iconia Tab 10                 A3‐A20               Aspire Z3730                AZ3730 
Iconia Tab 10                 A3‐A20FHD            Aspire Z3731                AZ3731 
Iconia Tab 10                 A3‐A40               Aspire Z3751                AZ3751 
Iconia Tab A510               A510                 Aspire AZ3761               AZ3761 
Aspire U / Aspire A5600U      A5600U               Aspire Z3770                AZ3770 
Aspire U / Aspire A5600U      A5600U‐ER12          Aspire Z3771                AZ3771 
Aspire U / Aspire A5600U      A5600U‐UB12          Aspire Z3772                AZ3772 

                                               5
      Case 4:18-cv-01885-HSG Document 534-6 Filed 11/01/18 Page 17 of 79
                                    EXHIBIT C
                        IMPROPERLY ACCUSED ACER PRODUCTS

      External Name      Family/Model             External Name       Family/Model 
                             Name                                         Name 
Aspire Z3801            AZ3801               Predator 17             G5‐793 
Aspire Z5101            AZ5101               Predator 15             G9‐591 
Aspire Z5700            AZ5700               Predator 15             G9‐592 
Aspire AZ5710           AZ5710               Predator 15             G9‐593 
Aspire Z5751            AZ5751               Predator 15             G9‐791 
Aspire Z5761            AZ5761               Predator 17             G9‐792 
Aspire Z5763            AZ5763               Predator 17             G9‐793 
Aspire Z5771            AZ5771               Predator 17             GX‐791 
Aspire Z5801            AZ5801               Predator 17 X           GX‐792 
Aspire ZC‐102           AZC‐102 
Aspire ZC‐605           AZC‐605              Aspire Timeline U M5    M5‐481PT 
Aspire ZS600            AZS600               Aspire Timeline U M5    M5‐481T 
Aspire ZS600            AZS600G              Aspire Timeline U M5    M5‐481TG 
Iconia Tab B1‐710       B1‐710               Aspire P3               P3‐131 
Iconia One 7            B1‐740               Aspire P3               P3‐171 
Iconia Tab B1‐A71       B1‐A71               Liquid E / S100         S100 
Aspire C20              C20‐720              One 10                  S1002 
Chromebook C710         C710                 Acer One 10             S1002P 
Chromebook 11 /         C730E                Liquid Metal / S120     S120 
Chromebook C730                              Iconia Smart / S300     S300 
beTouch E130            E130                 Aspire S3               S3‐371 
Aspire E1               E1‐431               Aspire S3               S3‐391 
Aspire E1               E1‐521               Aspire S5               S5‐391 
Aspire E1               E1‐530               Aspire S7               S7‐191 
Aspire E1               E1‐531               Switch One 10           SW1‐011 
Aspire E1               E1‐570               TravelMate TM5530       TM5530 
Aspire E1               E1‐571               TravelMate B            TMB113‐E 
Liquid Mini             E310                 TravelMate B            TMB113‐M 
Liquid Express          E320                 TravelMate B            TMB115‐M 
Liquid E700 / E39       E39                  TravelMate B            TMB115‐MP 
Aspire E / Aspire E5    E5‐475               TravelMate B            TMB116‐M 
Aspire E / Aspire E5    E5‐523G              TravelMate B            TMB116‐MP 
Aspire E / Aspire E5    E5‐576               TravelMate B            TMB117‐MP 
Aspire E / Aspire E5    E5‐772G              TravelMate P2           TMP243‐M 
Aspire E / Aspire E5    E5‐774               TravelMate P2           TMP246‐M 
Aspire ES               ES1‐432              Travelmate TMP253‐E     TMP253 
Aspire ES               ES1‐571              TravelMate P2           TMP253‐M 
Extensa EX5430          EX5430               TravelMate P6           TMP633‐M 
Aspire F / Aspire F5    F5‐573T              TravelMate P6           TMP633‐V 

                                         6
     Case 4:18-cv-01885-HSG Document 534-6 Filed 11/01/18 Page 18 of 79
                                  EXHIBIT C
                      IMPROPERLY ACCUSED ACER PRODUCTS

     External Name     Family/Model             External Name     Family/Model 
                           Name                                        Name 
TravelMate P6         TMP643‐M             Iconia W3‐810         W3‐810 
TravelMate P6         TMP643‐V             Iconia W3‐810         W3‐810P 
TravelMate P6         TMP653‐M             Iconia W4‐820         W4‐820 
TravelMate P6         TMP653‐V             Iconia W4‐820P        W4‐820P 
TravelMate X          TMX313‐M             Iconia W4‐821         W4‐821 
Aspire V3‐471         V3‐471               Iconia W4‐821P        W4‐821P 
Aspire V3‐471         V3‐471G              ICONIA_Tab_W500       W500 
Aspire V3‐551         V3‐551               ICONIA_Tab_W500P      W500P 
Aspire V3‐551         V3‐551G              ICONIA_Tab_W501       W501 
Aspire V3‐731         V3‐731               ICONIA_Tab_W501P      W501P 
Aspire V3‐771         V3‐771               Iconia W510           W510 
Aspire V3‐771         V3‐771G              Iconia W510           W510L 
Aspire V5‐121         V5‐121               ICONIA_W511           W511 
Aspire V5‐131         V5‐131               ICONIA_W511P          W511P 
Aspire V5‐171         V5‐171               Iconia W700           W700 
Aspire V5‐531         V5‐531               Iconia W701           W701 
Aspire V5‐531         V5‐531P                                    W710 
Aspire V5‐551         V5‐551               LIQUID Z200           Z200 
Aspire V5‐571         V5‐571               LIQUID Z500           Z500 
Aspire V5‐571         V5‐571P              LIQUID Z520           Z520 
Aspire V5‐571         V5‐571PG             Liquid Z530           Z530 
Veriton Z             VZ2610G              Liquid Z630           Z630 
Veriton Z             VZ2620G              Gateway ZX4250        ZX4250 
Veriton Z             VZ2621G              Gateway ZX4250        ZX4250G 
Veriton Z             VZ2640G              Gateway ZX4300        ZX4300 
Veriton Z             VZ2650G              Gateway ZX4351        ZX4351 
Veriton Z             VZ2660G              Gateway ZX4451        ZX4451 
Veriton Z             VZ290G               Gateway ZX4665        ZX4665 
Veriton Z             VZ291G               Gateway ZX4665        ZX4665G 
Veriton Z             VZ410G               Gateway ZX4931        ZX4931 
Veriton Z             VZ411G               Gateway ZX4951        ZX4951 
Veriton Z             VZ431                Gateway ZX4970        ZX4970 
Veriton Z             VZ431G               Gateway ZX4970        ZX4970G 
Veriton Z             VZ4620G              Gateway ZX4970        ZX4971 
Veriton Z             VZ4621G              Gateway ZX4970        ZX4971G 
Veriton Z             VZ4630G              Gateway ZX6951        ZX6951 
Veriton Z             VZ4810G              Gateway ZX6961        ZX6961 
Veriton VZ6820G       VZ6820G              Gateway ZX6970        ZX6970 
                                           Gateway ZX6971        ZX6971 

                                       7
     Case 4:18-cv-01885-HSG Document 534-6 Filed 11/01/18 Page 19 of 79
                                 EXHIBIT C
                     IMPROPERLY ACCUSED ACER PRODUCTS

Gateway ZX6980        ZX6980 




                                     8
      Case 4:18-cv-01885-HSG Document 534-6 Filed 11/01/18 Page 20 of 79



                                         EXHIBIT D

                  IMPROPERLY ACCUSED MICROSOFT PRODUCTS

The products are identified below using the names from Philips’ Third Amended Identification
of the Microsoft Accused Products.

The following products were improperly added for all patents-in-suit:
    Microsoft Lumia 430
    Microsoft Lumia 532
    Microsoft Lumia 535
    Microsoft Lumia 540
    Nokia Lumia Icon
    Nokia Lumia 630
    Nokia Lumia 636
    Nokia Lumia 638
    Nokia Lumia 730
    Nokia Lumia 1520
    Nokia Lumia 2520

The following additional products were improperly added for the ’806 patent:
    Microsoft Surface Pro

The following additional products were improperly added for the ’695 patent:
    Microsoft Lumia 435
    Microsoft Lumia 640
    Microsoft Lumia 640XL
    Nokia Lumia 635
    Nokia Lumia 735
    Nokia Lumia 830
    Nokia Lumia 930
    Microsoft Surface 3
    Microsoft Surface Pro
    Microsoft Surface Pro 2
    Microsoft Surface Pro 3
Case 4:18-cv-01885-HSG Document 534-6 Filed 11/01/18 Page 21 of 79




          PICKENS EXHIBIT 33
                                           Case 4:18-cv-01885-HSG Document 534-6 Filed 11/01/18 Page 22 of 79
                                                          ASUS ACCUSED PRODUCTS ANALYSIS

                                                                                                      Family / Family
 McBrayer                                      Expressly                                                                                                                  Family /Family Members Identified
                         Accused Product                           Expressly Identified (Citation)   Member Identified            Family / Family Members Identified
Letter (Cite)                               Identified (Date)                                                                                                                         (Citation)
                                                                                                         (Date)
Exhibit B
                                                                                                                                                                       3rd Amended Infringement Contentions,
Page 1          1001P                                                                                2018/02/02          Eee PC 1001PX (Seashell)
                                                                                                                                                                       e.g., App. AC, p. 35
Column 1
Exhibit B
                                                                3rd Amended Infringement
Page 1          1001PX                     2018/02/02
                                                                Contentions, e.g., App. AC, p. 35
Column 1
Exhibit B
                                                                                                                                                                       3rd Amended Infringement Contentions,
Page 1          1001PXD                                                                              2018/02/02          Eee PC 1001PX (Seashell)
                                                                                                                                                                       e.g., App. AC, p. 35
Column 1
Exhibit B
                                                                3rd Amended Infringement
Page 1          1005HA                     2018/02/02
                                                                Contentions, e.g., App. AC, p. 23
Column 1
Exhibit B
                                                                                                                                                                       3rd Amended Infringement Contentions,
Page 1          1005HAB                                                                              2018/02/02          Eee PC 1005HA Seashell
                                                                                                                                                                       e.g., App. AC, p. 23
Column 1
Exhibit B
                                                                3rd Amended Infringement
Page 1          1005PE                     2018/02/02
                                                                Contentions, e.g., App. AC, p. 23
Column 1
Exhibit B
                                                                                                                                                                       3rd Amended Infringement Contentions,
Page 1          1005PEB                                                                              2018/02/02          Eee PC 1005PE (Seashell); 1005PR (Seashell)
                                                                                                                                                                       e.g., App. AC, p. 23
Column 1
Exhibit B
                                                                                                                                                                       3rd Amended Infringement Contentions,
Page 1          1005PEG                                                                              2018/02/02          Eee PC 1005HA Seashell
                                                                                                                                                                       e.g., App. AC, p. 23
Column 1
Exhibit B
                                                                3rd Amended Infringement
Page 1          1005PR                     2018/02/02
                                                                Contentions, e.g., App. AC, p. 23
Column 1
Exhibit B
                                                                3rd Amended Infringement
Page 1          1008HA                     2018/02/02
                                                                Contentions, e.g., App. AC, p. 36
Column 1
Exhibit B
                                                                                                                                                                       3rd Amended Infringement Contentions,
Page 1          1008P                                                                                2018/02/02          Eee PC 1008HA (Seashell)
                                                                                                                                                                       e.g., App. AC, p. 36
Column 1
Exhibit B
                                                                                                                                                                       3rd Amended Infringement Contentions,
Page 1          1008PB                                                                               2018/02/02          Eee PC 1008HA (Seashell)
                                                                                                                                                                       e.g., App. AC, p. 36
Column 1
Exhibit B
                                                                3rd Amended Infringement
Page 1          1011CX                     2018/02/02
                                                                Contentions, e.g., App. AC, p. 23
Column 1
Exhibit B
                                                                                                                                                                       3rd Amended Infringement Contentions,
Page 1          1011PX                                                                               2018/02/02          Eee PC 1011CX
                                                                                                                                                                       e.g., App. AC, p. 23
Column 1
Exhibit B
                                                                                                                                                                       3rd Amended Infringement Contentions,
Page 1          1015B                                                                                2018/02/02          Eee PC 1015PE (Seashell); 1015PED; 1015PW
                                                                                                                                                                       e.g., App. AC, p. 23
Column 1
Exhibit B
                                                                                                                                                                       3rd Amended Infringement Contentions,
Page 1          1015BX                                                                               2018/02/02          Eee PC 1015PE (Seashell); 1015PED; 1015PW
                                                                                                                                                                       e.g., App. AC, p. 23
Column 1




                                                                                                            1
                                           Case 4:18-cv-01885-HSG Document 534-6 Filed 11/01/18 Page 23 of 79
                                                          ASUS ACCUSED PRODUCTS ANALYSIS

                                                                                                      Family / Family
 McBrayer                                      Expressly                                                                                                                  Family /Family Members Identified
                         Accused Product                           Expressly Identified (Citation)   Member Identified            Family / Family Members Identified
Letter (Cite)                               Identified (Date)                                                                                                                         (Citation)
                                                                                                         (Date)
Exhibit B
                                                                                                                                                                       3rd Amended Infringement Contentions,
Page 1          1015CX                                                                               2018/02/02          Eee PC 1015PE (Seashell); 1015PED; 1015PW
                                                                                                                                                                       e.g., App. AC, p. 23
Column 1
Exhibit B
                                                                                                                                                                       3rd Amended Infringement Contentions,
Page 1          1015E                                                                                2018/02/02          Eee PC 1015PE (Seashell); 1015PED; 1015PW
                                                                                                                                                                       e.g., App. AC, p. 23
Column 1
Exhibit B
                                                                3rd Amended Infringement
Page 1          1015PE                     2018/02/02
                                                                Contentions, e.g., App. AC, p. 23
Column 1
Exhibit B
                                                                                                                                                                       3rd Amended Infringement Contentions,
Page 1          1015PEB                                                                              2018/02/02          Eee PC 1015PE (Seashell); 1015PED; 1015PW
                                                                                                                                                                       e.g., App. AC, p. 23
Column 1
Exhibit B
                                                                3rd Amended Infringement
Page 1          1015PED                    2018/02/02
                                                                Contentions, e.g., App. AC, p. 23
Column 1
Exhibit B
                                                                                                                                                                       3rd Amended Infringement Contentions,
Page 1          1015PEM                                                                              2018/02/02          Eee PC 1015PE (Seashell); 1015PED; 1015PW
                                                                                                                                                                       e.g., App. AC, p. 23
Column 1
Exhibit B
                                                                                                                                                                       3rd Amended Infringement Contentions,
Page 1          1015PN                                                                               2018/02/02          Eee PC 1015PE (Seashell); 1015PED; 1015PW
                                                                                                                                                                       e.g., App. AC, p. 23
Column 1
Exhibit B
                                                                3rd Amended Infringement
Page 1          1015PW                     2018/02/02
                                                                Contentions, e.g., App. AC, p. 23
Column 1
Exhibit B
                                                                                                                                                                       3rd Amended Infringement Contentions,
Page 1          1015PX                                                                               2018/02/02          Eee PC 1015PE (Seashell); 1015PED; 1015PW
                                                                                                                                                                       e.g., App. AC, p. 23
Column 1
Exhibit B
                                                                                                                                                                       3rd Amended Infringement Contentions,
Page 1          1015T                                                                                2018/02/02          Eee PC 1015PE (Seashell); 1015PED; 1015PW
                                                                                                                                                                       e.g., App. AC, p. 23
Column 1
Exhibit B
                                                                3rd Amended Infringement
Page 1          1016P                      2018/02/02
                                                                Contentions, e.g., App. AC, p. 23
Column 1
Exhibit B
                                                                3rd Amended Infringement
Page 1          1016PT                     2018/02/02
                                                                Contentions, e.g., App. AC, p. 35
Column 1
Exhibit B
                                                                3rd Amended Infringement
Page 1          1018P                      2018/02/02
                                                                Contentions, e.g., App. AC, p. 23
Column 1
Exhibit B
                                                                                                                                                                       3rd Amended Infringement Contentions,
Page 1          1018PB                                                                               2018/02/02          Eee PC 1018P
                                                                                                                                                                       e.g., App. AC, p. 23
Column 1
Exhibit B
Page 1          1025C
Column 1
Exhibit B
Page 1          1025CE
Column 1




                                                                                                            2
                                           Case 4:18-cv-01885-HSG Document 534-6 Filed 11/01/18 Page 24 of 79
                                                          ASUS ACCUSED PRODUCTS ANALYSIS

                                                                                                      Family / Family
 McBrayer                                      Expressly                                                                                                                  Family /Family Members Identified
                         Accused Product                           Expressly Identified (Citation)   Member Identified            Family / Family Members Identified
Letter (Cite)                               Identified (Date)                                                                                                                         (Citation)
                                                                                                         (Date)
Exhibit B
                                                                3rd Amended Infringement
Page 1          1201HA                     2018/02/02
                                                                Contentions, e.g., App. AC, p. 23
Column 1
Exhibit B
                                                                3rd Amended Infringement
Page 1          1201N                      2018/02/02
                                                                Contentions, e.g., App. AC, p. 35
Column 1
Exhibit B
                                                                                                                                                                       3rd Amended Infringement Contentions,
Page 1          1201NB                                                                               2018/02/02          Eee PC 1201HA (Seashell); 1201N
                                                                                                                                                                       e.g., App. AC, p. 23; 35
Column 1
Exhibit B
                                                                                                                                                                       3rd Amended Infringement Contentions,
Page 1          1201PN                                                                               2018/02/02          Eee PC 1201HA (Seashell); 1201N
                                                                                                                                                                       e.g., App. AC, p. 23; 35
Column 1
Exhibit B
                                                                                                                                                                       3rd Amended Infringement Contentions,
Page 1          1201PNG                                                                              2018/02/02          Eee PC 1201HA (Seashell); 1201N
                                                                                                                                                                       e.g., App. AC, p. 23; 35
Column 1
Exhibit B
                                                                3rd Amended Infringement
Page 1          1215B                      2018/02/02
                                                                Contentions, e.g., App. AC, p. 23
Column 1
Exhibit B
                                                                                                                                                                       3rd Amended Infringement Contentions,
Page 1          1215BT                                                                               2018/02/02          Eee PC 1215B; 1215P; 1215T
                                                                                                                                                                       e.g., App. AC, p. 23
Column 1
Exhibit B
                                                                                                                                                                       3rd Amended Infringement Contentions,
Page 1          1215N                                                                                2018/02/02          Eee PC 1215B; 1215P; 1215T
                                                                                                                                                                       e.g., App. AC, p. 23
Column 1
Exhibit B
                                                                3rd Amended Infringement
Page 1          1215P                      2018/02/02
                                                                Contentions, e.g., App. AC, p. 23
Column 1
Exhibit B
                                                                3rd Amended Infringement
Page 1          1215T                      2018/02/02
                                                                Contentions, e.g., App. AC, p. 23
Column 2
Exhibit B
                                                                                                                                                                       3rd Amended Infringement Contentions,
Page 1          1225B                                                                                2018/02/02          Eee PC 1225C
                                                                                                                                                                       e.g., App. AC, p. 23
Column 2
Exhibit B
                                                                3rd Amended Infringement
Page 1          1225C                      2018/02/02
                                                                Contentions, e.g., App. AC, p. 23
Column 2
Exhibit B
Page 1          2B
Column 2
Exhibit B
Page 1          556UR
Column 2
Exhibit B
                                                                3rd Amended Infringement
Page 1          A11                        2018/02/02
                                                                Contentions, e.g., App. AC, p. 23
Column 2
Exhibit B
                                                                3rd Amended Infringement
Page 1          A400CG                     2018/02/02
                                                                Contentions, e.g., App. AC, p. 23
Column 2




                                                                                                            3
                                           Case 4:18-cv-01885-HSG Document 534-6 Filed 11/01/18 Page 25 of 79
                                                          ASUS ACCUSED PRODUCTS ANALYSIS

                                                                                                      Family / Family
 McBrayer                                      Expressly                                                                                                                 Family /Family Members Identified
                         Accused Product                           Expressly Identified (Citation)   Member Identified           Family / Family Members Identified
Letter (Cite)                               Identified (Date)                                                                                                                        (Citation)
                                                                                                         (Date)
Exhibit B
Page 1          A4110
Column 2
Exhibit B
Page 1          A4310
Column 2
Exhibit B
                                                                                                                                                                      3rd Amended Infringement Contentions,
Page 1          A43E                                                                                 2018/02/02          A43SD
                                                                                                                                                                      e.g., App. AC, p. 23
Column 2
Exhibit B
                                                                                                                                                                      3rd Amended Infringement Contentions,
Page 1          A43S                                                                                 2018/02/02          A43SD
                                                                                                                                                                      e.g., App. AC, p. 23
Column 2
Exhibit B
                                                                3rd Amended Infringement
Page 1          A44H                       2018/02/02
                                                                Contentions, e.g., App. AC, p. 23
Column 2
Exhibit B
Page 1          A45A
Column 2
Exhibit B
                                                                                                                                                                      3rd Amended Infringement Contentions,
Page 1          A500CG                                                                               2018/02/02          Zenfone 5 A500KL
                                                                                                                                                                      e.g., App. AC, p. 23
Column 2
Exhibit B
                                                                3rd Amended Infringement
Page 1          A500KL                     2018/02/02
                                                                Contentions, e.g., App. AC, p. 23
Column 2
Exhibit B
                                                                3rd Amended Infringement
Page 1          A502CG                     2018/02/02
                                                                Contentions, e.g., App. AC, p. 23
Column 2
Exhibit B
                                                                                                                                                                      3rd Amended Infringement Contentions,
Page 1          A52F                                                                                 2018/02/02          A52JC
                                                                                                                                                                      e.g., App. AC, p. 23
Column 2
Exhibit B
                                                                                                                                                                      3rd Amended Infringement Contentions,
Page 1          A52J                                                                                 2018/02/02          A52JC
                                                                                                                                                                      e.g., App. AC, p. 23
Column 2
Exhibit B
                                                                                                                                                                      3rd Amended Infringement Contentions,
Page 1          A52N                                                                                 2018/02/02          A52JC
                                                                                                                                                                      e.g., App. AC, p. 23
Column 2
Exhibit B
Page 1          A53E
Column 2
Exhibit B
Page 1          A53S
Column 2
Exhibit B
Page 1          A53T
Column 2
Exhibit B
Page 1          A53U
Column 2




                                                                                                            4
                                          Case 4:18-cv-01885-HSG Document 534-6 Filed 11/01/18 Page 26 of 79
                                                         ASUS ACCUSED PRODUCTS ANALYSIS

                                                                                                     Family / Family
 McBrayer                                     Expressly                                                                                                                Family /Family Members Identified
                        Accused Product                           Expressly Identified (Citation)   Member Identified          Family / Family Members Identified
Letter (Cite)                              Identified (Date)                                                                                                                       (Citation)
                                                                                                        (Date)
Exhibit B
Page 1          A53Z
Column 2
Exhibit B
Page 1          A54C
Column 2
Exhibit B
Page 1          A550C
Column 2
Exhibit B
Page 1          A555D
Column 2
Exhibit B
                                                               3rd Amended Infringement
Page 1          A55A                      2018/02/02
                                                               Contentions, e.g., App. AC, p. 24
Column 2
Exhibit B
                                                                                                                                                                    3rd Amended Infringement Contentions,
Page 1          A55N                                                                                2018/02/02          A55A
                                                                                                                                                                    e.g., App. AC, p. 24
Column 2
Exhibit B
                                                                                                                                                                    3rd Amended Infringement Contentions,
Page 1          A55V                                                                                2018/02/02          A55A
                                                                                                                                                                    e.g., App. AC, p. 24
Column 2
Exhibit B
Page 1          A600CG
Column 2
Exhibit B
Page 1          A6410
Column 2
Exhibit B
Page 1          A6420
Column 2
Exhibit B
                                                               3rd Amended Infringement
Page 1          A66                       2018/02/02
                                                               Contentions, e.g., App. AC, p. 24
Column 2
Exhibit B
                                                                                                                                                                    3rd Amended Infringement Contentions,
Page 1          A66/BRN/DOCKING/NOR                                                                 2018/02/02          A66
                                                                                                                                                                    e.g., App. AC, p. 24
Column 2
Exhibit B
                                                                                                                                                                    3rd Amended Infringement Contentions,
Page 1          A66/BRN/P02/NOR                                                                     2018/02/02          A66
                                                                                                                                                                    e.g., App. AC, p. 24
Column 2
Exhibit B
                                                               3rd Amended Infringement
Page 1          A68                       2018/02/02
                                                               Contentions, e.g., App. AC, p. 24
Column 2
Exhibit B
                                                                                                                                                                    3rd Amended Infringement Contentions,
Page 1          A68/BLK/P03/ITY                                                                     2018/02/02          A68
                                                                                                                                                                    e.g., App. AC, p. 24
Column 2
Exhibit B
                                                                                                                                                                    3rd Amended Infringement Contentions,
Page 1          A68/WHITE/P03/WRD                                                                   2018/02/02          A68
                                                                                                                                                                    e.g., App. AC, p. 24
Column 2




                                                                                                           5
                                          Case 4:18-cv-01885-HSG Document 534-6 Filed 11/01/18 Page 27 of 79
                                                         ASUS ACCUSED PRODUCTS ANALYSIS

                                                                                                     Family / Family
 McBrayer                                     Expressly                                                                                                                 Family /Family Members Identified
                        Accused Product                           Expressly Identified (Citation)   Member Identified           Family / Family Members Identified
Letter (Cite)                              Identified (Date)                                                                                                                        (Citation)
                                                                                                        (Date)
Exhibit B
                                                               3rd Amended Infringement
Page 1          A72F                      2018/02/02
                                                               Contentions, e.g., App. AC, p. 24
Column 2
Exhibit B
                                                                                                                                                                     3rd Amended Infringement Contentions,
Page 1          A72J                                                                                2018/02/02          A72JK; A72F
                                                                                                                                                                     e.g., App. AC, p. 24
Column 3
Exhibit B
                                                               3rd Amended Infringement
Page 1          A73E                      2018/02/02
                                                               Contentions, e.g., App. AC, p. 24
Column 3
Exhibit B
                                                                                                                                                                     3rd Amended Infringement Contentions,
Page 1          A73S                                                                                2018/02/02          A73E
                                                                                                                                                                     e.g., App. AC, p. 24
Column 3
Exhibit B
                                                               3rd Amended Infringement
Page 1          A75V                      2018/02/02
                                                               Contentions, e.g., App. AC, p. 24
Column 3
Exhibit B
                                                               3rd Amended Infringement
Page 1          A80                       2018/02/02
                                                               Contentions, e.g., App. AC, p. 24
Column 3
Exhibit B
                                                                                                                                                                     3rd Amended Infringement Contentions,
Page 1          A80/BLACK/P05/PR/SK U1                                                              2018/02/02          A80
                                                                                                                                                                     e.g., App. AC, p. 24
Column 3
Exhibit B
                                                                                                                                                                     3rd Amended Infringement Contentions,
Page 1          A80/GOLD/P05/CHN//WO                                                                2018/02/02          A80
                                                                                                                                                                     e.g., App. AC, p. 24
Column 3
Exhibit B
                                                                                                                                                                     3rd Amended Infringement Contentions,
Page 1          A80/GOLD/P05/TWN                                                                    2018/02/02          A80
                                                                                                                                                                     e.g., App. AC, p. 24
Column 3
Exhibit B
                                                                                                                                                                     3rd Amended Infringement Contentions,
Page 1          A80/GREY/P05/TWN                                                                    2018/02/02          A80
                                                                                                                                                                     e.g., App. AC, p. 24
Column 3
Exhibit B
                                                                                                                                                                     3rd Amended Infringement Contentions,
Page 1          A80/PINK/P05/CHN//WO                                                                2018/02/02          A80
                                                                                                                                                                     e.g., App. AC, p. 24
Column 3
Exhibit B
                                                                                                                                                                     3rd Amended Infringement Contentions,
Page 1          A80/WHITE/P05/TWN                                                                   2018/02/02          A80
                                                                                                                                                                     e.g., App. AC, p. 24
Column 3
Exhibit B
                                                               3rd Amended Infringement
Page 1          A86                       2018/02/02
                                                               Contentions, e.g., App. AC, p. 24
Column 3
Exhibit B
Page 1          B121
Column 3
Exhibit B
Page 1          B23E
Column 3
Exhibit B
                                                               3rd Amended Infringement
Page 1          B400A                     2018/02/02
                                                               Contentions, e.g., App. AC, p. 24
Column 3




                                                                                                           6
                                          Case 4:18-cv-01885-HSG Document 534-6 Filed 11/01/18 Page 28 of 79
                                                         ASUS ACCUSED PRODUCTS ANALYSIS

                                                                                                     Family / Family
 McBrayer                                     Expressly                                                                                                                  Family /Family Members Identified
                        Accused Product                           Expressly Identified (Citation)   Member Identified            Family / Family Members Identified
Letter (Cite)                              Identified (Date)                                                                                                                         (Citation)
                                                                                                        (Date)
Exhibit B
                                                               3rd Amended Infringement
Page 1          B43A                      2018/02/02
                                                               Contentions, e.g., App. AC, p. 24
Column 3
Exhibit B
                                                               3rd Amended Infringement
Page 1          B43F                      2018/02/02
                                                               Contentions, e.g., App. AC, p. 24
Column 3
Exhibit B
                                                                                                                        ASUSPRO Advanced devices listed               3rd Amended Infringement Contentions,
Page 1          B43J                                                                                2018/02/02
                                                                                                                        Model Nos.: B43A; B3F; B43S                   e.g., App. AC, p. 24
Column 3
Exhibit B
                                                               3rd Amended Infringement
Page 1          B43S                      2018/02/02
                                                               Contentions, e.g., App. AC, p. 24
Column 3
Exhibit B
Page 1          B451J
Column 3
Exhibit B
                                                               3rd Amended Infringement
Page 1          B50A                      2018/02/02
                                                               Contentions, e.g., App. AC, p. 24
Column 3
Exhibit B
                                                               3rd Amended Infringement
Page 1          B53A                      2018/02/02
                                                               Contentions, e.g., App. AC, p. 24
Column 3
Exhibit B
                                                               3rd Amended Infringement
Page 1          B53E                      2018/02/02
                                                               Contentions, e.g., App. AC, p. 35
Column 3
Exhibit B
                                                               3rd Amended Infringement
Page 1          B53F                      2018/02/02
                                                               Contentions, e.g., App. AC, p. 35
Column 3
Exhibit B
                                                               3rd Amended Infringement
Page 1          B53J                      2018/02/02
                                                               Contentions, e.g., App. AC, p. 24
Column 3
Exhibit B
                                                               3rd Amended Infringement
Page 1          B53S                      2018/02/02
                                                               Contentions, e.g., App. AC, p. 35
Column 3
Exhibit B
Page 1          B551L
Column 3
Exhibit B
                                                               3rd Amended Infringement
Page 1          BM1845                    2018/02/02
                                                               Contentions, e.g., App. AC, p. 25
Column 3
Exhibit B
Page 1          BM1AD
Column 3
Exhibit B
Page 1          BM1AE
Column 3
Exhibit B
Page 1          BM6820
Column 3




                                                                                                           7
                                           Case 4:18-cv-01885-HSG Document 534-6 Filed 11/01/18 Page 29 of 79
                                                          ASUS ACCUSED PRODUCTS ANALYSIS

                                                                                                      Family / Family
 McBrayer                                      Expressly                                                                                                                  Family /Family Members Identified
                         Accused Product                           Expressly Identified (Citation)   Member Identified            Family / Family Members Identified
Letter (Cite)                               Identified (Date)                                                                                                                         (Citation)
                                                                                                         (Date)
Exhibit B
                                                                3rd Amended Infringement
Page 1          BM6875                     2018/02/02
                                                                Contentions, e.g., App. AC, p. 25
Column 3
Exhibit B
                                                                3rd Amended Infringement
Page 1          BP1AD                      2018/02/02
                                                                Contentions, e.g., App. AC, p. 25
Column 3
Exhibit B
                                                                                                                                                                       3rd Amended Infringement Contentions,
Page 1          BP1AE                                                                                2018/02/02          BP1AD
                                                                                                                                                                       e.g., App. AC, p. 25
Column 3
Exhibit B
Page 1          BP6320
Column 3
Exhibit B
Page 1          BP6375
Column 3
Exhibit B
                                                                                                                                                                       3rd Amended Infringement Contentions,
Page 1          BT1AD                                                                                2018/02/02          BT1AG; BT1AH
                                                                                                                                                                       e.g., App. AC, p. 25
Column 3
Exhibit B
                                                                3rd Amended Infringement
Page 1          BT1AG                      2018/02/02
                                                                Contentions, e.g., App. AC, p. 25
Column 3
Exhibit B
                                                                3rd Amended Infringement
Page 1          BT1AH                      2018/02/02
                                                                Contentions, e.g., App. AC, p. 25
Column 3
Exhibit B
Page 2          BT6130
Column 1
Exhibit B
Page 2          BX310U
Column 1
Exhibit B
                                                                                                                                                                       3rd Amended Infringement Contentions,
Page 2          C200M                                                                                2018/02/02          Chromebook C200
                                                                                                                                                                       e.g., App. AC, p. 35
Column 1
Exhibit B
                                                                                                                                                                       3rd Amended Identification of Accused
Page 2          C201                                                                                 2017/10/23          C201PA
                                                                                                                                                                       Products, e.g., page 14
Column 1
Exhibit B
                                                                                                                                                                       3rd Amended Identification of Accused
Page 2          C201P                                                                                2017/10/23          C201PA
                                                                                                                                                                       Products, e.g., page 14
Column 1
Exhibit B
                                                                3rd Amended Identification of
Page 2          C201PA                     2017/10/23
                                                                Accused Products, e.g., page 14
Column 1
Exhibit B
                                                                                                                                                                       3rd Amended Identification of Accused
Page 2          C202S                                                                                2017/10/23          C201SA
                                                                                                                                                                       Products, e.g., page 14
Column 1
Exhibit B
                                                                3rd Amended Identification of
Page 2          C202SA                     2017/10/23
                                                                Accused Products, e.g., page 14
Column 1




                                                                                                            8
                                           Case 4:18-cv-01885-HSG Document 534-6 Filed 11/01/18 Page 30 of 79
                                                          ASUS ACCUSED PRODUCTS ANALYSIS

                                                                                                      Family / Family
 McBrayer                                      Expressly                                                                                                                  Family /Family Members Identified
                         Accused Product                           Expressly Identified (Citation)   Member Identified            Family / Family Members Identified
Letter (Cite)                               Identified (Date)                                                                                                                         (Citation)
                                                                                                         (Date)
Exhibit B
                                                                                                                                                                       3rd Amended Identification of Accused
Page 2          C300M                                                                                2017/10/23          C300SA
                                                                                                                                                                       Products, e.g., page 14
Column 1
Exhibit B
                                                                                                                                                                       3rd Amended Identification of Accused
Page 2          C300S                                                                                2017/10/23          C300SA
                                                                                                                                                                       Products, e.g., page 14
Column 1
Exhibit B
                                                                3rd Amended Identification of
Page 2          C300SA                     2017/10/23
                                                                Accused Products, e.g., page 14
Column 1
Exhibit B
                                                                                                                                                                       3rd Amended Identification of Accused
Page 2          C301S                                                                                2017/10/23          C301SA
                                                                                                                                                                       Products, e.g., page 14
Column 1
Exhibit B
                                                                                                                                                                       2nd Amended Identification of Accused
Page 2          C302C                                                                                2017/01/09          Chromebook Flip C302
                                                                                                                                                                       Products, e.g., page 9
Column 1
Exhibit B
                                                                                                                                                                       2nd Amended Identification of Accused
Page 2          C302CA                                                                               2017/01/09          Chromebook Flip C302
                                                                                                                                                                       Products, e.g., page 9
Column 1
Exhibit B
Page 2          CG1330
Column 1
Exhibit B
                                                                3rd Amended Infringement
Page 2          CG5270                     2018/02/02
                                                                Contentions, e.g., App. AC, p. 25
Column 1
Exhibit B
                                                                3rd Amended Infringement
Page 2          CG5275                     2018/02/02
                                                                Contentions, e.g., App. AC, p. 25
Column 1
Exhibit B
                                                                3rd Amended Infringement
Page 2          CG5290                     2018/02/02
                                                                Contentions, e.g., App. AC, p. 25
Column 1
Exhibit B
                                                                3rd Amended Infringement
Page 2          CG8270                     2018/02/02
                                                                Contentions, e.g., App. AC, p. 25
Column 1
Exhibit B
                                                                                                                                                                       3rd Amended Infringement Contentions,
Page 2          CG8350                                                                               2018/02/02          CG8580
                                                                                                                                                                       e.g., App. AC, p. 25
Column 1
Exhibit B
                                                                                                                                                                       3rd Amended Infringement Contentions,
Page 2          CG8480                                                                               2018/02/02          CG8580
                                                                                                                                                                       e.g., App. AC, p. 25
Column 1
Exhibit B
                                                                3rd Amended Infringement
Page 2          CG8580                     2018/02/02
                                                                Contentions, e.g., App. AC, p. 25
Column 1
Exhibit B
                                                                                                                                                                       3rd Amended Infringement Contentions,
Page 2          CG8890                                                                               2018/02/02          CG8580
                                                                                                                                                                       e.g., App. AC, p. 25
Column 1
Exhibit B
Page 2          Chromebox
Column 1




                                                                                                            9
                                       Case 4:18-cv-01885-HSG Document 534-6 Filed 11/01/18 Page 31 of 79
                                                      ASUS ACCUSED PRODUCTS ANALYSIS

                                                                                                  Family / Family
 McBrayer                                  Expressly                                                                                                                  Family /Family Members Identified
                     Accused Product                           Expressly Identified (Citation)   Member Identified            Family / Family Members Identified
Letter (Cite)                           Identified (Date)                                                                                                                         (Citation)
                                                                                                     (Date)
Exhibit B
Page 2          CM1435
Column 1
Exhibit B
Page 2          CM1630
Column 1
Exhibit B
Page 2          CM1730
Column 1
Exhibit B
Page 2          CM1735
Column 1
Exhibit B
Page 2          CM1740
Column 1
Exhibit B
                                                            3rd Amended Infringement
Page 2          CM1745                 2018/02/02
                                                            Contentions, e.g., App. AC, p. 25
Column 1
Exhibit B
                                                            3rd Amended Infringement
Page 2          CM1831                 2018/02/02
                                                            Contentions, e.g., App. AC, p. 25
Column 1
Exhibit B
                                                                                                                                                                   3rd Amended Infringement Contentions,
Page 2          CM1855                                                                           2018/02/02          CM1745; CM1831
                                                                                                                                                                   e.g., App. AC, p. 25
Column 1
Exhibit B
                                                                                                                                                                   3rd Amended Infringement Contentions,
Page 2          CM5570                                                                           2018/02/02          CM5571
                                                                                                                                                                   e.g., App. AC, p. 25
Column 1
Exhibit B
                                                            3rd Amended Infringement
Page 2          CM5571                 2018/02/02
                                                            Contentions, e.g., App. AC, p. 25
Column 1
Exhibit B
                                                                                                                                                                   3rd Amended Infringement Contentions,
Page 2          CM5671                                                                           2018/02/02          CM5571
                                                                                                                                                                   e.g., App. AC, p. 25
Column 1
Exhibit B
                                                                                                                                                                   3rd Amended Infringement Contentions,
Page 2          CM5675                                                                           2018/02/02          CM5571
                                                                                                                                                                   e.g., App. AC, p. 25
Column 1
Exhibit B
                                                                                                                                                                   3rd Amended Infringement Contentions,
Page 2          CM6340                                                                           2018/02/02          CM6630
                                                                                                                                                                   e.g., App. AC, p. 25
Column 1
Exhibit B
                                                                                                                                                                   3rd Amended Infringement Contentions,
Page 2          CM6431                                                                           2018/02/02          CM6630
                                                                                                                                                                   e.g., App. AC, p. 25
Column 1
Exhibit B
                                                            3rd Amended Infringement
Page 2          CM6630                 2018/02/02
                                                            Contentions, e.g., App. AC, p. 25
Column 1
Exhibit B
                                                                                                                                                                   3rd Amended Infringement Contentions,
Page 2          CM6730                                                                           2018/02/02          CM6630
                                                                                                                                                                   e.g., App. AC, p. 25
Column 1




                                                                                                       10
                                           Case 4:18-cv-01885-HSG Document 534-6 Filed 11/01/18 Page 32 of 79
                                                          ASUS ACCUSED PRODUCTS ANALYSIS

                                                                                                      Family / Family
 McBrayer                                      Expressly                                                                                                                  Family /Family Members Identified
                         Accused Product                           Expressly Identified (Citation)   Member Identified            Family / Family Members Identified
Letter (Cite)                               Identified (Date)                                                                                                                         (Citation)
                                                                                                         (Date)
Exhibit B
                                                                                                                                                                       3rd Amended Infringement Contentions,
Page 2          CM6830                                                                               2018/02/02          CM6630
                                                                                                                                                                       e.g., App. AC, p. 25
Column 1
Exhibit B
                                                                                                                                                                       3rd Amended Infringement Contentions,
Page 2          CM6850                                                                               2018/02/02          CM6630
                                                                                                                                                                       e.g., App. AC, p. 25
Column 1
Exhibit B
Page 2          CM6870
Column 1
Exhibit B
Page 2          CN62
Column 1
Exhibit B
                                                                3rd Amended Infringement
Page 2          CP3130                     2018/02/02
                                                                Contentions, e.g., App. AC, p. 25
Column 1
Exhibit B
Page 2          CP6230
Column 1
Exhibit B
                                                                3rd Amended Identification of
Page 2          CS10                       2017/10/23
                                                                Accused Products, e.g., page 14
Column 2
Exhibit B
Page 2          D415MT
Column 2
Exhibit B
                                                                                                                                                                       3rd Amended Infringement Contentions,
Page 2          D450C                                                                                2018/02/02          D450
                                                                                                                                                                       e.g., App. AC, p. 25
Column 2
Exhibit B
                                                                3rd Amended Infringement
Page 2          D510MT                     2018/02/02
                                                                Contentions, e.g., App. AC, p. 26
Column 2
Exhibit B
Page 2          D540S
Column 2
Exhibit B
Page 2          D550CA
Column 2
Exhibit B
Page 2          D550M
Column 2
Exhibit B
Page 2          D553M
Column 2
Exhibit B
Page 2          D553S
Column 2
Exhibit B
                                                                                                                                                                       3rd Amended Identification of Accused
Page 2          E200H                                                                                2017/10/23          Vivobook E200HA
                                                                                                                                                                       Products, e.g., page 12
Column 2




                                                                                                           11
                                           Case 4:18-cv-01885-HSG Document 534-6 Filed 11/01/18 Page 33 of 79
                                                          ASUS ACCUSED PRODUCTS ANALYSIS

                                                                                                     Family / Family
 McBrayer                                      Expressly                                                                                                                 Family /Family Members Identified
                         Accused Product                          Expressly Identified (Citation)   Member Identified            Family / Family Members Identified
Letter (Cite)                               Identified (Date)                                                                                                                        (Citation)
                                                                                                        (Date)
Exhibit B
                                                                3rd Amended Identification of
Page 2          E200HA                     2017/10/23
                                                                Accused Products, e.g., page 12
Column 2
Exhibit B
                                                                                                                                                                      3rd Amended Infringement Contentions,
Page 2          E202S                                                                               2018/02/02          E202SA
                                                                                                                                                                      e.g., App. AC, p. 26
Column 2
Exhibit B
                                                                                                                                                                      3rd Amended Infringement Contentions,
Page 2          E205S                                                                               2018/02/02          E205SA
                                                                                                                                                                      e.g., App. AC, p. 26
Column 2
Exhibit B
                                                                                                                                                                      3rd Amended Identification of Accused
Page 2          E402M                                                                               2017/10/23          E402SA, E402MA
                                                                                                                                                                      Products, e.g., page 10; 17
Column 2
Exhibit B
                                                                                                                                                                      3rd Amended Identification of Accused
Page 2          E402S                                                                               2017/10/23          E402SA, E402MA
                                                                                                                                                                      Products, e.g., page 10; 17
Column 2
Exhibit B
                                                                3rd Amended Identification of
Page 2          E402SA                     2017/10/23
                                                                Accused Products, e.g., page 10
Column 2
Exhibit B
                                                                                                                                                                      3rd Amended Identification of Accused
Page 2          E403S                                                                               2017/10/23          E403SA; E403NA
                                                                                                                                                                      Products, e.g., page 10
Column 2
Exhibit B
                                                                3rd Amended Identification of
Page 2          E403SA                     2017/10/23
                                                                Accused Products, e.g., page 10
Column 2
Exhibit B
Page 2          E410
Column 2
Exhibit B
                                                                                                                                                                      3rd Amended Infringement Contentions,
Page 2          E451L                                                                               2018/02/02          E451LD
                                                                                                                                                                      e.g., App. AC, p. 26
Column 2
Exhibit B
Page 2          E510
Column 2
Exhibit B
Page 2          E551L
Column 2
Exhibit B
Page 2          E810
Column 2
Exhibit B
Page 2          EB1007
Column 2
Exhibit B
Page 2          EB1007P
Column 2
Exhibit B
Page 2          EB1012
Column 2




                                                                                                          12
                                           Case 4:18-cv-01885-HSG Document 534-6 Filed 11/01/18 Page 34 of 79
                                                          ASUS ACCUSED PRODUCTS ANALYSIS

                                                                                                      Family / Family
 McBrayer                                      Expressly                                                                                                                 Family /Family Members Identified
                         Accused Product                           Expressly Identified (Citation)   Member Identified           Family / Family Members Identified
Letter (Cite)                               Identified (Date)                                                                                                                        (Citation)
                                                                                                         (Date)
Exhibit B
Page 2          EB1012P
Column 2
Exhibit B
                                                                3rd Amended Infringement
Page 2          EB1021                     2018/02/02
                                                                Contentions, e.g., App. AC, p. 26
Column 2
Exhibit B
Page 2          EB1033
Column 2
Exhibit B
Page 2          EB1035
Column 2
Exhibit B
Page 2          EB1036
Column 2
Exhibit B
Page 2          EB1037
Column 2
Exhibit B
                                                                3rd Amended Infringement
Page 2          EB1501                     2018/02/02
                                                                Contentions, e.g., App. AC, p. 26
Column 2
Exhibit B
                                                                3rd Amended Infringement
Page 2          EB1501P                    2018/02/02
                                                                Contentions, e.g., App. AC, p. 26
Column 2
Exhibit B
                                                                3rd Amended Infringement
Page 2          EB1503                     2018/02/02
                                                                Contentions, e.g., App. AC, p. 26
Column 2
Exhibit B
Page 2          EB1505
Column 2
Exhibit B
Page 2          EP101
Column 2
Exhibit B
                                                                3rd Amended Infringement
Page 2          EP121                      2018/02/02
                                                                Contentions, e.g., App. AC, p. 35
Column 2
Exhibit B
                                                                3rd Amended Infringement
Page 2          EP90                       2018/02/02
                                                                Contentions, e.g., App. AC, p. 36
Column 2
Exhibit B
                                                                                                                         EeeTop All-in-One PCs listed                 Initial Identification of Accused Products,
Page 2          ET2010PNT                                                                            2016/06/17
                                                                                                                         Model Nos.: ET2002, ET2002T, ET2010AGT       e.g., pages 11-12
Column 2




                                                                                                           13
                                        Case 4:18-cv-01885-HSG Document 534-6 Filed 11/01/18 Page 35 of 79
                                                       ASUS ACCUSED PRODUCTS ANALYSIS

                                                                                                Family / Family
 McBrayer                                   Expressly                                                                                                                   Family /Family Members Identified
                      Accused Product                        Expressly Identified (Citation)   Member Identified           Family / Family Members Identified
Letter (Cite)                            Identified (Date)                                                                                                                          (Citation)
                                                                                                   (Date)
                                                                                                                   Vivo Series All-in-One PCS listed
                                                                                                                   Model Nos.: ET1611PUT, ET1612UTS, ET1620IUTT,
                                                                                                                   ET2013UTI, ET2020AUKK, ET2020IUTI, ET2031IUK,
                                                                                                                   ET2040INK, ET2040IUK, ET2220IUTI, ET2221AUKR,
Exhibit B
                                                                                                                   ET2221AUTR, ET2221IUTH, ET2230IUT, ET2322IUK,     Initial Identification of Accused Products,
Page 2          ET2011AUKB                                                                     2016/06/17
                                                                                                                   ET2300INTI, ET2300IUTI, ET2311INKH, ET2311IUKH,   e.g., pages 11-12
Column 2
                                                                                                                   ET2311IUTH, ET2322INKH, ET2322IUKH, ET2322IUTH,
                                                                                                                   ET2324IUT, ET2325IUK, E2410IUTS, ET2411IUKI,
                                                                                                                   ET2411INKI, ET2701INKI, ET2701INTI, ET2701IUTI,
                                                                                                                   ET2702IGHT
                                                                                                                   Vivo Series All-in-One PCS listed
                                                                                                                   Model Nos.: ET1611PUT, ET1612UTS, ET1620IUTT,
                                                                                                                   ET2013UTI, ET2020AUKK, ET2020IUTI, ET2031IUK,
                                                                                                                   ET2040INK, ET2040IUK, ET2220IUTI, ET2221AUKR,
Exhibit B
                                                                                                                   ET2221AUTR, ET2221IUTH, ET2230IUT, ET2322IUK,     Initial Identification of Accused Products,
Page 2          ET2011AUTB                                                                     2016/06/17
                                                                                                                   ET2300INTI, ET2300IUTI, ET2311INKH, ET2311IUKH,   e.g., pages 11-12
Column 2
                                                                                                                   ET2311IUTH, ET2322INKH, ET2322IUKH, ET2322IUTH,
                                                                                                                   ET2324IUT, ET2325IUK, ET2411IUKI, ET2411INKI,
                                                                                                                   E2410UTS, ET2701INKI, ET2701INTI, ET2701IUTI,
                                                                                                                   ET2702IGHT
                                                                                                                   Vivo Series All-in-One PCS listed
                                                                                                                   Model Nos.: ET1611PUT, ET1612UTS, ET1620IUTT,
                                                                                                                   ET2013UTI, ET2020AUKK, ET2020IUTI, ET2031IUK,
                                                                                                                   ET2040INK, ET2040IUK, ET2220IUTI, ET2221AUKR,
Exhibit B
                                                                                                                   ET2221AUTR, ET2221IUTH, ET2230IUT, ET2322IUK,     Initial Identification of Accused Products,
Page 2          ET2011ET                                                                       2016/06/17
                                                                                                                   ET2300INTI, ET2300IUTI, ET2311INKH, ET2311IUKH,   e.g., pages 11-12
Column 2
                                                                                                                   ET2311IUTH, ET2322INKH, ET2322IUKH, ET2322IUTH,
                                                                                                                   ET2324IUT, ET2325IUK, ET2411IUKI, ET2411INKI,
                                                                                                                   E2410UTS, ET2701INKI, ET2701INTI, ET2701IUTI,
                                                                                                                   ET2702IGHT
                                                                                                                   Vivo Series All-in-One PCS listed
                                                                                                                   Model Nos.: ET1611PUT, ET1612UTS, ET1620IUTT,
                                                                                                                   ET2013UTI, ET2020AUKK, ET2020IUTI, ET2031IUK,
                                                                                                                   ET2040INK, ET2040IUK, ET2220IUTI, ET2221AUKR,
Exhibit B
                                                                                                                   ET2221AUTR, ET2221IUTH, ET2230IUT, ET2322IUK,     Initial Identification of Accused Products,
Page 2          ET2012AUKB                                                                     2016/06/17
                                                                                                                   ET2300INTI, ET2300IUTI, ET2311INKH, ET2311IUKH,   e.g., pages 11-12
Column 2
                                                                                                                   ET2311IUTH, ET2322INKH, ET2322IUKH, ET2322IUTH,
                                                                                                                   ET2324IUT, ET2325IUK, ET2411IUKI, ET2411INKI,
                                                                                                                   E2410UTS, ET2701INKI, ET2701INTI, ET2701IUTI,
                                                                                                                   ET2702IGHT
                                                                                                                   Vivo Series All-in-One PCS listed
                                                                                                                   Model Nos.: ET1611PUT, ET1612UTS, ET1620IUTT,
                                                                                                                   ET2013UTI, ET2020AUKK, ET2020IUTI, ET2031IUK,
                                                                                                                   ET2040INK, ET2040IUK, ET2220IUTI, ET2221AUKR,
Exhibit B
                                                                                                                   ET2221AUTR, ET2221IUTH, ET2230IUT, ET2322IUK,     Initial Identification of Accused Products,
Page 2          ET2012EUTS                                                                     2016/06/17
                                                                                                                   ET2300INTI, ET2300IUTI, ET2311INKH, ET2311IUKH,   e.g., pages 11-12
Column 2
                                                                                                                   ET2311IUTH, ET2322INKH, ET2322IUKH, ET2322IUTH,
                                                                                                                   ET2324IUT, ET2325IUK, ET2411IUKI, ET2411INKI,
                                                                                                                   E2410UTS, ET2701INKI, ET2701INTI, ET2701IUTI,
                                                                                                                   ET2702IGHT



                                                                                                     14
                                           Case 4:18-cv-01885-HSG Document 534-6 Filed 11/01/18 Page 36 of 79
                                                          ASUS ACCUSED PRODUCTS ANALYSIS

                                                                                                      Family / Family
 McBrayer                                      Expressly                                                                                                                      Family /Family Members Identified
                         Accused Product                           Expressly Identified (Citation)   Member Identified           Family / Family Members Identified
Letter (Cite)                               Identified (Date)                                                                                                                             (Citation)
                                                                                                         (Date)
                                                                                                                         Vivo Series All-in-One PCS listed
                                                                                                                         Model Nos.: ET1611PUT, ET1612UTS, ET1620IUTT,
                                                                                                                         ET2013UTI, ET2020AUKK, ET2020IUTI, ET2031IUK,
                                                                                                                         ET2040INK, ET2040IUK, ET2220IUTI, ET2221AUKR,
Exhibit B
                                                                                                                         ET2221AUTR, ET2221IUTH, ET2230IUT, ET2322IUK,     Initial Identification of Accused Products,
Page 2          ET2020IUKI                                                                           2016/06/17
                                                                                                                         ET2300INTI, ET2300IUTI, ET2311INKH, ET2311IUKH,   e.g., pages 11-12
Column 2
                                                                                                                         ET2311IUTH, ET2322INKH, ET2322IUKH, ET2322IUTH,
                                                                                                                         ET2324IUT, ET2325IUK, ET2411IUKI, ET2411INKI,
                                                                                                                         E2410UTS, ET2701INKI, ET2701INTI, ET2701IUTI,
                                                                                                                         ET2702IGHT
                                                                                                                         Vivo Series All-in-One PCS listed
                                                                                                                         Model Nos.: ET1611PUT, ET1612UTS, ET1620IUTT,
                                                                                                                         ET2013UTI, ET2020AUKK, ET2020IUTI, ET2031IUK,
                                                                                                                         ET2040INK, ET2040IUK, ET2220IUTI, ET2221AUKR,
Exhibit B
                                                                                                                         ET2221AUTR, ET2221IUTH, ET2230IUT, ET2322IUK,     Initial Identification of Accused Products,
Page 2          ET2031INT                                                                            2016/06/17
                                                                                                                         ET2300INTI, ET2300IUTI, ET2311INKH, ET2311IUKH,   e.g., pages 11-12
Column 3
                                                                                                                         ET2311IUTH, ET2322INKH, ET2322IUKH, ET2322IUTH,
                                                                                                                         ET2324IUT, ET2325IUK, ET2411IUKI, ET2411INKI,
                                                                                                                         E2410UTS, ET2701INKI, ET2701INTI, ET2701IUTI,
                                                                                                                         ET2702IGHT
                                                                                                                         EeeTop All-in-One PCs listed                      Initial Identification of Accused Products,
Exhibit B                                                                                            2016/06/17
                                                                                                                         Model Nos.: ET2002, ET2002T, ET2010AGT            e.g., pages 11-12
Page 2          ET2203
Column 3                                                                                                                                                                   3rd Amended Infringement Contentions,
                                                                                                     2018/02/02          Eee Top ET2203T
                                                                                                                                                                           e.g., App AC, p. 26
Exhibit B
                                                                3rd Amended Infringement                                 EeeTop All-in-One PCs listed                      Initial Identification of Accused Products,
Page 2          ET2203T                    2018/02/02                                                2016/06/17
                                                                Contentions, e.g., App AC, p. 26                         Model Nos.: ET2002, ET2002T, ET2010AGT            e.g., pages 11-12
Column 3
                                                                                                                         Vivo Series All-in-One PCS listed
                                                                                                                         Model Nos.: ET1611PUT, ET1612UTS, ET1620IUTT,
                                                                                                                         ET2013UTI, ET2020AUKK, ET2020IUTI, ET2031IUK,
                                                                                                                         ET2040INK, ET2040IUK, ET2220IUTI, ET2221AUKR,
Exhibit B
                                                                3rd Amended Infringement                                 ET2221AUTR, ET2221IUTH, ET2230IUT, ET2322IUK,     Initial Identification of Accused Products,
Page 2          ET2210IUTS                 2018/02/02                                                2016/06/17
                                                                Contentions, e.g., App AC, p. 26                         ET2300INTI, ET2300IUTI, ET2311INKH, ET2311IUKH,   e.g., pages 11-12
Column 3
                                                                                                                         ET2311IUTH, ET2322INKH, ET2322IUKH, ET2322IUTH,
                                                                                                                         ET2324IUT, ET2325IUK, ET2411IUKI, ET2411INKI,
                                                                                                                         E2410UTS, ET2701INKI, ET2701INTI, ET2701IUTI,
                                                                                                                         ET2702IGHT
                                                                                                                         Vivo Series All-in-One PCS listed
                                                                                                                         Model Nos.: ET1611PUT, ET1612UTS, ET1620IUTT,
                                                                                                                         ET2013UTI, ET2020AUKK, ET2020IUTI, ET2031IUK,
                                                                                                                         ET2040INK, ET2040IUK, ET2220IUTI, ET2221AUKR,
                                                                                                                         ET2221AUTR, ET2221IUTH, ET2230IUT, ET2322IUK,     Initial Identification of Accused Products,
Exhibit B                                                                                            2016/06/17
                                                                                                                         ET2300INTI, ET2300IUTI, ET2311INKH, ET2311IUKH,   e.g., pages 11-12
Page 2          ET2220INTI
                                                                                                                         ET2311IUTH, ET2322INKH, ET2322IUKH, ET2322IUTH,
Column 3
                                                                                                                         ET2324IUT, ET2325IUK, ET2411IUKI, ET2411INKI,
                                                                                                                         E2410UTS, ET2701INKI, ET2701INTI, ET2701IUTI,
                                                                                                                         ET2702IGHT




                                                                                                           15
                                        Case 4:18-cv-01885-HSG Document 534-6 Filed 11/01/18 Page 37 of 79
                                                       ASUS ACCUSED PRODUCTS ANALYSIS

                                                                                                   Family / Family
 McBrayer                                   Expressly                                                                                                                      Family /Family Members Identified
                      Accused Product                           Expressly Identified (Citation)   Member Identified            Family / Family Members Identified
Letter (Cite)                            Identified (Date)                                                                                                                             (Citation)
                                                                                                      (Date)
                                                                                                                                                                        3rd Amended Infringement Contentions,
                                                                                                  2018/02/02          Additional Model No.: ET2220IUKI
                                                                                                                                                                        e.g., App AC, p. 26
                                                                                                                      Vivo Series All-in-One PCS listed
                                                                                                                      Model Nos.: ET1611PUT, ET1612UTS, ET1620IUTT,
                                                                                                                      ET2013UTI, ET2020AUKK, ET2020IUTI, ET2031IUK,
                                                                                                                      ET2040INK, ET2040IUK, ET2220IUTI, ET2221AUKR,
Exhibit B
                                                             3rd Amended Infringement                                 ET2221AUTR, ET2221IUTH, ET2230IUT, ET2322IUK,     Initial Identification of Accused Products,
Page 2          ET2220IUKI              2018/02/02                                                2016/06/17
                                                             Contentions, e.g., App AC, p. 26                         ET2300INTI, ET2300IUTI, ET2311INKH, ET2311IUKH,   e.g., pages 11-12
Column 3
                                                                                                                      ET2311IUTH, ET2322INKH, ET2322IUKH, ET2322IUTH,
                                                                                                                      ET2324IUT, ET2325IUK, ET2411IUKI, ET2411INKI,
                                                                                                                      E2410UTS, ET2701INKI, ET2701INTI, ET2701IUTI,
                                                                                                                      ET2702IGHT
                                                                                                                      Vivo Series All-in-One PCS listed
                                                                                                                      Model Nos.: ET1611PUT, ET1612UTS, ET1620IUTT,
                                                                                                                      ET2013UTI, ET2020AUKK, ET2020IUTI, ET2031IUK,
                                                                                                                      ET2040INK, ET2040IUK, ET2220IUTI, ET2221AUKR,
Exhibit B
                                                             3rd Amended Infringement                                 ET2221AUTR, ET2221IUTH, ET2230IUT, ET2322IUK,     Initial Identification of Accused Products,
Page 2          ET2321INTH              2018/02/02                                                2016/06/17
                                                             Contentions, e.g., App AC, p. 26                         ET2300INTI, ET2300IUTI, ET2311INKH, ET2311IUKH,   e.g., pages 11-12
Column 3
                                                                                                                      ET2311IUTH, ET2322INKH, ET2322IUKH, ET2322IUTH,
                                                                                                                      ET2324IUT, ET2325IUK, ET2411IUKI, ET2411INKI,
                                                                                                                      E2410UTS, ET2701INKI, ET2701INTI, ET2701IUTI,
                                                                                                                      ET2702IGHT
                                                                                                                      Vivo Series All-in-One PCS listed
                                                                                                                      Model Nos.: ET1611PUT, ET1612UTS, ET1620IUTT,
                                                                                                                      ET2013UTI, ET2020AUKK, ET2020IUTI, ET2031IUK,
                                                                                                                      ET2040INK, ET2040IUK, ET2220IUTI, ET2221AUKR,
                                                                                                                      ET2221AUTR, ET2221IUTH, ET2230IUT, ET2322IUK,     Initial Identification of Accused Products,
                                                                                                  2016/06/17
Exhibit B                                                                                                             ET2300INTI, ET2300IUTI, ET2311INKH, ET2311IUKH,   e.g., pages 11-12
Page 2          ET2321IUTH                                                                                            ET2311IUTH, ET2322INKH, ET2322IUKH, ET2322IUTH,
Column 3                                                                                                              ET2324IUT, ET2325IUK, ET2411IUKI, ET2411INKI,
                                                                                                                      E2410UTS, ET2701INKI, ET2701INTI, ET2701IUTI,
                                                                                                                      ET2702IGHT

                                                                                                                                                                        3rd Amended Infringement Contentions,
                                                                                                  2018/02/02          Additional Model No.: ET2321INTH
                                                                                                                                                                        e.g., App AC, p. 26
                                                                                                                      Vivo Series All-in-One PCS listed
                                                                                                                      Model Nos.: ET1611PUT, ET1612UTS, ET1620IUTT,
                                                                                                                      ET2013UTI, ET2020AUKK, ET2020IUTI, ET2031IUK,
                                                                                                                      ET2040INK, ET2040IUK, ET2220IUTI, ET2221AUKR,
Exhibit B
                                                             3rd Amended Infringement                                 ET2221AUTR, ET2221IUTH, ET2230IUT, ET2322IUK,     Initial Identification of Accused Products,
Page 2          ET2322INTH              2018/02/02                                                2016/06/17
                                                             Contentions, e.g., App AC, p. 26                         ET2300INTI, ET2300IUTI, ET2311INKH, ET2311IUKH,   e.g., pages 11-12
Column 3
                                                                                                                      ET2311IUTH, ET2322INKH, ET2322IUKH,
                                                                                                                      ET2322IUTH, ET2324IUT, ET2325IUK, ET2411IUKI,
                                                                                                                      ET2411INKI, E2410UTS, ET2701INKI, ET2701INTI,
                                                                                                                      ET2701IUTI, ET2702IGHT




                                                                                                        16
                                        Case 4:18-cv-01885-HSG Document 534-6 Filed 11/01/18 Page 38 of 79
                                                       ASUS ACCUSED PRODUCTS ANALYSIS

                                                                                                Family / Family
 McBrayer                                   Expressly                                                                                                                   Family /Family Members Identified
                      Accused Product                        Expressly Identified (Citation)   Member Identified           Family / Family Members Identified
Letter (Cite)                            Identified (Date)                                                                                                                          (Citation)
                                                                                                   (Date)
                                                                                                                   Vivo Series All-in-One PCS listed
                                                                                                                   Model Nos.: ET1611PUT, ET1612UTS, ET1620IUTT,
                                                                                                                   ET2013UTI, ET2020AUKK, ET2020IUTI, ET2031IUK,
                                                                                                                   ET2040INK, ET2040IUK, ET2220IUTI, ET2221AUKR,
Exhibit B
                                                                                                                   ET2221AUTR, ET2221IUTH, ET2230IUT, ET2322IUK,     Initial Identification of Accused Products,
Page 2          ET2323INT                                                                      2016/06/17
                                                                                                                   ET2300INTI, ET2300IUTI, ET2311INKH, ET2311IUKH,   e.g., pages 11-12
Column 3
                                                                                                                   ET2311IUTH, ET2322INKH, ET2322IUKH, ET2322IUTH,
                                                                                                                   ET2324IUT, ET2325IUK, ET2411IUKI, ET2411INKI,
                                                                                                                   E2410UTS, ET2701INKI, ET2701INTI, ET2701IUTI,
                                                                                                                   ET2702IGHT
                                                                                                                   Vivo Series All-in-One PCS listed
                                                                                                                   Model Nos.: ET1611PUT, ET1612UTS, ET1620IUTT,
                                                                                                                   ET2013UTI, ET2020AUKK, ET2020IUTI, ET2031IUK,
                                                                                                                   ET2040INK, ET2040IUK, ET2220IUTI, ET2221AUKR,
Exhibit B
                                                                                                                   ET2221AUTR, ET2221IUTH, ET2230IUT, ET2322IUK,     Initial Identification of Accused Products,
Page 2          ET2323IUT                                                                      2016/06/17
                                                                                                                   ET2300INTI, ET2300IUTI, ET2311INKH, ET2311IUKH,   e.g., pages 11-12
Column 3
                                                                                                                   ET2311IUTH, ET2322INKH, ET2322IUKH, ET2322IUTH,
                                                                                                                   ET2324IUT, ET2325IUK, ET2411IUKI, ET2411INKI,
                                                                                                                   E2410UTS, ET2701INKI, ET2701INTI, ET2701IUTI,
                                                                                                                   ET2702IGHT
                                                                                                                   Vivo Series All-in-One PCS listed
                                                                                                                   Model Nos.: ET1611PUT, ET1612UTS, ET1620IUTT,
                                                                                                                   ET2013UTI, ET2020AUKK, ET2020IUTI, ET2031IUK,
                                                                                                                   ET2040INK, ET2040IUK, ET2220IUTI, ET2221AUKR,
Exhibit B
                                                                                                                   ET2221AUTR, ET2221IUTH, ET2230IUT, ET2322IUK,     Initial Identification of Accused Products,
Page 2          ET2400IGTS                                                                     2016/06/17
                                                                                                                   ET2300INTI, ET2300IUTI, ET2311INKH, ET2311IUKH,   e.g., pages 11-12
Column 3
                                                                                                                   ET2311IUTH, ET2322INKH, ET2322IUKH, ET2322IUTH,
                                                                                                                   ET2324IUT, ET2325IUK, ET2411IUKI, ET2411INKI,
                                                                                                                   E2410UTS, ET2701INKI, ET2701INTI, ET2701IUTI,
                                                                                                                   ET2702IGHT
                                                                                                                   Vivo Series All-in-One PCS listed
                                                                                                                   Model Nos.: ET1611PUT, ET1612UTS, ET1620IUTT,
                                                                                                                   ET2013UTI, ET2020AUKK, ET2020IUTI, ET2031IUK,
                                                                                                                   ET2040INK, ET2040IUK, ET2220IUTI, ET2221AUKR,
Exhibit B
                                                                                                                   ET2221AUTR, ET2221IUTH, ET2230IUT, ET2322IUK,     Initial Identification of Accused Products,
Page 2          ET2400INT                                                                      2016/06/17
                                                                                                                   ET2300INTI, ET2300IUTI, ET2311INKH, ET2311IUKH,   e.g., pages 11-12
Column 3
                                                                                                                   ET2311IUTH, ET2322INKH, ET2322IUKH, ET2322IUTH,
                                                                                                                   ET2324IUT, ET2325IUK, ET2411IUKI, ET2411INKI,
                                                                                                                   E2410UTS, ET2701INKI, ET2701INTI, ET2701IUTI,
                                                                                                                   ET2702IGHT
                                                                                                                   Vivo Series All-in-One PCS listed
                                                                                                                   Model Nos.: ET1611PUT, ET1612UTS, ET1620IUTT,
                                                                                                                   ET2013UTI, ET2020AUKK, ET2020IUTI, ET2031IUK,
                                                                                                                   ET2040INK, ET2040IUK, ET2220IUTI, ET2221AUKR,
Exhibit B
                                                                                                                   ET2221AUTR, ET2221IUTH, ET2230IUT, ET2322IUK,     Initial Identification of Accused Products,
Page 2          ET2400IT                                                                       2016/06/17
                                                                                                                   ET2300INTI, ET2300IUTI, ET2311INKH, ET2311IUKH,   e.g., pages 11-12
Column 3
                                                                                                                   ET2311IUTH, ET2322INKH, ET2322IUKH, ET2322IUTH,
                                                                                                                   ET2324IUT, ET2325IUK, ET2411IUKI, ET2411INKI,
                                                                                                                   E2410UTS, ET2701INKI, ET2701INTI, ET2701IUTI,
                                                                                                                   ET2702IGHT



                                                                                                     17
                                        Case 4:18-cv-01885-HSG Document 534-6 Filed 11/01/18 Page 39 of 79
                                                       ASUS ACCUSED PRODUCTS ANALYSIS

                                                                                                   Family / Family
 McBrayer                                   Expressly                                                                                                                      Family /Family Members Identified
                      Accused Product                           Expressly Identified (Citation)   Member Identified           Family / Family Members Identified
Letter (Cite)                            Identified (Date)                                                                                                                             (Citation)
                                                                                                      (Date)
                                                                                                                      Vivo Series All-in-One PCS listed
                                                                                                                      Model Nos.: ET1611PUT, ET1612UTS, ET1620IUTT,
                                                                                                                      ET2013UTI, ET2020AUKK, ET2020IUTI, ET2031IUK,
                                                                                                                      ET2040INK, ET2040IUK, ET2220IUTI, ET2221AUKR,
Exhibit B
                                                                                                                      ET2221AUTR, ET2221IUTH, ET2230IUT, ET2322IUK,     Initial Identification of Accused Products,
Page 2          ET2400IUTS                                                                        2016/06/17
                                                                                                                      ET2300INTI, ET2300IUTI, ET2311INKH, ET2311IUKH,   e.g., pages 11-12
Column 3
                                                                                                                      ET2311IUTH, ET2322INKH, ET2322IUKH, ET2322IUTH,
                                                                                                                      ET2324IUT, ET2325IUK, ET2411IUKI, ET2411INKI,
                                                                                                                      E2410UTS, ET2701INKI, ET2701INTI, ET2701IUTI,
                                                                                                                      ET2702IGHT
                                                                                                                      Vivo Series All-in-One PCS listed
                                                                                                                      Model Nos.: ET1611PUT, ET1612UTS, ET1620IUTT,
                                                                                                                      ET2013UTI, ET2020AUKK, ET2020IUTI, ET2031IUK,
                                                                                                                      ET2040INK, ET2040IUK, ET2220IUTI, ET2221AUKR,
Exhibit B
                                                                                                                      ET2221AUTR, ET2221IUTH, ET2230IUT, ET2322IUK,     Initial Identification of Accused Products,
Page 2          ET2400XVT                                                                         2016/06/17
                                                                                                                      ET2300INTI, ET2300IUTI, ET2311INKH, ET2311IUKH,   e.g., pages 11-12
Column 3
                                                                                                                      ET2311IUTH, ET2322INKH, ET2322IUKH, ET2322IUTH,
                                                                                                                      ET2324IUT, ET2325IUK, ET2411IUKI, ET2411INKI,
                                                                                                                      E2410UTS, ET2701INKI, ET2701INTI, ET2701IUTI,
                                                                                                                      ET2702IGHT
                                                                                                                      Vivo Series All-in-One PCS listed
                                                                                                                      Model Nos.: ET1611PUT, ET1612UTS, ET1620IUTT,
                                                                                                                      ET2013UTI, ET2020AUKK, ET2020IUTI, ET2031IUK,
                                                                                                                      ET2040INK, ET2040IUK, ET2220IUTI, ET2221AUKR,
Exhibit B
                                                             3rd Amended Infringement                                 ET2221AUTR, ET2221IUTH, ET2230IUT, ET2322IUK,     Initial Identification of Accused Products,
Page 2          ET2410EUTS              2018/02/02                                                2016/06/17
                                                             Contentions, e.g., App AC, p. 26                         ET2300INTI, ET2300IUTI, ET2311INKH, ET2311IUKH,   e.g., pages 11-12
Column 3
                                                                                                                      ET2311IUTH, ET2322INKH, ET2322IUKH, ET2322IUTH,
                                                                                                                      ET2324IUT, ET2325IUK, ET2411IUKI, ET2411INKI,
                                                                                                                      ET2410IUTS, ET2701INKI, ET2701INTI, ET2701IUTI,
                                                                                                                      ET2702IGHT
Exhibit B
                                                             Initial Identification of Accused
Page 2          ET2411IUKI              2016/06/17
                                                             Products, e.g., pages 11-12
Column 3
                                                                                                                      Vivo Series All-in-One PCS listed
                                                                                                                      Model Nos.: ET1611PUT, ET1612UTS, ET1620IUTT,
                                                                                                                      ET2013UTI, ET2020AUKK, ET2020IUTI, ET2031IUK,
                                                                                                                      ET2040INK, ET2040IUK, ET2220IUTI, ET2221AUKR,
Exhibit B
                                                                                                                      ET2221AUTR, ET2221IUTH, ET2230IUT, ET2322IUK,     Initial Identification of Accused Products,
Page 2          ET2411IUTI                                                                        2016/06/17
                                                                                                                      ET2300INTI, ET2300IUTI, ET2311INKH, ET2311IUKH,   e.g., pages 11-12
Column 3
                                                                                                                      ET2311IUTH, ET2322INKH, ET2322IUKH, ET2322IUTH,
                                                                                                                      ET2324IUT, ET2325IUK, ET2411IUKI, ET2411INKI,
                                                                                                                      E2410UTS, ET2701INKI, ET2701INTI, ET2701IUTI,
                                                                                                                      ET2702IGHT




                                                                                                        18
                                        Case 4:18-cv-01885-HSG Document 534-6 Filed 11/01/18 Page 40 of 79
                                                       ASUS ACCUSED PRODUCTS ANALYSIS

                                                                                                Family / Family
 McBrayer                                   Expressly                                                                                                                   Family /Family Members Identified
                      Accused Product                        Expressly Identified (Citation)   Member Identified           Family / Family Members Identified
Letter (Cite)                            Identified (Date)                                                                                                                          (Citation)
                                                                                                   (Date)
                                                                                                                   Vivo Series All-in-One PCS listed
                                                                                                                   Model Nos.: ET1611PUT, ET1612UTS, ET1620IUTT,
                                                                                                                   ET2013UTI, ET2020AUKK, ET2020IUTI, ET2031IUK,
                                                                                                                   ET2040INK, ET2040IUK, ET2220IUTI, ET2221AUKR,
Exhibit B
                                                                                                                   ET2221AUTR, ET2221IUTH, ET2230IUT, ET2322IUK,     Initial Identification of Accused Products,
Page 2          ET2700INKS                                                                     2016/06/17
                                                                                                                   ET2300INTI, ET2300IUTI, ET2311INKH, ET2311IUKH,   e.g., pages 11-12
Column 3
                                                                                                                   ET2311IUTH, ET2322INKH, ET2322IUKH, ET2322IUTH,
                                                                                                                   ET2324IUT, ET2325IUK, ET2411IUKI, ET2411INKI,
                                                                                                                   E2410UTS, ET2701INKI, ET2701INTI, ET2701IUTI,
                                                                                                                   ET2702IGHT
                                                                                                                   Vivo Series All-in-One PCS listed
                                                                                                                   Model Nos.: ET1611PUT, ET1612UTS, ET1620IUTT,
                                                                                                                   ET2013UTI, ET2020AUKK, ET2020IUTI, ET2031IUK,
                                                                                                                   ET2040INK, ET2040IUK, ET2220IUTI, ET2221AUKR,
Exhibit B
                                                                                                                   ET2221AUTR, ET2221IUTH, ET2230IUT, ET2322IUK,     Initial Identification of Accused Products,
Page 2          ET2700INTS                                                                     2016/06/17
                                                                                                                   ET2300INTI, ET2300IUTI, ET2311INKH, ET2311IUKH,   e.g., pages 11-12
Column 3
                                                                                                                   ET2311IUTH, ET2322INKH, ET2322IUKH, ET2322IUTH,
                                                                                                                   ET2324IUT, ET2325IUK, ET2411IUKI, ET2411INKI,
                                                                                                                   E2410UTS, ET2701INKI, ET2701INTI, ET2701IUTI,
                                                                                                                   ET2702IGHT
                                                                                                                   Vivo Series All-in-One PCS listed
                                                                                                                   Model Nos.: ET1611PUT, ET1612UTS, ET1620IUTT,
                                                                                                                   ET2013UTI, ET2020AUKK, ET2020IUTI, ET2031IUK,
                                                                                                                   ET2040INK, ET2040IUK, ET2220IUTI, ET2221AUKR,
Exhibit B
                                                                                                                   ET2221AUTR, ET2221IUTH, ET2230IUT, ET2322IUK,     Initial Identification of Accused Products,
Page 2          ET2700IUKS                                                                     2016/06/17
                                                                                                                   ET2300INTI, ET2300IUTI, ET2311INKH, ET2311IUKH,   e.g., pages 11-12
Column 3
                                                                                                                   ET2311IUTH, ET2322INKH, ET2322IUKH, ET2322IUTH,
                                                                                                                   ET2324IUT, ET2325IUK, ET2411IUKI, ET2411INKI,
                                                                                                                   E2410UTS, ET2701INKI, ET2701INTI, ET2701IUTI,
                                                                                                                   ET2702IGHT
                                                                                                                   Vivo Series All-in-One PCS listed
                                                                                                                   Model Nos.: ET1611PUT, ET1612UTS, ET1620IUTT,
                                                                                                                   ET2013UTI, ET2020AUKK, ET2020IUTI, ET2031IUK,
                                                                                                                   ET2040INK, ET2040IUK, ET2220IUTI, ET2221AUKR,
Exhibit B
                                                                                                                   ET2221AUTR, ET2221IUTH, ET2230IUT, ET2322IUK,     Initial Identification of Accused Products,
Page 2          ET2700IUTS                                                                     2016/06/17
                                                                                                                   ET2300INTI, ET2300IUTI, ET2311INKH, ET2311IUKH,   e.g., pages 11-12
Column 3
                                                                                                                   ET2311IUTH, ET2322INKH, ET2322IUKH, ET2322IUTH,
                                                                                                                   ET2324IUT, ET2325IUK, ET2411IUKI, ET2411INKI,
                                                                                                                   E2410UTS, ET2701INKI, ET2701INTI, ET2701IUTI,
                                                                                                                   ET2702IGHT
                                                                                                                   Vivo Series All-in-One PCS listed
                                                                                                                   Model Nos.: ET1611PUT, ET1612UTS, ET1620IUTT,
                                                                                                                   ET2013UTI, ET2020AUKK, ET2020IUTI, ET2031IUK,
                                                                                                                   ET2040INK, ET2040IUK, ET2220IUTI, ET2221AUKR,
Exhibit B
                                                                                                                   ET2221AUTR, ET2221IUTH, ET2230IUT, ET2322IUK,     Initial Identification of Accused Products,
Page 2          ET2701IUKI                                                                     2016/06/17
                                                                                                                   ET2300INTI, ET2300IUTI, ET2311INKH, ET2311IUKH,   e.g., pages 11-12
Column 3
                                                                                                                   ET2311IUTH, ET2322INKH, ET2322IUKH, ET2322IUTH,
                                                                                                                   ET2324IUT, ET2325IUK, ET2411IUKI, ET2411INKI,
                                                                                                                   E2410UTS, ET2701INKI, ET2701INTI, ET2701IUTI,
                                                                                                                   ET2702IGHT



                                                                                                     19
                                           Case 4:18-cv-01885-HSG Document 534-6 Filed 11/01/18 Page 41 of 79
                                                          ASUS ACCUSED PRODUCTS ANALYSIS

                                                                                                      Family / Family
 McBrayer                                      Expressly                                                                                                                  Family /Family Members Identified
                         Accused Product                           Expressly Identified (Citation)   Member Identified            Family / Family Members Identified
Letter (Cite)                               Identified (Date)                                                                                                                         (Citation)
                                                                                                         (Date)
Exhibit B
Page 2          F102B
Column 3
Exhibit B
                                                                3rd Amended Infringement
Page 2          F200CA                     2018/02/02
                                                                Contentions, e.g., App. AC, p. 26
Column 3
Exhibit B
                                                                                                                                                                       3rd Amended Infringement Contentions,
Page 2          F202E                                                                                2018/02/02          F202E-CT148H
                                                                                                                                                                       e.g., App. AC, p. 26
Column 3
Exhibit B
Page 2          F205T
Column 3
Exhibit B
                                                                3rd Amended Infringement
Page 2          F45C                       2018/02/02
                                                                Contentions, e.g., App. AC, p. 26
Column 3
Exhibit B
Page 2          F502C
Column 3
Exhibit B
Page 2          F550L
Column 3
Exhibit B
Page 2          F550V
Column 3
Exhibit B
Page 2          F551C
Column 3
Exhibit B
Page 2          F551M
Column 3
Exhibit B
Page 2          F553M
Column 3
Exhibit B
Page 2          F554L
Column 3
Exhibit B
                                                                                                                                                                       3rd Amended Identification of Accused
Page 2          F555L                                                                                2017/10/23          F555LA, F555UA
                                                                                                                                                                       Products, e.g., page 10
Column 3
Exhibit B
                                                                                                                                                                       3rd Amended Identification of Accused
Page 2          F555U                                                                                2017/10/23          F555LA, F555UA
                                                                                                                                                                       Products, e.g., page 10
Column 3
Exhibit B
                                                                                                                                                                       3rd Amended Infringement Contentions,
Page 2          F556U                                                                                2018/02/02          F556UA
                                                                                                                                                                       e.g., App. AC, p. 27
Column 3
Exhibit B
                                                                3rd Amended Infringement
Page 2          F55A                       2018/02/02
                                                                Contentions, e.g., App. AC, p. 27
Column 3




                                                                                                           20
                                          Case 4:18-cv-01885-HSG Document 534-6 Filed 11/01/18 Page 42 of 79
                                                         ASUS ACCUSED PRODUCTS ANALYSIS

                                                                                                     Family / Family
 McBrayer                                     Expressly                                                                                                                 Family /Family Members Identified
                        Accused Product                           Expressly Identified (Citation)   Member Identified           Family / Family Members Identified
Letter (Cite)                              Identified (Date)                                                                                                                        (Citation)
                                                                                                        (Date)
Exhibit B
                                                               3rd Amended Infringement
Page 2          F55C                      2018/02/02
                                                               Contentions, e.g., App. AC, p. 27
Column 3
Exhibit B
                                                                                                                                                                     3rd Amended Infringement Contentions,
Page 2          F55U                                                                                2018/02/02          F55A; F55C
                                                                                                                                                                     e.g., App. AC, p. 27
Column 3
Exhibit B
                                                               3rd Amended Infringement
Page 2          F75A                      2018/02/02
                                                               Contentions, e.g., App. AC, p. 27
Column 3
Exhibit B
                                                                                                                                                                     3rd Amended Infringement Contentions,
Page 2          F75V                                                                                2018/02/02          F75A
                                                                                                                                                                     e.g., App. AC, p. 27
Column 3
Exhibit B
                                                               3rd Amended Infringement
Page 2          FE170CG                   2018/02/02
                                                               Contentions, e.g., App. AC, p. 27
Column 3
Exhibit B
Page 2          FE375CG
Column 3
Exhibit B
Page 3          FZ50V
Column 1
Exhibit B
Page 3          G10AC
Column 1
Exhibit B
Page 3          G10AJ
Column 1
Exhibit B
                                                               3rd Amended Infringement                                                                              3rd Amended Identification of Accused
Page 3          G11CB                     2018/02/02                                                2017/10/23          G11CD, C11CD Oculus Ready, G11DF
                                                               Contentions, e.g., App. AC, p. 27                                                                     Products, e.g., page 10
Column 1
Exhibit B
                                                               3rd Amended Identification of
Page 3          G11CD                     2017/10/23
                                                               Accused Products, e.g., page 10
Column 1
Exhibit B
                                                                                                                                                                     3rd Amended Identification of Accused
Page 3          G20AJ                                                                               2017/10/23          ROG G20CB, G20CB Oculus Ready, G20CI
                                                                                                                                                                     Products, e.g., page 11
Column 1
Exhibit B
                                                                                                                                                                     3rd Amended Identification of Accused
Page 3          G20BM                                                                               2017/10/23          ROG G20CB, G20CB Oculus Ready, G20CI
                                                                                                                                                                     Products, e.g., page 11
Column 1
Exhibit B
                                                               3rd Amended Identification of
Page 3          G20CB                     2017/10/23
                                                               Accused Products, e.g., page 11
Column 1
Exhibit B
                                                               3rd Amended Identification of
Page 3          G20Ci                     2017/10/23
                                                               Accused Products, e.g., page 11
Column 1
Exhibit B
                                                                                                                                                                     3rd Amended Infringement Contentions,
Page 3          G30AB                                                                               2018/02/02          G30AK
                                                                                                                                                                     e.g., App. AC, p. 27
Column 1




                                                                                                          21
                                          Case 4:18-cv-01885-HSG Document 534-6 Filed 11/01/18 Page 43 of 79
                                                         ASUS ACCUSED PRODUCTS ANALYSIS

                                                                                                     Family / Family
 McBrayer                                     Expressly                                                                                                                  Family /Family Members Identified
                        Accused Product                           Expressly Identified (Citation)   Member Identified            Family / Family Members Identified
Letter (Cite)                              Identified (Date)                                                                                                                         (Citation)
                                                                                                        (Date)
Exhibit B
                                                               3rd Amended Infringement
Page 3          G30AK                     2018/02/02
                                                               Contentions, e.g., App. AC, p. 27
Column 1
Exhibit B
Page 3          G31CA
Column 1
Exhibit B
                                                                                                                                                                      3rd Amended Infringement Contentions,
Page 3          G46V                                                                                2018/02/02          G46VW
                                                                                                                                                                      e.g., App. AC, p. 35
Column 1
Exhibit B
Page 3          G501J
Column 1
Exhibit B
Page 3          G501V
Column 1
Exhibit B
                                                               3rd Amended Infringement
Page 3          G51J                      2018/02/02
                                                               Contentions, e.g., App. AC, p. 27
Column 1
Exhibit B
                                                                                                                                                                      3rd Amended Infringement Contentions,
Page 3          G51VX                                                                               2018/02/02          G51J
                                                                                                                                                                      e.g., App. AC, p. 27
Column 1
Exhibit B
Page 3          G53J
Column 1
Exhibit B
Page 3          G53S
Column 1
Exhibit B
                                                                                                                                                                      3rd Amended Infringement Contentions,
Page 3          G550J                                                                               2018/02/02          G550JX
                                                                                                                                                                      e.g., App. AC, p. 27
Column 1
Exhibit B
                                                                                                                                                                      3rd Amended Infringement Contentions,
Page 3          G551J                                                                               2018/02/02          G551JW
                                                                                                                                                                      e.g., App. AC, p. 27
Column 1
Exhibit B
Page 3          G55V
Column 1
Exhibit B
Page 3          G56J
Column 1
Exhibit B
                                                               3rd Amended Infringement
Page 3          G60JX                     2018/02/02
                                                               Contentions, e.g., App. AC, p. 27
Column 1
Exhibit B
                                                               3rd Amended Infringement
Page 3          G60VX                     2018/02/02
                                                               Contentions, e.g., App. AC, p. 27
Column 1
Exhibit B
                                                                                                                                                                      3rd Amended Identification of Accused
Page 3          G701V                                                                               2017/10/23          ROG G701VI, ROG G701VO
                                                                                                                                                                      Products, e.g., page 11
Column 1




                                                                                                          22
                                           Case 4:18-cv-01885-HSG Document 534-6 Filed 11/01/18 Page 44 of 79
                                                          ASUS ACCUSED PRODUCTS ANALYSIS

                                                                                                      Family / Family
 McBrayer                                      Expressly                                                                                                                 Family /Family Members Identified
                         Accused Product                           Expressly Identified (Citation)   Member Identified           Family / Family Members Identified
Letter (Cite)                               Identified (Date)                                                                                                                        (Citation)
                                                                                                         (Date)
Exhibit B
                                                                3rd Amended Identification of
Page 3          G701VO                     2017/10/23
                                                                Accused Products, e.g., page 11
Column 1
Exhibit B
                                                                3rd Amended Infringement
Page 3          G71G                       2018/02/02
                                                                Contentions, e.g., App. AC, p. 27
Column 1
Exhibit B
                                                                3rd Amended Infringement
Page 3          G72GX                      2018/02/02
                                                                Contentions, e.g., App. AC, p. 27
Column 1
Exhibit B
Page 3          G73J
Column 1
Exhibit B
Page 3          G73JW
Column 1
Exhibit B
Page 3          G73S
Column 1
Exhibit B
Page 3          G74S
Column 1
Exhibit B
Page 3          G750J
Column 1
Exhibit B
Page 3          G751J
Column 1

                                                                                                                                                                      2nd Amended Identification of Accused
                                                                                                     2017/01/09          ROG G752VL-UH71T
Exhibit B                                                                                                                                                             Products, e.g., page 10
Page 3          G752V
Column 1
                                                                                                                                                                      3rd Amended Identification of Accused
                                                                                                     2017/10/23          ROG G752, G752VS, G752VL, G752VM
                                                                                                                                                                      Products, e.g., pages 5; 10-11

Exhibit B
                                                                3rd Amended Identification of                                                                         2nd Amended Identification of Accused
Page 3          G752VL                     2017/10/23                                                2017/01/09          ROG G752VL-UH71T;
                                                                Accused Products, e.g., page 11                                                                       Products, e.g., page 10
Column 1
Exhibit B                                                       3rd Amended Identification of                                                                         2nd Amended Identification of Accused
                G752VT                     2017/10/23                                                2017/01/09          ROG G752VL-UH71T
Page 3                                                          Accused Products, e.g., page 11                                                                       Products, e.g., page 10
                                                                                                                                                                      2nd Amended Identification of Accused
                                                                                                     2017/01/09          ROG G752VL-UH71T
Exhibit B                                                                                                                                                             Products, e.g., page 10
Page 3          G752VY
                                                                                                                                                                      3rd Amended Identification of Accused
Column 1                                                                                             2017/10/23          ROG G752, G752VS, G752VL, G752VM
                                                                                                                                                                      Products, e.g., pages 5; 10-11

Exhibit B
                                                                3rd Amended Infringement
Page 3          G75V                       2018/02/02
                                                                Contentions, e.g., App. AC, p. 27
Column 1




                                                                                                           23
                                           Case 4:18-cv-01885-HSG Document 534-6 Filed 11/01/18 Page 45 of 79
                                                          ASUS ACCUSED PRODUCTS ANALYSIS

                                                                                                     Family / Family
 McBrayer                                      Expressly                                                                                                                  Family /Family Members Identified
                         Accused Product                          Expressly Identified (Citation)   Member Identified             Family / Family Members Identified
Letter (Cite)                               Identified (Date)                                                                                                                         (Citation)
                                                                                                        (Date)
Exhibit B
                                                                                                                                                                       3rd Amended Infringement Contentions,
Page 3          G771J                                                                               2018/02/02          ROG G771JW
                                                                                                                                                                       e.g., App. AC, p. 28
Column 1
Exhibit B
                                                                                                                                                                       3rd Amended Identification of Accused
Page 3          GL502V                                                                              2017/10/23          ROG GL502VM, GL502VS, GL502VT
                                                                                                                                                                       Products, e.g., page 11
Column 1
Exhibit B
                                                                3rd Amended Identification of
Page 3          GL502VM                    2017/10/23
                                                                Accused Products, e.g., page 11
Column 1
Exhibit B
Page 3          GL550J
Column 1
Exhibit B
Page 3          GL551J
Column 1
Exhibit B
Page 3          GL551JK
Column 1
Exhibit B
Page 3          GL551V
Column 2
Exhibit B
                                                                                                                                                                       3rd Amended Identification of Accused
Page 3          GL552V                                                                              2017/10/23          GL552VW
                                                                                                                                                                       Products, e.g., page 19
Column 2
Exhibit B
                                                                                                                                                                       3rd Amended Identification of Accused
Page 3          GL552VL                                                                             2017/10/23          GL552VW
                                                                                                                                                                       Products, e.g., page 19
Column 2
Exhibit B
                                                                                                                                                                       3rd Amended Identification of Accused
Page 3          GL552VX                                                                             2017/10/23          GL552VW
                                                                                                                                                                       Products, e.g., page 19
Column 2
Exhibit B
                                                                                                                                                                       3rd Amended Identification of Accused
Page 3          GL702V                                                                              2017/10/23          GL702VM, GL702VS
                                                                                                                                                                       Products, e.g., page 11
Column 2
Exhibit B
                                                                                                                                                                       3rd Amended Identification of Accused
Page 3          GL702Vl                                                                             2017/10/23          GL702VM, GL702VS
                                                                                                                                                                       Products, e.g., page 11
Column 2
Exhibit B
                                                                3rd Amended Identification of
Page 3          GL702VM                    2017/10/23
                                                                Accused Products, e.g., page 11
Column 2
Exhibit B
                                                                                                                                                                       3rd Amended Identification of Accused
Page 3          GL702VT                                                                             2017/10/23          GL702VM, GL702VS,
                                                                                                                                                                       Products, e.g., page 11
Column 2
Exhibit B
                                                                                                                                                                       3rd Amended Infringement Contentions,
Page 3          GL752V                                                                              2018/02/02          ROG GL752VW
                                                                                                                                                                       e.g., App. AC, p. 27
Column 2
Exhibit B
                                                                                                                                                                       3rd Amended Infringement Contentions,
Page 3          GL752VL                                                                             2018/02/02          ROG GL752VW
                                                                                                                                                                       e.g., App. AC, p. 27
Column 2




                                                                                                          24
                                           Case 4:18-cv-01885-HSG Document 534-6 Filed 11/01/18 Page 46 of 79
                                                          ASUS ACCUSED PRODUCTS ANALYSIS

                                                                                                      Family / Family
 McBrayer                                      Expressly                                                                                                                   Family /Family Members Identified
                         Accused Product                           Expressly Identified (Citation)   Member Identified             Family / Family Members Identified
Letter (Cite)                               Identified (Date)                                                                                                                          (Citation)
                                                                                                         (Date)
Exhibit B
                                                                                                                                                                        3rd Amended Infringement Contentions,
Page 3          GL771J                                                                               2018/02/02          ROG G771JW
                                                                                                                                                                        e.g., App. AC, p. 27
Column 2
Exhibit B
                                                                3rd Amended Identification of
Page 3          GT51CA                     2017/10/23
                                                                Accused Products, e.g., page 12
Column 2
Exhibit B
                                                                3rd Amended Identification of
Page 3          GT51CH                     2017/10/23
                                                                Accused Products, e.g., page 12
Column 2
Exhibit B
Page 3          GX700V
Column 2
Exhibit B
Page 3          H100T
Column 2
Exhibit B
Page 3          K20
Column 2
Exhibit B
Page 3          K20BF
Column 2
Exhibit B
                                                                                                                                                                        3rd Amended Infringement Contentions,
Page 3          K30AD                                                                                2018/02/02          K30AM-J
                                                                                                                                                                        e.g., App. AC, p. 28
Column 2
Exhibit B
                                                                3rd Amended Infringement
Page 3          K30AM-J                    2018/02/02
                                                                Contentions, e.g., App. AC, p. 28
Column 2
Exhibit B
                                                                                                                                                                        3rd Amended Infringement Contentions,
Page 3          K30BD                                                                                2018/02/02          K30AM-J
                                                                                                                                                                        e.g., App. AC, p. 28
Column 2
Exhibit B
                                                                                                                                                                        3rd Amended Identification of Accused
Page 3          K31AD                                                                                2017/10/23          VivoPC K31CD
                                                                                                                                                                        Products, e.g., page 10
Column 2
Exhibit B
                                                                                                                                                                        3rd Amended Identification of Accused
Page 3          K31ADE                                                                               2017/10/23          VivoPC K31CD
                                                                                                                                                                        Products, e.g., page 10
Column 2
Exhibit B
                                                                                                                                                                        3rd Amended Identification of Accused
Page 3          K31AN                                                                                2017/10/23          VivoPC K31CD
                                                                                                                                                                        Products, e.g., page 10
Column 2
Exhibit B
                                                                                                                                                                        3rd Amended Identification of Accused
Page 3          K31BF                                                                                2017/10/23          VivoPC K31CD
                                                                                                                                                                        Products, e.g., page 10
Column 2
Exhibit B
                                                                                                                                                                        3rd Amended Infringement Contentions,
Page 3          K401L                                                                                2018/02/02          K401LB
                                                                                                                                                                        e.g., App. AC, p. 28
Column 2
Exhibit B
                                                                                                                                                                        3rd Amended Infringement Contentions,
Page 3          K401UB                                                                               2018/02/02          K401LB
                                                                                                                                                                        e.g., App. AC, p. 28
Column 2




                                                                                                           25
                                           Case 4:18-cv-01885-HSG Document 534-6 Filed 11/01/18 Page 47 of 79
                                                          ASUS ACCUSED PRODUCTS ANALYSIS

                                                                                                      Family / Family
 McBrayer                                      Expressly                                                                                                                  Family /Family Members Identified
                         Accused Product                           Expressly Identified (Citation)   Member Identified            Family / Family Members Identified
Letter (Cite)                               Identified (Date)                                                                                                                         (Citation)
                                                                                                         (Date)
Exhibit B
                                                                                                                                                                       3rd Amended Infringement Contentions,
Page 3          K40IJ                                                                                2018/02/02          K40IN
                                                                                                                                                                       e.g., App. AC, p. 28
Column 2
Exhibit B
                                                                3rd Amended Infringement
Page 3          K40IN                      2018/02/02
                                                                Contentions, e.g., App. AC, p. 28
Column 2
Exhibit B
                                                                3rd Amended Infringement
Page 3          K42F                       2018/02/02
                                                                Contentions, e.g., App. AC, p. 28
Column 2
Exhibit B
                                                                                                                                                                       3rd Amended Infringement Contentions,
Page 3          K42J                                                                                 2018/02/02          K42JC; K42F
                                                                                                                                                                       e.g., App. AC, p. 28
Column 2
Exhibit B
                                                                3rd Amended Infringement
Page 3          K43E                       2018/02/02
                                                                Contentions, e.g., App. AC, p. 28
Column 2
Exhibit B
                                                                                                                                                                       3rd Amended Infringement Contentions,
Page 3          K43S                                                                                 2018/02/02          K43E; K43TK
                                                                                                                                                                       e.g., App. AC, p. 28
Column 2
Exhibit B
                                                                                                                                                                       3rd Amended Infringement Contentions,
Page 3          K43T                                                                                 2018/02/02          K43E; K43TK
                                                                                                                                                                       e.g., App. AC, p. 28
Column 2
Exhibit B
                                                                                                                                                                       3rd Amended Infringement Contentions,
Page 3          K43U                                                                                 2018/02/02          K43E; K43TK
                                                                                                                                                                       e.g., App. AC, p. 28
Column 2
Exhibit B
                                                                                                                                                                       3rd Amended Infringement Contentions,
Page 3          K450L                                                                                2018/02/02          K450LD
                                                                                                                                                                       e.g., App. AC, p. 28
Column 2
Exhibit B
Page 3          K45A
Column 2
Exhibit B
Page 3          K45V
Column 2
Exhibit B
Page 3          K46C
Column 2
                                                                                                                                                                       3rd Amended Identification of Accused
                                                                                                     2017/10/23          K501UX
Exhibit B                                                                                                                                                              Products, e.g., page 10
Page 3          K501L
Column 2                                                                                                                                                               3rd Amended Infringement Contentions,
                                                                                                     2018/02/02          K501LX
                                                                                                                                                                       e.g., App. AC, p. 28

                                                                                                                                                                       3rd Amended Identification of Accused
                                                                                                     2017/10/23          K501UX
Exhibit B                                                                                                                                                              Products, e.g., page 10
Page 3          K501LB
Column 2                                                                                                                                                               3rd Amended Infringement Contentions,
                                                                                                     2018/02/02          K501LX
                                                                                                                                                                       e.g., App. AC, p. 28




                                                                                                           26
                                          Case 4:18-cv-01885-HSG Document 534-6 Filed 11/01/18 Page 48 of 79
                                                         ASUS ACCUSED PRODUCTS ANALYSIS

                                                                                                     Family / Family
 McBrayer                                     Expressly                                                                                                                  Family /Family Members Identified
                        Accused Product                           Expressly Identified (Citation)   Member Identified            Family / Family Members Identified
Letter (Cite)                              Identified (Date)                                                                                                                         (Citation)
                                                                                                        (Date)
                                                                                                                                                                      3rd Amended Identification of Accused
                                                                                                    2017/10/23          K501UX
                                                                                                                                                                      Products, e.g., page 10
Exhibit B
Page 3          K501U
Column 2                                                                                                                                                              3rd Amended Infringement Contentions,
                                                                                                    2018/02/02          K501LX
                                                                                                                                                                      e.g., App. AC, p. 28

Exhibit B
                                                               3rd Amended Infringement
Page 3          K50AB                     2018/02/02
                                                               Contentions, e.g., App. AC, p. 28
Column 2
Exhibit B
                                                               3rd Amended Infringement
Page 3          K50AD                     2018/02/02
                                                               Contentions, e.g., App. AC, p. 28
Column 2
Exhibit B
                                                                                                                                                                      3rd Amended Infringement Contentions,
Page 3          K50AF                                                                               2018/02/02          K50AB; K50AD
                                                                                                                                                                      e.g., App. AC, p. 28
Column 2
Exhibit B
                                                                                                                                                                      3rd Amended Infringement Contentions,
Page 3          K50I                                                                                2018/02/02          K50AB; K50AD
                                                                                                                                                                      e.g., App. AC, p. 28
Column 2
Exhibit B
                                                                                                                                                                      3rd Amended Infringement Contentions,
Page 3          K50IJ                                                                               2018/02/02          K50AB; K50AD
                                                                                                                                                                      e.g., App. AC, p. 28
Column 2
Exhibit B
                                                                                                                                                                      3rd Amended Infringement Contentions,
Page 3          K50IN                                                                               2018/02/02          K50AB; K50AD
                                                                                                                                                                      e.g., App. AC, p. 28
Column 3
Exhibit B
                                                                                                                                                                      3rd Amended Infringement Contentions,
Page 3          K52D                                                                                2018/02/02          K52F; K52JE; K52N
                                                                                                                                                                      e.g., App. AC, p. 28
Column 3
Exhibit B
                                                               3rd Amended Infringement
Page 3          K52F                      2018/02/02
                                                               Contentions, e.g., App. AC, p. 28
Column 3
Exhibit B
                                                                                                                                                                      3rd Amended Infringement Contentions,
Page 3          K52J                                                                                2018/02/02          K52F; K52JE; K52N
                                                                                                                                                                      e.g., App. AC, p. 28
Column 3
Exhibit B
                                                               3rd Amended Infringement
Page 3          K52N                      2018/02/02
                                                               Contentions, e.g., App. AC, p. 28
Column 3
Exhibit B
                                                               3rd Amended Infringement
Page 3          K53E                      2018/02/02
                                                               Contentions, e.g., App. AC, p. 28
Column 3
Exhibit B
                                                                                                                                                                      3rd Amended Infringement Contentions,
Page 3          K53S                                                                                2018/02/02          K53E
                                                                                                                                                                      e.g., App. AC, p. 28
Column 3
Exhibit B
                                                                                                                                                                      3rd Amended Infringement Contentions,
Page 3          K53T                                                                                2018/02/02          K53E
                                                                                                                                                                      e.g., App. AC, p. 28
Column 3
Exhibit B
                                                                                                                                                                      3rd Amended Infringement Contentions,
Page 3          K53U                                                                                2018/02/02          K53E
                                                                                                                                                                      e.g., App. AC, p. 28
Column 3




                                                                                                          27
                                          Case 4:18-cv-01885-HSG Document 534-6 Filed 11/01/18 Page 49 of 79
                                                         ASUS ACCUSED PRODUCTS ANALYSIS

                                                                                                  Family / Family
 McBrayer                                     Expressly                                                                                                             Family /Family Members Identified
                        Accused Product                        Expressly Identified (Citation)   Member Identified          Family / Family Members Identified
Letter (Cite)                              Identified (Date)                                                                                                                    (Citation)
                                                                                                     (Date)
Exhibit B
                                                                                                                                                                 3rd Amended Infringement Contentions,
Page 3          K53Z                                                                             2018/02/02          K53E
                                                                                                                                                                 e.g., App. AC, p. 28
Column 3
Exhibit B
Page 3          K541U
Column 3
Exhibit B
Page 3          K550C
Column 3
Exhibit B
Page 3          K550J
Column 3
Exhibit B
Page 3          K550L
Column 3
Exhibit B
Page 3          K550V
Column 3
Exhibit B
Page 3          K555L
Column 3
Exhibit B
Page 3          K555U
Column 3
Exhibit B
Page 3          K556U
Column 3
Exhibit B
Page 3          K55A
Column 3
Exhibit B
Page 3          K55D
Column 3
Exhibit B
Page 3          K55N
Column 3
Exhibit B
Page 3          K55V
Column 3
Exhibit B
Page 3          K60I
Column 3
Exhibit B
Page 3          K60IJ
Column 3
Exhibit B
Page 3          K60IN
Column 3




                                                                                                       28
                                          Case 4:18-cv-01885-HSG Document 534-6 Filed 11/01/18 Page 50 of 79
                                                         ASUS ACCUSED PRODUCTS ANALYSIS

                                                                                                     Family / Family
 McBrayer                                     Expressly                                                                                                                  Family /Family Members Identified
                        Accused Product                           Expressly Identified (Citation)   Member Identified            Family / Family Members Identified
Letter (Cite)                              Identified (Date)                                                                                                                         (Citation)
                                                                                                        (Date)
Exhibit B
Page 3          K61IC
Column 3
Exhibit B
                                                               3rd Amended Infringement
Page 3          K70AB                     2018/02/02
                                                               Contentions, e.g., App. AC, p. 28
Column 3
Exhibit B
                                                               3rd Amended Infringement
Page 3          K70AC                     2018/02/02
                                                               Contentions, e.g., App. AC, p. 28
Column 3
Exhibit B
                                                                                                                                                                      3rd Amended Infringement Contentions,
Page 3          K70IC                                                                               2018/02/02          K70AB; K70AC
                                                                                                                                                                      e.g., App. AC, p. 28
Column 3
Exhibit B
                                                                                                                                                                      3rd Amended Infringement Contentions,
Page 3          K70IJ                                                                               2018/02/02          K70AB; K70AC
                                                                                                                                                                      e.g., App. AC, p. 28
Column 3
Exhibit B
                                                                                                                                                                      3rd Amended Infringement Contentions,
Page 3          K72D                                                                                2018/02/02          K72F
                                                                                                                                                                      e.g., App. AC, p. 28
Column 3
Exhibit B
                                                               3rd Amended Infringement
Page 3          K72F                      2018/02/02
                                                               Contentions, e.g., App. AC, p. 28
Column 3
Exhibit B
                                                                                                                                                                      3rd Amended Infringement Contentions,
Page 3          K72J                                                                                2018/02/02          K72F
                                                                                                                                                                      e.g., App. AC, p. 28
Column 3
Exhibit B
                                                                                                                                                                      3rd Amended Infringement Contentions,
Page 3          K73B                                                                                2018/02/02          K73BY; K73E
                                                                                                                                                                      e.g., App. AC, p. 28-29
Column 3
Exhibit B
                                                               3rd Amended Infringement
Page 3          K73E                      2018/02/02
                                                               Contentions, e.g., App. AC, p. 29
Column 3
Exhibit B
                                                                                                                                                                      3rd Amended Infringement Contentions,
Page 3          K73S                                                                                2018/02/02          K73BY; K73E
                                                                                                                                                                      e.g., App. AC, p. 28-29
Column 3
Exhibit B
                                                                                                                                                                      3rd Amended Infringement Contentions,
Page 3          K750J                                                                               2018/02/02          K750JB
                                                                                                                                                                      e.g., App. AC, p. 29
Column 3
Exhibit B
Page 3          K751M
Column 3
Exhibit B
Page 3          K756U
Column 3
Exhibit B
                                                                                                                                                                      3rd Amended Infringement Contentions,
Page 3          K75D                                                                                2018/02/02          K75DE; K75VJ
                                                                                                                                                                      e.g., App. AC, p. 29
Column 3
Exhibit B
                                                                                                                                                                      3rd Amended Infringement Contentions,
Page 3          K75V                                                                                2018/02/02          K75DE; K75VJ
                                                                                                                                                                      e.g., App. AC, p. 29
Column 3




                                                                                                          29
                                          Case 4:18-cv-01885-HSG Document 534-6 Filed 11/01/18 Page 51 of 79
                                                         ASUS ACCUSED PRODUCTS ANALYSIS

                                                                                                     Family / Family
 McBrayer                                     Expressly                                                                                                                 Family /Family Members Identified
                        Accused Product                           Expressly Identified (Citation)   Member Identified           Family / Family Members Identified
Letter (Cite)                              Identified (Date)                                                                                                                        (Citation)
                                                                                                        (Date)
Exhibit B
Page 3          K95V
Column 3
Exhibit B
Page 3          L200H
Column 3
Exhibit B
Page 3          L402S
Column 3
Exhibit B
Page 3          M11AA
Column 3
Exhibit B
Page 3          M11AD
Column 3
Exhibit B
Page 4          M11BB
Column 1
Exhibit B
                                                                                                                                                                     3rd Amended Identification of Accused
Page 4          M32AD                                                                               2017/10/23          VivoPC M32CD; M32BF
                                                                                                                                                                     Products, e.g., page 10; 18
Column 1
Exhibit B
                                                                                                                                                                     3rd Amended Identification of Accused
Page 4          M32BC                                                                               2017/10/23          VivoPC M32CD; M32BF
                                                                                                                                                                     Products, e.g., page 10; 18
Column 1
Exhibit B
                                                               3rd Amended Identification of
Page 4          M32BF                     2017/10/23
                                                               Accused Products, e.g., page 18
Column 1
Exhibit B
                                                               3rd Amended Identification of
Page 4          M32CD                     2017/10/23
                                                               Accused Products, e.g., page 10
Column 1
Exhibit B
Page 4          M51AC
Column 1
Exhibit B
Page 4          M51AD
Column 1
Exhibit B
Page 4          M51BC
Column 1
Exhibit B
                                                               3rd Amended Infringement
Page 4          M52BC                     2018/02/02
                                                               Contentions, e.g., App. AC, p. 29
Column 1
Exhibit B
                                                               3rd Amended Infringement
Page 4          M60J                      2018/02/02
                                                               Contentions, e.g., App. AC, p. 29
Column 1
Exhibit B
                                                               3rd Amended Infringement
Page 4          M70AD                     2018/02/02
                                                               Contentions, e.g., App. AC, p. 29
Column 1




                                                                                                          30
                                          Case 4:18-cv-01885-HSG Document 534-6 Filed 11/01/18 Page 52 of 79
                                                         ASUS ACCUSED PRODUCTS ANALYSIS

                                                                                                     Family / Family
 McBrayer                                     Expressly                                                                                                                    Family /Family Members Identified
                        Accused Product                           Expressly Identified (Citation)   Member Identified            Family / Family Members Identified
Letter (Cite)                              Identified (Date)                                                                                                                           (Citation)
                                                                                                        (Date)
                                                                                                                        MeMo, MeMo Pad 7, MeMo Pad 8, and MeMo Pad 10
Exhibit B
                                                                                                                        devices                                         Initial Identification of Accused Products,
Page 4          ME170CX                                                                             2016/06/17
                                                                                                                        Model Nos.: Memo 170C, MeMo 171, ME176CX,       e.g., page 9
Column 1
                                                                                                                        ME180A, ME181C, ME302C, ME375CL, ME572C
                                                                                                                        MeMo, MeMo Pad 7, MeMo Pad 8, and MeMo Pad 10
Exhibit B
                                                               3rd Amended Identification of                            devices                                         Initial Identification of Accused Products,
Page 4          ME172V                    2017/10/23                                                2016/06/17
                                                               Accused Products, e.g., page 6                           Model Nos.: Memo 170C, MeMo 171, ME176CX,       e.g., page 9
Column 1
                                                                                                                        ME180A, ME181C, ME302C, ME375CL, ME572C
                                                                                                                        MeMo, MeMo Pad 7, MeMo Pad 8, and MeMo Pad 10
Exhibit B
                                                               2nd Amended Identification of                            devices                                         Initial Identification of Accused Products,
Page 4          ME176C                    2017/01/09                                                2016/06/17
                                                               Accused Products, e.g., page 9                           Model Nos.: Memo 170C, MeMo 171, ME176CX,       e.g., page 9
Column 1
                                                                                                                        ME180A, ME181C, ME302C, ME375CL, ME572C
                                                                                                                        MeMo, MeMo Pad 7, MeMo Pad 8, and MeMo Pad 10
                                                                                                                        devices                                         Initial Identification of Accused Products,
Exhibit B                                                                                           2016/06/17
                                                                                                                        Model Nos.: Memo 170C, MeMo 171, ME176CX,       e.g., page 9
Page 4          ME176CE                                                                                                 ME180A, ME181C, ME302C, ME375CL, ME572C
Column 1
                                                                                                                                                                        2nd Amended Identification of Accused
                                                                                                    2017/01/09          Additional Model No.: ME176C
                                                                                                                                                                        Products, e.g., page 9
                                                                                                                        MeMo, MeMo Pad 7, MeMo Pad 8, and MeMo Pad 10
Exhibit B
                                                                                                                        devices                                         Initial Identification of Accused Products,
Page 4          ME181CX                                                                             2016/06/17
                                                                                                                        Model Nos.: Memo 170C, MeMo 171, ME176CX,       e.g., page 9
Column 1
                                                                                                                        ME180A, ME181C, ME302C, ME375CL, ME572C
                                                                                                                        MeMo, MeMo Pad 7, MeMo Pad 8, and MeMo Pad 10
Exhibit B
                                                                                                                        devices                                         Initial Identification of Accused Products,
Page 4          ME302KL                                                                             2016/06/17
                                                                                                                        Model Nos.: Memo 170C, MeMo 171, ME176CX,       e.g., page 9
Column 1
                                                                                                                        ME180A, ME181C, ME302C, ME375CL, ME572C
Exhibit B
Page 4          ME371MG
Column 1
Exhibit B
Page 4          ME372CG
Column 1
Exhibit B
Page 4          ME372CL
Column 1
                                                                                                                        MeMo, MeMo Pad 7, MeMo Pad 8, and MeMo Pad 10
Exhibit B
                                                                                                                        devices                                         Initial Identification of Accused Products,
Page 4          ME572CL                                                                             2016/06/17
                                                                                                                        Model Nos.: Memo 170C, MeMo 171, ME176CX,       e.g., page 9
Column 1
                                                                                                                        ME180A, ME181C, ME302C, ME375CL, ME572C
                                                                                                                        MeMo, MeMo Pad 7, MeMo Pad 8, and MeMo Pad 10
Exhibit B
                                                               3rd Amended Infringement                                 devices                                         Initial Identification of Accused Products,
Page 4          ME7000C                   2018/02/02                                                2016/06/17
                                                               Contentions, e.g., App. AC, p. 29                        Model Nos.: Memo 170C, MeMo 171, ME176CX,       e.g., page 9
Column 1
                                                                                                                        ME180A, ME181C, ME302C, ME375CL, ME572C
                                                                                                                        MeMo, MeMo Pad 7, MeMo Pad 8, and MeMo Pad 10
                                                                                                                        devices                                         Initial Identification of Accused Products,
                                                                                                    2016/06/17
Exhibit B                                                                                                               Model Nos.: Memo 170C, MeMo 171, ME176CX,       e.g., page 9
Page 4          ME70C                                                                                                   ME180A, ME181C, ME302C, ME375CL, ME572C




                                                                                                          31
                                          Case 4:18-cv-01885-HSG Document 534-6 Filed 11/01/18 Page 53 of 79
                                                         ASUS ACCUSED PRODUCTS ANALYSIS

                                                                                                     Family / Family
 McBrayer                                     Expressly                                                                                                                    Family /Family Members Identified
                        Accused Product                           Expressly Identified (Citation)   Member Identified            Family / Family Members Identified
Letter (Cite)                              Identified (Date)                                                                                                                           (Citation)
                                                                                                        (Date)
Column 1
                                                                                                                                                                        3rd Amended Infringement Contentions,
                                                                                                    2018/02/02          MeMo Pad 7 (ME70CX)
                                                                                                                                                                        e.g., App. AC, p. 29

                                                                                                                        MeMo, MeMo Pad 7, MeMo Pad 8, and MeMo Pad 10
Exhibit B
                                                               3rd Amended Infringement                                 devices                                         Initial Identification of Accused Products,
Page 4          ME70CX                    2018/02/02                                                2016/06/17
                                                               Contentions, e.g., App. AC, p. 29                        Model Nos.: Memo 170C, MeMo 171, ME176CX,       e.g., page 9
Column 1
                                                                                                                        ME180A, ME181C, ME302C, ME375CL, ME572C
                                                                                                                        MeMo, MeMo Pad 7, MeMo Pad 8, and MeMo Pad 10
Exhibit B
                                                               3rd Amended Infringement                                 devices                                         Initial Identification of Accused Products,
Page 4          ME7530CL                  2018/02/02                                                2016/06/17
                                                               Contentions, e.g., App. AC, p. 29                        Model Nos.: Memo 170C, MeMo 171, ME176CX,       e.g., page 9
Column 1
                                                                                                                        ME180A, ME181C, ME302C, ME375CL, ME572C
Exhibit B
Page 4          N43J
Column 1
Exhibit B
Page 4          N43S
Column 1
Exhibit B
                                                                                                                                                                        3rd Amended Infringement Contentions,
Page 4          N46V                                                                                2018/02/02          N46VB; N46VZ
                                                                                                                                                                        e.g., App. AC, p. 29
Column 1
Exhibit B
                                                               3rd Amended Infringement
Page 4          N46VB                     2018/02/02
                                                               Contentions, e.g., App. AC, p. 29
Column 1
Exhibit B
                                                                                                                                                                        3rd Amended Infringement Contentions,
Page 4          N52D                                                                                2018/02/02          N52DA
                                                                                                                                                                        e.g., App. AC, p. 29
Column 1
Exhibit B
                                                                                                                                                                        3rd Amended Infringement Contentions,
Page 4          N53J                                                                                2018/02/02          N53JQ; N53TA
                                                                                                                                                                        e.g., App. AC, p. 30
Column 1
Exhibit B
                                                                                                                                                                        3rd Amended Infringement Contentions,
Page 4          N53S                                                                                2018/02/02          N53JQ; N53TA
                                                                                                                                                                        e.g., App. AC, p. 30
Column 1
Exhibit B
                                                                                                                                                                        3rd Amended Infringement Contentions,
Page 4          N53T                                                                                2018/02/02          N53JQ; N53TA
                                                                                                                                                                        e.g., App. AC, p. 30
Column 1
Exhibit B
                                                                                                                                                                        3rd Amended Identification of Accused
Page 4          N550J                                                                               2017/10/23          N550JX
                                                                                                                                                                        Products, e.g., page 6
Column 1
                                                                                                                                                                        3rd Amended Identification of Accused
Exhibit B                                                                                           2017/10/23          N550JX
                                                                                                                                                                        Products, e.g., page 6
Page 4          N550L
Column 1                                                                                                                                                                3rd Amended Infringement Contentions,
                                                                                                    2018/02/02          N550LF
                                                                                                                                                                        e.g., App. AC, p. 30
Exhibit B
                                                                                                                                                                        3rd Amended Identification of Accused
Page 4          N551J                                                                               2017/10/23          N551JQ
                                                                                                                                                                        Products, e.g., page 18
Column 1
Exhibit B
                                                                                                                                                                        3rd Amended Infringement Contentions,
Page 4          N552V                                                                               2018/02/02          N552VW
                                                                                                                                                                        e.g., App. AC, p. 30
Column 1



                                                                                                          32
                                          Case 4:18-cv-01885-HSG Document 534-6 Filed 11/01/18 Page 54 of 79
                                                         ASUS ACCUSED PRODUCTS ANALYSIS

                                                                                                     Family / Family
 McBrayer                                     Expressly                                                                                                                  Family /Family Members Identified
                        Accused Product                           Expressly Identified (Citation)   Member Identified            Family / Family Members Identified
Letter (Cite)                              Identified (Date)                                                                                                                         (Citation)
                                                                                                        (Date)
Exhibit B
                                                                                                                                                                      3rd Amended Infringement Contentions,
Page 4          N552VX                                                                              2018/02/02          N552VW
                                                                                                                                                                      e.g., App. AC, p. 30
Column 1
Exhibit B
Page 4          N55S
Column 1
Exhibit B
                                                                                                                                                                      3rd Amended Infringement Contentions,
Page 4          N56D                                                                                2018/02/02          N56DP
                                                                                                                                                                      e.g., App. AC, p. 30
Column 1
Exhibit B
                                                                                                                                                                      3rd Amended Infringement Contentions,
Page 4          N56J                                                                                2018/02/02          N56DP
                                                                                                                                                                      e.g., App. AC, p. 30
Column 1
Exhibit B
                                                                                                                                                                      3rd Amended Infringement Contentions,
Page 4          N56V                                                                                2018/02/02          N56DP
                                                                                                                                                                      e.g., App. AC, p. 30
Column 1
Exhibit B
                                                                                                                                                                      3rd Amended Infringement Contentions,
Page 4          N61J                                                                                2018/02/02          N61JQ; N61VG
                                                                                                                                                                      e.g., App. AC, p. 30
Column 1
Exhibit B
                                                                                                                                                                      3rd Amended Infringement Contentions,
Page 4          N61V                                                                                2018/02/02          N61JQ; N61VG
                                                                                                                                                                      e.g., App. AC, p. 30
Column 1
Exhibit B
                                                               3rd Amended Infringement
Page 4          N61VG                     2018/02/02
                                                               Contentions, e.g., App. AC, p. 30
Column 1
Exhibit B
                                                                                                                                                                      3rd Amended Infringement Contentions,
Page 4          N71J                                                                                2018/02/02          N71JQ
                                                                                                                                                                      e.g., App. AC, p. 30
Column 1
Exhibit B
                                                                                                                                                                      3rd Amended Infringement Contentions,
Page 4          N71V                                                                                2018/02/02          N71JQ
                                                                                                                                                                      e.g., App. AC, p. 30
Column 2
Exhibit B
                                                                                                                                                                      3rd Amended Infringement Contentions,
Page 4          N73J                                                                                2018/02/02          N73JQ
                                                                                                                                                                      e.g., App. AC, p. 30
Column 2
Exhibit B
                                                                                                                                                                      3rd Amended Infringement Contentions,
Page 4          N73S                                                                                2018/02/02          N73JQ
                                                                                                                                                                      e.g., App. AC, p. 30
Column 2
Exhibit B
Page 4          N750J
Column 2
Exhibit B
                                                                                                                                                                      3rd Amended Infringement Contentions,
Page 4          N751J                                                                               2018/02/02          N751JK
                                                                                                                                                                      e.g., App. AC, p. 30
Column 2
Exhibit B
Page 4          N75S
Column 2
Exhibit B
Page 4          N76V
Column 2




                                                                                                          33
                                           Case 4:18-cv-01885-HSG Document 534-6 Filed 11/01/18 Page 55 of 79
                                                          ASUS ACCUSED PRODUCTS ANALYSIS

                                                                                                      Family / Family
 McBrayer                                      Expressly                                                                                                                  Family /Family Members Identified
                         Accused Product                           Expressly Identified (Citation)   Member Identified            Family / Family Members Identified
Letter (Cite)                               Identified (Date)                                                                                                                         (Citation)
                                                                                                         (Date)
Exhibit B
Page 4          N81V
Column 2
Exhibit B
                                                                                                                                                                       3rd Amended Infringement Contentions,
Page 4          N82J                                                                                 2018/02/02          N82JQ
                                                                                                                                                                       e.g., App. AC, p. 30
Column 2
Exhibit B
Page 4          N90S
Column 2
Exhibit B
Page 4          NX500J
Column 2
Exhibit B
                                                                                                                                                                       3rd Amended Infringement Contentions,
Page 4          NX90J                                                                                2018/02/02          NX90JQ; NX90SN
                                                                                                                                                                       e.g., App. AC, p. 30
Column 2
Exhibit B
                                                                3rd Amended Infringement
Page 4          NX90JQ                     2018/02/02
                                                                Contentions, e.g., App. AC, p. 30
Column 2
Exhibit B
                                                                                                                                                                       3rd Amended Infringement Contentions,
Page 4          NX90S                                                                                2018/02/02          NX90JQ; NX90SN
                                                                                                                                                                       e.g., App. AC, p. 30
Column 2
Exhibit B
                                                                                                                                                                       3rd Amended Infringement Contentions,
Page 4          P2520L                                                                               2018/02/02          ASUS Laptop Essential P2520
                                                                                                                                                                       e.g., App. AC, p. 30
Column 2
Exhibit B
                                                                                                                                                                       3rd Amended Infringement Contentions,
Page 4          P2520S                                                                               2018/02/02          ASUS Laptop Essential P2520
                                                                                                                                                                       e.g., App. AC, p. 30
Column 2
                                                                                                                                                                       3rd Amended Identification of Accused
                                                                                                     2017/10/23          ASUSPRO P2530UA
Exhibit B                                                                                                                                                              Products, e.g., page 10
Page 4          P2530U
Column 2                                                                                                                                                               3rd Amended Infringement Contentions,
                                                                                                     2018/02/02          ASUSPRO P2530UA
                                                                                                                                                                       e.g., App. AC, page 1

                                                                                                                                                                       3rd Amended Identification of Accused
                                                                                                     2017/10/23          ASUSPRO P2530UA
Exhibit B                                                                                                                                                              Products, e.g., page 10
Page 4          P2530UJ
Column 2                                                                                                                                                               3rd Amended Infringement Contentions,
                                                                                                     2018/02/02          ASUSPRO P2530UA
                                                                                                                                                                       e.g., App. AC, page 1
Exhibit B
Page 4          P2710J
Column 2
Exhibit B
Page 4          P42F
Column 2
Exhibit B
Page 4          P43E
Column 2




                                                                                                           34
                                           Case 4:18-cv-01885-HSG Document 534-6 Filed 11/01/18 Page 56 of 79
                                                          ASUS ACCUSED PRODUCTS ANALYSIS

                                                                                                      Family / Family
 McBrayer                                      Expressly                                                                                                                   Family /Family Members Identified
                         Accused Product                           Expressly Identified (Citation)   Member Identified             Family / Family Members Identified
Letter (Cite)                               Identified (Date)                                                                                                                          (Citation)
                                                                                                         (Date)
Exhibit B
                                                                                                                                                                        3rd Amended Infringement Contentions,
Page 4          P450C                                                                                2018/02/02          P450CA
                                                                                                                                                                        e.g., App. AC, page 30
Column 2
Exhibit B
Page 4          P50IJ
Column 2
Exhibit B
                                                                3rd Amended Infringement
Page 4          P52F                       2018/02/02
                                                                Contentions, e.g., App. AC, p. 30
Column 2
Exhibit B
Page 4          P53E
Column 2
Exhibit B
Page 4          P550C
Column 2
Exhibit B
Page 4          P550L
Column 2
Exhibit B
                                                                                                                                                                        3rd Amended Infringement Contentions,
Page 4          P55V                                                                                 2018/02/02          ASUSPRO Essential P55VA
                                                                                                                                                                        e.g., App. AC, page 30
Column 2
Exhibit B
                                                                                                                                                                        3rd Amended Infringement Contentions,
Page 4          P750L                                                                                2018/02/02          P750LB
                                                                                                                                                                        e.g., App. AC, page 30
Column 2
Exhibit B
Page 4          P751J
Column 2
Exhibit B
Page 4          PF400CG
Column 2
Exhibit B
Page 4          PF500KL
Column 2
Exhibit B
Page 4          PF500KL-2B
Column 2
Exhibit B
                                                                3rd Amended Infringement
Page 4          PRO5DI                     2018/02/02
                                                                Contentions, e.g., App. AC, p. 30
Column 2
Exhibit B
                                                                                                                         Portable All-in-One PC listed                  Initial Identification of Accused Products,
Page 4          PT2001                                                                               2016/06/17
                                                                                                                         Model No.: PT2002                              e.g., page 12
Column 2
Exhibit B
                                                                                                                                                                        3rd Amended Infringement Contentions,
Page 4          PU301L                                                                               2018/02/02          ASUSPRO Essential PU301LA
                                                                                                                                                                        e.g., App. AC, p. 31
Column 2
Exhibit B
                                                                                                                                                                        3rd Amended Infringement Contentions,
Page 4          PU401L                                                                               2018/02/02          ASUSPRO Essential PU401LA
                                                                                                                                                                        e.g., App. AC, p. 31
Column 2




                                                                                                           35
                                           Case 4:18-cv-01885-HSG Document 534-6 Filed 11/01/18 Page 57 of 79
                                                          ASUS ACCUSED PRODUCTS ANALYSIS

                                                                                                      Family / Family
 McBrayer                                      Expressly                                                                                                                  Family /Family Members Identified
                         Accused Product                           Expressly Identified (Citation)   Member Identified            Family / Family Members Identified
Letter (Cite)                               Identified (Date)                                                                                                                         (Citation)
                                                                                                         (Date)
Exhibit B
                                                                                                                                                                       3rd Amended Infringement Contentions,
Page 4          PU500C                                                                               2018/02/02          ASUSPRO Essential PU500CA
                                                                                                                                                                       e.g., App. AC, p. 31
Column 2
Exhibit B
                                                                                                                                                                       3rd Amended Infringement Contentions,
Page 4          PU551L                                                                               2018/02/02          ASUSPRO Essential PU551LA
                                                                                                                                                                       e.g., App. AC, p. 31
Column 2
Exhibit B
                                                                3rd Amended Infringement
Page 4          Q200E                      2018/02/02
                                                                Contentions, e.g., App. AC, p. 31
Column 2
Exhibit B
Page 4          Q301L
Column 2
Exhibit B
                                                                                                                                                                       2nd Amended Identification of Accused
Page 4          Q304U                                                                                2017/01/09          Q304UA
                                                                                                                                                                       Products, e.g., page 9
Column 2
Exhibit B
                                                                                                                                                                       2nd Amended Identification of Accused
Page 4          Q324U                                                                                2017/01/09          Q342UA
                                                                                                                                                                       Products, e.g., page 9
Column 2
Exhibit B
Page 4          Q400A
Column 2
Exhibit B
                                                                3rd Amended Infringement
Page 4          Q500A                      2018/02/02
                                                                Contentions, e.g., App. AC, p. 35
Column 2
Exhibit B
Page 4          Q501L
Column 2
Exhibit B
Page 4          Q502L
Column 3
Exhibit B
                                                                                                                                                                       2nd Amended Identification of Accused
Page 4          Q504U                                                                                2017/01/09          Q504UA
                                                                                                                                                                       Products, e.g., page 9
Column 3
Exhibit B
                                                                                                                                                                       2nd Amended Identification of Accused
Page 4          Q524U                                                                                2017/01/09          Q524UQ
                                                                                                                                                                       Products, e.g., page 9
Column 3
Exhibit B
                                                                                                                                                                       2nd Amended Identification of Accused
Page 4          Q534U                                                                                2017/01/09          Q534UX
                                                                                                                                                                       Products, e.g., page 9
Column 3
Exhibit B
Page 4          Q550L
Column 3
Exhibit B
Page 4          QM1
Column 3
Exhibit B
Page 4          R051BX
Column 3




                                                                                                           36
                                          Case 4:18-cv-01885-HSG Document 534-6 Filed 11/01/18 Page 58 of 79
                                                         ASUS ACCUSED PRODUCTS ANALYSIS

                                                                                                     Family / Family
 McBrayer                                     Expressly                                                                                                                  Family /Family Members Identified
                        Accused Product                           Expressly Identified (Citation)   Member Identified            Family / Family Members Identified
Letter (Cite)                              Identified (Date)                                                                                                                         (Citation)
                                                                                                        (Date)
Exhibit B
Page 4          R101D
Column 3
Exhibit B
Page 4          R11CX
Column 3
Exhibit B
Page 4          R1E
Column 3
Exhibit B
                                                               3rd Amended Infringement
Page 4          R1F                       2018/02/02
                                                               Contentions, e.g., App. AC, p. 31
Column 3
Exhibit B
                                                               3rd Amended Infringement
Page 4          R252B                     2018/02/02
                                                               Contentions, e.g., App. AC, p. 31
Column 3
Exhibit B
Page 4          R2H
Column 3
Exhibit B
                                                               3rd Amended Infringement
Page 4          R400V                     2018/02/02
                                                               Contentions, e.g., App. AC, p. 31
Column 3
Exhibit B
                                                                                                                                                                      3rd Amended Infringement Contentions,
Page 4          R405C                                                                               2018/02/02          R405CA
                                                                                                                                                                      e.g., App. AC, p. 31
Column 3
Exhibit B
Page 4          R500A
Column 3
Exhibit B
Page 4          R500N
Column 3
Exhibit B
Page 4          R500V
Column 3
Exhibit B
Page 4          R501V
Column 3
Exhibit B
                                                                                                                                                                      3rd Amended Infringement Contentions,
Page 4          R503A                                                                               2018/02/02          R503C
                                                                                                                                                                      e.g., App. AC, p. 31
Column 3
Exhibit B
                                                               3rd Amended Infringement
Page 4          R503C                     2018/02/02
                                                               Contentions, e.g., App. AC, p. 31
Column 3
Exhibit B
Page 4          R503U
Column 3
Exhibit B
Page 4          R505C
Column 3




                                                                                                          37
                                          Case 4:18-cv-01885-HSG Document 534-6 Filed 11/01/18 Page 59 of 79
                                                         ASUS ACCUSED PRODUCTS ANALYSIS

                                                                                                  Family / Family
 McBrayer                                     Expressly                                                                                                               Family /Family Members Identified
                        Accused Product                        Expressly Identified (Citation)   Member Identified            Family / Family Members Identified
Letter (Cite)                              Identified (Date)                                                                                                                      (Citation)
                                                                                                     (Date)
Exhibit B
Page 4          R509C
Column 3
Exhibit B
Page 4          R510C
Column 3
Exhibit B
Page 4          R510D
Column 3
Exhibit B
Page 4          R510I
Column 3
Exhibit B
Page 4          R510L
Column 3
Exhibit B
Page 4          R515M
Column 3
Exhibit B
Page 4          R516U
Column 3
Exhibit B
Page 4          R540L
Column 3
Exhibit B
Page 4          R540S
Column 3
Exhibit B
Page 4          R541S
Column 3
Exhibit B
Page 4          R541U
Column 3
Exhibit B
Page 4          R554L
Column 3
Exhibit B
Page 4          R556L
Column 3
Exhibit B
                                                                                                                                                                   3rd Amended Infringement Contentions,
Page 4          R558U                                                                            2018/02/02          R558UF
                                                                                                                                                                   e.g., App. AC, p. 31
Column 3
Exhibit B
Page 4          R700V
Column 3
Exhibit B
                                                                                                                                                                   3rd Amended Infringement Contentions,
Page 4          R704A                                                                            2018/02/02          R704VD
                                                                                                                                                                   e.g., App. AC, p. 31
Column 3




                                                                                                       38
                                          Case 4:18-cv-01885-HSG Document 534-6 Filed 11/01/18 Page 60 of 79
                                                         ASUS ACCUSED PRODUCTS ANALYSIS

                                                                                                     Family / Family
 McBrayer                                     Expressly                                                                                                                  Family /Family Members Identified
                        Accused Product                           Expressly Identified (Citation)   Member Identified            Family / Family Members Identified
Letter (Cite)                              Identified (Date)                                                                                                                         (Citation)
                                                                                                        (Date)
Exhibit B
                                                                                                                                                                      3rd Amended Infringement Contentions,
Page 4          R704V                                                                               2018/02/02          R704VD
                                                                                                                                                                      e.g., App. AC, p. 31
Column 3
Exhibit B
Page 4          R751J
Column 3
Exhibit B
                                                                                                                                                                      3rd Amended Infringement Contentions,
Page 4          R752M                                                                               2018/02/02          R752MA
                                                                                                                                                                      e.g., App. AC, p. 31
Column 3
Exhibit B
Page 4          R800M
Column 3
Exhibit B
                                                               3rd Amended Infringement
Page 4          RG52V                     2018/02/02
                                                               Contentions, e.g., App. AC, p. 31
Column 3
Exhibit B
Page 4          S200E
Column 3
Exhibit B
Page 4          S300C
Column 3
Exhibit B
Page 5          S301L
Column 1
Exhibit B
Page 5          S400C
Column 1
Exhibit B
Page 5          S405C
Column 1
Exhibit B
                                                                                                                                                                      3rd Amended Infringement Contentions,
Page 5          S451L                                                                               2018/02/02          VivoBook S451LA
                                                                                                                                                                      e.g., App. AC, p. 33
Column 1
Exhibit B
Page 5          S46C
Column 1
Exhibit B
Page 5          S500C
Column 1
Exhibit B
Page 5          S550C
Column 1
Exhibit B
Page 5          S551L
Column 1
Exhibit B
Page 5          S56C
Column 1




                                                                                                          39
                                           Case 4:18-cv-01885-HSG Document 534-6 Filed 11/01/18 Page 61 of 79
                                                          ASUS ACCUSED PRODUCTS ANALYSIS

                                                                                                      Family / Family
 McBrayer                                      Expressly                                                                                                                    Family /Family Members Identified
                         Accused Product                           Expressly Identified (Citation)   Member Identified              Family / Family Members Identified
Letter (Cite)                               Identified (Date)                                                                                                                           (Citation)
                                                                                                         (Date)
                                                                                                                         Transformer Book devices
                                                                                                                                                                         Initial Identification of Accused Products,
                                                                                                     2016/06/17          Model Nos.: T100HA, T100TA, T100TAM, T100Chi,
Exhibit B                                                                                                                                                                e.g., pages 10-11
                                                                                                                         T200TA, T300Chi
Page 5          T101H
Column 1                                                                                                                                                                 2nd Amended Identification of Accused
                                                                                                     2017/01/09          Eee PC T101MT
                                                                                                                                                                         Products, e.g., page 8
Exhibit B                                                                                                                Transformer Book devices
                                                                2nd Amended Identification of                                                                            Initial Identification of Accused Products,
Page 5          T101HA                     2017/01/09                                                2016/06/17          Model Nos.: T100HA, T100TA, T100TAM, T100Chi,
                                                                Accused Products, e.g., page 9                                                                           e.g., pages 10-11
Column 1                                                                                                                 T200TA, T300Chi
                                                                                                                         Transformer Book devices
                                                                                                                                                                         Initial Identification of Accused Products,
                                                                                                     2016/06/17          Model Nos.: T100HA, T100TA, T100TAM, T100Chi,
Exhibit B                                                                                                                                                                e.g., pages 10-11
                                                                                                                         T200TA, T300Chi
Page 5          T102H
Column 1                                                                                                                                                                 2nd Amended Identification of Accused
                                                                                                     2017/01/09          Transformer Mini T102HA
                                                                                                                                                                         Products, e.g., page 9
Exhibit B                                                                                                                Transformer Book devices
                                                                                                                                                                         Initial Identification of Accused Products,
Page 5          T300F                                                                                2016/06/17          Model Nos.: T100HA, T100TA, T100TAM, T100Chi,
                                                                                                                                                                         e.g., pages 10-11
Column 1                                                                                                                 T200TA, T300Chi
Exhibit B                                                                                                                Transformer Book devices
                                                                                                                                                                         Initial Identification of Accused Products,
Page 5          T300L                                                                                2016/06/17          Model Nos.: T100HA, T100TA, T100TAM, T100Chi,
                                                                                                                                                                         e.g., pages 10-11
Column 1                                                                                                                 T200TA, T300Chi
                                                                                                                         Transformer Book devices
                                                                                                                                                                         Initial Identification of Accused Products,
                                                                                                     2016/06/17          Model Nos.: T100HA, T100TA, T100TAM, T100Chi,
Exhibit B                                                                                                                                                                e.g., pages 10-11
                                                                                                                         T200TA, T300Chi
Page 5          T303U
Column 1                                                                                                                                                                 2nd Amended Identification of Accused
                                                                                                     2017/01/09          Transformer 3 Pro T303UA
                                                                                                                                                                         Products, e.g., page 9
Exhibit B
                                                                3rd Amended Infringement
Page 5          T91MT                      2018/02/02
                                                                Contentions, e.g., App. AC p. 31
Column 1
Exhibit B
                                                                2nd Amended Identification of
Page 5          TAICHI21                   2017/01/09
                                                                Accused Products, e.g., page 9
Column 1
Exhibit B
                                                                                                                                                                         2nd Amended Identification of Accused
Page 5          TAICHI31                                                                             2017/01/09          TAICHI21
                                                                                                                                                                         Products, e.g., page 9
Column 1
Exhibit B
                                                                                                                         Transformer Pad devices                         Initial Identification of Accused Products,
Page 5          TF0310C                                                                              2016/06/17
                                                                                                                         Model Nos.: TF103C, TF701T                      e.g., page 9
Column 1
Exhibit B
                                                                                                                         Transformer Pad devices                         Initial Identification of Accused Products,
Page 5          TF101                                                                                2016/06/17
                                                                                                                         Model Nos.: TF103C, TF701T                      e.g., page 9
Column 1
Exhibit B
                                                                3rd Amended Infringement
Page 5          TF201                      2018/02/02
                                                                Contentions, e.g., App. AC p. 35
Column 1
Exhibit B
                                                                                                                                                                         3rd Amended Infringement Contentions,
Page 5          TF201Y                                                                               2018/02/02          Eee Pad Transformer Prime (TF201)
                                                                                                                                                                         e.g., App. AC p. 35
Column 1




                                                                                                           40
                                           Case 4:18-cv-01885-HSG Document 534-6 Filed 11/01/18 Page 62 of 79
                                                          ASUS ACCUSED PRODUCTS ANALYSIS

                                                                                                      Family / Family
 McBrayer                                      Expressly                                                                                                                  Family /Family Members Identified
                         Accused Product                           Expressly Identified (Citation)   Member Identified            Family / Family Members Identified
Letter (Cite)                               Identified (Date)                                                                                                                         (Citation)
                                                                                                         (Date)
Exhibit B
                                                                3rd Amended Infringement                                 Transformer Pad devices                       Initial Identification of Accused Products,
Page 5          TF303K                     2018/02/02                                                2016/06/17
                                                                Contentions, e.g., App. AC p. 32                         Model Nos.: TF103C, TF701T                    e.g., page 9
Column 1
Exhibit B
                                                                3rd Amended Infringement                                 Transformer Pad devices                       Initial Identification of Accused Products,
Page 5          TF700T                     2018/02/02                                                2016/06/17
                                                                Contentions, e.g., App. AC p. 35                         Model Nos.: TF103C, TF701T                    e.g., page 9
Column 1
Exhibit B
                                                                                                                                                                       2nd Amended Identification of Accused
Page 5          TP201S                                                                               2017/01/09          VivoBook Flip TP201SA
                                                                                                                                                                       Products, e.g., page 9
Column 1
Exhibit B
Page 5          TP301U
Column 1
Exhibit B
Page 5          TP501U
Column 1
Exhibit B
Page 5          TX201L
Column 1
Exhibit B
Page 5          TX300C
Column 1
Exhibit B
                                                                3rd Amended Infringement                                 ZenBook Series Laptops listed                 Initial Identification of Accused Products,
Page 5          U20A                       2018/02/02                                                2016/06/17
                                                                Contentions, e.g., App. AC p. 32                         Model No.: U38N, UX31LA                       e.g., page 12
Column 1
Exhibit B
                                                                                                                         ZenBook Series Laptops listed                 Initial Identification of Accused Products,
Page 5          U24E                                                                                 2016/06/17
                                                                                                                         Model No.: U38N, UX31LA                       e.g., page 12
Column 1
                                                                                                                         ZenBook Series Laptops listed                 Initial Identification of Accused Products,
                                                                                                     2016/06/17
Exhibit B                                                                                                                Model No.: U38N, UX31LA                       e.g., page 12
Page 5          U30J
Column 1                                                                                                                                                               3rd Amended Infringement Contentions,
                                                                                                     2018/02/02          U30JC; U30SD
                                                                                                                                                                       e.g., App. AC p. 32

                                                                                                                         ZenBook Series Laptops listed                 Initial Identification of Accused Products,
                                                                                                     2016/06/17
Exhibit B                                                                                                                Model No.: U38N, UX31LA                       e.g., page 12
Page 5          U30S
Column 1                                                                                                                                                               3rd Amended Infringement Contentions,
                                                                                                     2018/02/02          U30JC; U30SD
                                                                                                                                                                       e.g., App. AC p. 32

Exhibit B
                                                                3rd Amended Infringement                                 ZenBook Series Laptops listed                 Initial Identification of Accused Products,
Page 5          U31F                       2018/02/02                                                2016/06/17
                                                                Contentions, e.g., App. AC p. 32                         Model No.: U38N, UX31LA                       e.g., page 12
Column 1
                                                                                                                         ZenBook Series Laptops listed                 Initial Identification of Accused Products,
                                                                                                     2016/06/17
Exhibit B                                                                                                                Model No.: U38N, UX31LA                       e.g., page 12
Page 5          U31J
Column 1                                                                                                                                                               3rd Amended Infringement Contentions,
                                                                                                     2018/02/02          U31F; U31JG
                                                                                                                                                                       e.g., App. AC p. 32




                                                                                                           41
                                         Case 4:18-cv-01885-HSG Document 534-6 Filed 11/01/18 Page 63 of 79
                                                        ASUS ACCUSED PRODUCTS ANALYSIS

                                                                                                    Family / Family
 McBrayer                                    Expressly                                                                                                                  Family /Family Members Identified
                       Accused Product                           Expressly Identified (Citation)   Member Identified            Family / Family Members Identified
Letter (Cite)                             Identified (Date)                                                                                                                         (Citation)
                                                                                                       (Date)
                                                                                                                       ZenBook Series Laptops listed                 Initial Identification of Accused Products,
                                                                                                   2016/06/17
Exhibit B                                                                                                              Model No.: U38N, UX31LA                       e.g., page 12
Page 5          U31S
Column 1                                                                                                                                                             3rd Amended Infringement Contentions,
                                                                                                   2018/02/02          U31F; U31JG
                                                                                                                                                                     e.g., App. AC p. 32

Exhibit B
                                                                                                                       ZenBook Series Laptops listed                 Initial Identification of Accused Products,
Page 5          U32U                                                                               2016/06/17
                                                                                                                       Model No.: U38N, UX31LA                       e.g., page 12
Column 1
                                                                                                                       ZenBook Series Laptops listed                 Initial Identification of Accused Products,
                                                                                                   2016/06/17
Exhibit B                                                                                                              Model No.: U38N, UX31LA                       e.g., page 12
Page 5          U33J
Column 1                                                                                                                                                             3rd Amended Infringement Contentions,
                                                                                                   2018/02/02          U33JC
                                                                                                                                                                     e.g., App. AC p. 32

Exhibit B
                                                              3rd Amended Infringement                                 ZenBook Series Laptops listed                 Initial Identification of Accused Products,
Page 5          U35F                     2018/02/02                                                2016/06/17
                                                              Contentions, e.g., App. AC p. 32                         Model No.: U38N, UX31LA                       e.g., page 12
Column 1
                                                                                                                       ZenBook Series Laptops listed                 Initial Identification of Accused Products,
                                                                                                   2016/06/17
Exhibit B                                                                                                              Model No.: U38N, UX31LA                       e.g., page 12
Page 5          U35J
Column 1                                                                                                                                                             3rd Amended Infringement Contentions,
                                                                                                   2018/02/02          U35F
                                                                                                                                                                     e.g., App. AC p. 32

Exhibit B
                                                                                                                       ZenBook Series Laptops listed                 Initial Identification of Accused Products,
Page 5          U36J                                                                               2016/06/17
                                                                                                                       Model No.: U38N, UX31LA                       e.g., page 12
Column 1
Exhibit B
                                                                                                                       ZenBook Series Laptops listed                 Initial Identification of Accused Products,
Page 5          U36S                                                                               2016/06/17
                                                                                                                       Model No.: U38N, UX31LA                       e.g., page 12
Column 1
                                                                                                                       ZenBook Series Laptops listed                 Initial Identification of Accused Products,
                                                                                                   2016/06/17
Exhibit B                                                                                                              Model No.: U38N, UX31LA                       e.g., page 12
Page 5          U38D
Column 1                                                                                                                                                             3rd Amended Infringement Contentions,
                                                                                                   2018/02/02          U38DT
                                                                                                                                                                     e.g., App. AC p. 32

Exhibit B
                                                                                                                       ZenBook Series Laptops listed                 Initial Identification of Accused Products,
Page 5          U41J                                                                               2016/06/17
                                                                                                                       Model No.: U38N, UX31LA                       e.g., page 12
Column 1
Exhibit B
                                                              3rd Amended Infringement                                 ZenBook Series Laptops listed                 Initial Identification of Accused Products,
Page 5          U43F                     2018/02/02                                                2016/06/17
                                                              Contentions, e.g., App. AC p. 32                         Model No.: U38N, UX31LA                       e.g., page 12
Column 1
                                                                                                                       ZenBook Series Laptops listed                 Initial Identification of Accused Products,
                                                                                                   2016/06/17
Exhibit B                                                                                                              Model No.: U38N, UX31LA                       e.g., page 12
Page 5          U43J




                                                                                                         42
                                          Case 4:18-cv-01885-HSG Document 534-6 Filed 11/01/18 Page 64 of 79
                                                         ASUS ACCUSED PRODUCTS ANALYSIS

                                                                                                     Family / Family
 McBrayer                                     Expressly                                                                                                                  Family /Family Members Identified
                        Accused Product                           Expressly Identified (Citation)   Member Identified            Family / Family Members Identified
Letter (Cite)                              Identified (Date)                                                                                                                         (Citation)
                                                                                                        (Date)
Page 5          U43J
Column 1                                                                                                                                                              3rd Amended Infringement Contentions,
                                                                                                    2018/02/02          U43F; U43JC
                                                                                                                                                                      e.g., App. AC p. 32


                                                                                                                        ZenBook Series Laptops listed                 Initial Identification of Accused Products,
Exhibit B                                                                                           2016/06/17
                                                                                                                        Model No.: U38N, UX31LA                       e.g., page 12
Page 5          U45J
Column 2                                                                                                                                                              3rd Amended Infringement Contentions,
                                                                                                    2018/02/02          U45JC
                                                                                                                                                                      e.g., App. AC p. 32
Exhibit B
                                                                                                                        ZenBook Series Laptops listed                 Initial Identification of Accused Products,
Page 5          U46E                                                                                2016/06/17
                                                                                                                        Model No.: U38N, UX31LA                       e.g., page 12
Column 2
Exhibit B
                                                                                                                        ZenBook Series Laptops listed                 Initial Identification of Accused Products,
Page 5          U46S                                                                                2016/06/17
                                                                                                                        Model No.: U38N, UX31LA                       e.g., page 12
Column 2
Exhibit B
                                                               3rd Amended Infringement                                 ZenBook Series Laptops listed                 Initial Identification of Accused Products,
Page 5          U47A                      2018/02/02                                                2016/06/17
                                                               Contentions, e.g., App. AC p. 32                         Model No.: U38N, UX31LA                       e.g., page 12
Column 2
Exhibit B
                                                               3rd Amended Infringement                                 ZenBook Series Laptops listed                 Initial Identification of Accused Products,
Page 5          U47VC                     2018/02/02                                                2016/06/17
                                                               Contentions, e.g., App. AC p. 32                         Model No.: U38N, UX31LA                       e.g., page 12
Column 2
                                                                                                                        ZenBook Series Laptops listed                 Initial Identification of Accused Products,
                                                                                                    2016/06/17
Exhibit B                                                                                                               Model No.: U38N, UX31LA                       e.g., page 12
Page 5          U50A
Column 2                                                                                                                                                              3rd Amended Infringement Contentions,
                                                                                                    2018/02/02          U50F; U50VG
                                                                                                                                                                      e.g., App. AC p. 32
Exhibit B
                                                               3rd Amended Infringement                                 ZenBook Series Laptops listed                 Initial Identification of Accused Products,
Page 5          U50F                      2018/02/02                                                2016/06/17
                                                               Contentions, e.g., App. AC p. 32                         Model No.: U38N, UX31LA                       e.g., page 12
Column 2
                                                                                                                        ZenBook Series Laptops listed                 Initial Identification of Accused Products,
                                                                                                    2016/06/17
Exhibit B                                                                                                               Model No.: U38N, UX31LA                       e.g., page 12
Page 5          U50V
Column 2                                                                                                                                                              3rd Amended Infringement Contentions,
                                                                                                    2018/02/02          U50F; U50VG
                                                                                                                                                                      e.g., App. AC p. 32

Exhibit B
                                                                                                                        ZenBook Series Laptops listed                 Initial Identification of Accused Products,
Page 5          U510U                                                                               2016/06/17
                                                                                                                        Model No.: U38N, UX31LA                       e.g., page 12
Column 2
Exhibit B
                                                                                                                        ZenBook Series Laptops listed                 Initial Identification of Accused Products,
Page 5          U52F                                                                                2016/06/17
                                                                                                                        Model No.: U38N, UX31LA                       e.g., page 12
Column 2
Exhibit B
                                                                                                                        ZenBook Series Laptops listed                 Initial Identification of Accused Products,
Page 5          U52J                                                                                2016/06/17
                                                                                                                        Model No.: U38N, UX31LA                       e.g., page 12
Column 2
Exhibit B
                                                                                                                        ZenBook Series Laptops listed                 Initial Identification of Accused Products,
Page 5          U53J                                                                                2016/06/17
                                                                                                                        Model No.: U38N, UX31LA                       e.g., page 12
Column 2




                                                                                                          43
                                           Case 4:18-cv-01885-HSG Document 534-6 Filed 11/01/18 Page 65 of 79
                                                          ASUS ACCUSED PRODUCTS ANALYSIS

                                                                                                      Family / Family
 McBrayer                                      Expressly                                                                                                                  Family /Family Members Identified
                         Accused Product                           Expressly Identified (Citation)   Member Identified            Family / Family Members Identified
Letter (Cite)                               Identified (Date)                                                                                                                         (Citation)
                                                                                                         (Date)
Exhibit B
                                                                                                                         ZenBook Series Laptops listed                 Initial Identification of Accused Products,
Page 5          U56E                                                                                 2016/06/17
                                                                                                                         Model No.: U38N, UX31LA                       e.g., page 12
Column 2
Exhibit B
                                                                                                                         ZenBook Series Laptops listed                 Initial Identification of Accused Products,
Page 5          U57A                                                                                 2016/06/17
                                                                                                                         Model No.: U38N, UX31LA                       e.g., page 12
Column 2
Exhibit B
                                                                3rd Amended Infringement                                 ZenBook Series Laptops listed                 Initial Identification of Accused Products,
Page 5          U80A                       2018/02/02                                                2016/06/17
                                                                Contentions, e.g., App. AC p. 32                         Model No.: U38N, UX31LA                       e.g., page 12
Column 2
Exhibit B
                                                                3rd Amended Infringement                                 ZenBook Series Laptops listed                 Initial Identification of Accused Products,
Page 5          U80V                       2018/02/02                                                2016/06/17
                                                                Contentions, e.g., App. AC p. 32                         Model No.: U38N, UX31LA                       e.g., page 12
Column 2
Exhibit B
                                                                3rd Amended Infringement
Page 5          UL20A                      2018/02/02
                                                                Contentions, e.g., App. AC p. 32
Column 2
Exhibit B
                                                                                                                                                                       3rd Amended Infringement Contentions,
Page 5          UL20FT                                                                               2018/02/02          UL20A
                                                                                                                                                                       e.g., App. AC p. 32
Column 2
Exhibit B
                                                                                                                                                                       3rd Amended Infringement Contentions,
Page 5          UL30A                                                                                2018/02/02          UL30JT; UL30VT
                                                                                                                                                                       e.g., App. AC p. 32-33
Column 2
Exhibit B
                                                                                                                                                                       3rd Amended Infringement Contentions,
Page 5          UL30J                                                                                2018/02/02          UL30JT; UL30VT
                                                                                                                                                                       e.g., App. AC p. 32-33
Column 2
Exhibit B
                                                                                                                                                                       3rd Amended Infringement Contentions,
Page 5          UL30V                                                                                2018/02/02          UL30JT; UL30VT
                                                                                                                                                                       e.g., App. AC p. 32-33
Column 2
Exhibit B
                                                                                                                                                                       3rd Amended Infringement Contentions,
Page 5          UL50A                                                                                2018/02/02          UL50VT
                                                                                                                                                                       e.g., App. AC p. 33
Column 2
Exhibit B
                                                                                                                                                                       3rd Amended Infringement Contentions,
Page 5          UL50V                                                                                2018/02/02          UL50VT
                                                                                                                                                                       e.g., App. AC p. 33
Column 2
Exhibit B
                                                                                                                                                                       3rd Amended Infringement Contentions,
Page 5          UL80A                                                                                2018/02/02          UL80JT; UL80VT
                                                                                                                                                                       e.g., App. AC p. 33
Column 2
Exhibit B
                                                                                                                                                                       3rd Amended Infringement Contentions,
Page 5          UL80J                                                                                2018/02/02          UL80JT; UL80VT
                                                                                                                                                                       e.g., App. AC p. 33
Column 2
Exhibit B
                                                                                                                                                                       3rd Amended Infringement Contentions,
Page 5          UL80V                                                                                2018/02/02          UL80JT; UL80VT
                                                                                                                                                                       e.g., App. AC p. 33
Column 2
Exhibit B
Page 5          UN45
Column 2
Exhibit B
Page 5          UN45H
Column 2




                                                                                                           44
                                           Case 4:18-cv-01885-HSG Document 534-6 Filed 11/01/18 Page 66 of 79
                                                          ASUS ACCUSED PRODUCTS ANALYSIS

                                                                                                      Family / Family
 McBrayer                                      Expressly                                                                                                                  Family /Family Members Identified
                         Accused Product                           Expressly Identified (Citation)   Member Identified            Family / Family Members Identified
Letter (Cite)                               Identified (Date)                                                                                                                         (Citation)
                                                                                                         (Date)
Exhibit B
Page 5          UN62
Column 2
Exhibit B
                                                                                                                                                                       3rd Amended Identification of Accused
Page 5          UN65                                                                                 2017/10/23          UN65H, UN65N, UN65U
                                                                                                                                                                       Products, e.g., page 10
Column 2
Exhibit B
                                                                3rd Amended Identification of
Page 5          UN65H                      2017/10/23
                                                                Accused Products, e.g., page 10
Column 2
Exhibit B
                                                                                                                         ZenBook Series Laptops listed                 Initial Identification of Accused Products,
Page 5          UX21A                                                                                2016/06/17
                                                                                                                         Model No.: U38N, UX31LA                       e.g., page 12
Column 2
Exhibit B
                                                                                                                         ZenBook Series Laptops listed                 Initial Identification of Accused Products,
Page 5          UX21E                                                                                2016/06/17
                                                                                                                         Model No.: U38N, UX31LA                       e.g., page 12
Column 2
Exhibit B
                                                                3rd Amended Infringement                                 ZenBook Series Laptops listed                 Initial Identification of Accused Products,
Page 5          UX30                       2018/02/02                                                2016/06/17
                                                                Contentions, e.g., App. AC, p. 33                        Model No.: U38N, UX31LA                       e.g., page 12
Column 2
Exhibit B
Page 5          UX301L
Column 2
Exhibit B
                                                                                                                                                                       3rd Amended Infringement Contentions,
Page 5          UX302L                                                                               2018/02/02          ZenBook UX302LA
                                                                                                                                                                       e.g., App. AC, p. 33
Column 2
                                                                                                                         Zenbook series devices                        2nd Amended Identification of Accused
Exhibit B                                                                                            2017/01/09
                                                                                                                         Model Nos.: UX303UA-DH51T; UX303UB-DH74T      Products, e.g., page 9
Page 5          UX303L
Column 2                                                                                                                 Zenbook series devices                        3rd Amended Identification of Accused
                                                                                                     2017/10/23
                                                                                                                         Additional Model No.: UX303UA; UX303UB        Products, e.g., page 6; 10


                                                                                                                         Zenbook series devices                        2nd Amended Identification of Accused
                                                                                                     2017/01/09
Exhibit B                                                                                                                Model Nos.: UX303UA-DH51T; UX303UB-DH74T      Products, e.g., page 9
Page 5          UX303U
Column 2
                                                                                                                         Zenbook series devices                        3rd Amended Identification of Accused
                                                                                                     2017/10/23
                                                                                                                         Additional Model No.: UX303UA; UX303UB        Products, e.g., page 6; 10

                                                                                                                         Zenbook series devices                        2nd Amended Identification of Accused
                                                                                                     2017/01/09
                                                                                                                         Model No.: UX305CA-DHM4T                      Products, e.g., page 10
Exhibit B                                                                                                                Zenbook series devices                        3rd Amended Identification of Accused
Page 5          UX305C                                                                               2017/10/23
                                                                                                                         Additional Model No.: UX305CA                 Products, e.g., page 6
Column 2
                                                                                                                                                                       3rd Amended Infringement Contentions,
                                                                                                     2018/02/02          Zenbook UX305; UX305FA; UX305LA
                                                                                                                                                                       e.g., App. AC, p. 33
                                                                                                                         Zenbook series devices                        2nd Amended Identification of Accused
                                                                                                     2017/01/09
                                                                                                                         Model No.: UX305CA-DHM4T                      Products, e.g., page 10
Exhibit B                                                                                                                Zenbook series devices                        3rd Amended Identification of Accused
Page 5          UX305F                                                                               2017/10/23
                                                                                                                         Additional Model No.: UX305CA                 Products, e.g., page 6
Column 2



                                                                                                           45
                                            Case 4:18-cv-01885-HSG Document 534-6 Filed 11/01/18 Page 67 of 79
                                                           ASUS ACCUSED PRODUCTS ANALYSIS

                                                                                                       Family / Family
  McBrayer                                      Expressly                                                                                                                  Family /Family Members Identified
                          Accused Product                           Expressly Identified (Citation)   Member Identified            Family / Family Members Identified
 Letter (Cite)                               Identified (Date)                                                                                                                         (Citation)
                                                                                                          (Date)
Column 2
                                                                                                                                                                        3rd Amended Infringement Contentions,
                                                                                                      2018/02/02          Zenbook UX305; UX305FA; UX305LA
                                                                                                                                                                        e.g., App. AC, p. 33
                                                                                                                          Zenbook series devices                        2nd Amended Identification of Accused
                                                                                                      2017/01/09
                                                                                                                          Model No.: UX305CA-DHM4T                      Products, e.g., page 10

Exhibit B                                                                                                                 Zenbook series devices                        3rd Amended Identification of Accused
                                                                                                      2017/10/23
Page 5           UX305L                                                                                                   Additional Model No.: UX305CA                 Products, e.g., page 6
Column 2
                                                                                                                                                                        3rd Amended Infringement Contentions,
                                                                                                      2018/02/02          Zenbook UX305; UX305FA; UX305LA
                                                                                                                                                                        e.g., App. AC, p. 33

                                                                                                                          Zenbook series devices                        2nd Amended Identification of Accused
                                                                                                      2017/01/09
                                                                                                                          Model No.: UX305CA-DHM4T                      Products, e.g., page 10

Exhibit B                                                                                                                 Zenbook series devices                        3rd Amended Identification of Accused
Page 5           UX305U                                                                               2017/10/23
                                                                                                                          Additional Model No.: UX305CA                 Products, e.g., page 6
Column 2

                                                                                                                                                                        3rd Amended Infringement Contentions,
                                                                                                      2018/02/02          Zenbook UX305; UX305FA; UX305LA
                                                                                                                                                                        e.g., App. AC, p. 33

Exhibit B
Page 5           UX306U
Column 2
Exhibit B
                                                                 3rd Amended Infringement
Page 5           UX30S                      2018/02/02
                                                                 Contentions, e.g., App. AC, p. 33
Column 2
Exhibit B
Page 5           UX310U
Column 2
Exhibit B
Page 5           UX310UF
Column 2
Exhibit B
                                                                                                                          ZenBook Series Laptops listed                 Initial Identification of Accused Products,
Page 5           UX31A                                                                                2016/06/17
                                                                                                                          Model No.: U38N, UX31LA                       e.g., page 12
Column 3
Exhibit B
                                                                                                                          ZenBook Series Laptops listed                 Initial Identification of Accused Products,
Page 5           UX31E                                                                                2016/06/17
                                                                                                                          Model No.: U38N, UX31LA                       e.g., page 12
Column 3
Exhibit B
                                                                                                                          ZenBook Series Laptops listed                 Initial Identification of Accused Products,
Page 5           UX32A                                                                                2016/06/17
                                                                                                                          Model No.: U38N, UX31LA                       e.g., page 12
Column 3
Exhibit B
Page 5           UX32VD
Column 3
Exhibit B
                                                                                                                                                                        2nd Amended Identification of Accused
Page 5           UX360C                                                                               2017/01/09          Zenbook Flip UX360CA
                                                                                                                                                                        Products, e.g., page 9
Column 3




                                                                                                            46
                                           Case 4:18-cv-01885-HSG Document 534-6 Filed 11/01/18 Page 68 of 79
                                                          ASUS ACCUSED PRODUCTS ANALYSIS

                                                                                                      Family / Family
 McBrayer                                      Expressly                                                                                                                  Family /Family Members Identified
                         Accused Product                           Expressly Identified (Citation)   Member Identified            Family / Family Members Identified
Letter (Cite)                               Identified (Date)                                                                                                                         (Citation)
                                                                                                         (Date)
                                                                                                                                                                       2nd Amended Identification of Accused
                                                                                                     2017/01/09          Zenbook Flip UX360CA
Exhibit B                                                                                                                                                              Products, e.g., page 9
Page 5          UX360U
Column 3                                                                                                                                                               3rd Amended Identification of Accused
                                                                                                     2017/10/23          Zenbook Flip UX360UA
                                                                                                                                                                       Products, e.g., page 6
Exhibit B
                                                                                                                                                                       3rd Amended Identification of Accused
Page 5          UX390U                                                                               2017/10/23          Zenbook 3 UX390UA
                                                                                                                                                                       Products, e.g., page 10
Column 3
                                                                                                                         Zenbook series devices                        2nd Amended Identification of Accused
                                                                                                     2017/01/09
Exhibit B                                                                                                                Model No.: UX501VW                            Products, e.g., page 10
Page 5          UX501J
                                                                                                                                                                       3rd Amended Identification of Accused
Column 3                                                                                             2017/10/23          Zenbook Pro UX501JW; X501VW
                                                                                                                                                                       Products, e.g., page 18

                                                                                                                         Zenbook series devices                        2nd Amended Identification of Accused
                                                                                                     2017/01/09
Exhibit B                                                                                                                Model No.: UX501VW                            Products, e.g., page 10
Page 5          UX501V
Column 3                                                                                                                                                               3rd Amended Identification of Accused
                                                                                                     2017/10/23          Zenbook Pro UX501JW; X501VW
                                                                                                                                                                       Products, e.g., page 18

Exhibit B
                                                                3rd Amended Infringement
Page 5          UX50V                      2018/02/02
                                                                Contentions, e.g., App. AC, p. 33
Column 3
Exhibit B
                                                                                                                                                                       3rd Amended Identification of Accused
Page 5          UX510U                                                                               2017/10/23          Zenbook UX510UW
                                                                                                                                                                       Products, e.g., page 10
Column 3
Exhibit B
                                                                                                                                                                       3rd Amended Identification of Accused
Page 5          UX510UX                                                                              2017/10/23          Zenbook UX510UW
                                                                                                                                                                       Products, e.g., page 10
Column 3
Exhibit B
Page 5          UX51V
Column 3
Exhibit B
                                                                                                                                                                       3rd Amended Infringement Contentions,
Page 5          V301L                                                                                2018/02/02          V301LA
                                                                                                                                                                       e.g., App. AC, p. 33
Column 3
Exhibit B
Page 5          V400C
Column 3
Exhibit B
Page 5          V451L
Column 3
Exhibit B
Page 5          V500C
Column 3
Exhibit B
Page 5          V550C
Column 3




                                                                                                           47
                                           Case 4:18-cv-01885-HSG Document 534-6 Filed 11/01/18 Page 69 of 79
                                                          ASUS ACCUSED PRODUCTS ANALYSIS

                                                                                                     Family / Family
 McBrayer                                      Expressly                                                                                                                 Family /Family Members Identified
                         Accused Product                          Expressly Identified (Citation)   Member Identified            Family / Family Members Identified
Letter (Cite)                               Identified (Date)                                                                                                                        (Citation)
                                                                                                        (Date)
Exhibit B
Page 5          V551L
Column 3
Exhibit B
                                                                                                                                                                      3rd Amended Identification of Accused
Page 5          VC65                                                                                2017/10/23          VivoMini VC65R
                                                                                                                                                                      Products, e.g., page 10
Column 3
Exhibit B
                                                                3rd Amended Identification of
Page 5          VC65R                      2017/10/23
                                                                Accused Products, e.g., page 10
Column 3
Exhibit B
Page 5          VM42
Column 3
Exhibit B
Page 5          VM65
Column 3
Exhibit B
Page 5          VM65N
Column 3
Exhibit B
Page 5          VX5
Column 3
Exhibit B
Page 5          VX6
Column 3
Exhibit B
                                                                                                                                                                      3rd Amended Infringement Contentions,
Page 5          VX7                                                                                 2018/02/02          Automobili Lamborghini VX7SX
                                                                                                                                                                      e.g., App. AC, p. 33
Column 3
Exhibit B
                                                                                                                                                                      3rd Amended Infringement Contentions,
Page 5          VX7S                                                                                2018/02/02          Automobili Lamborghini VX7SX
                                                                                                                                                                      e.g., App. AC, p. 33
Column 3
Exhibit B
Page 5          X101CH
Column 3
Exhibit B
Page 5          X101H
Column 3
Exhibit B
Page 5          X102B
Column 3
Exhibit B
                                                                                                                                                                      3rd Amended Infringement Contentions,
Page 5          X200CA                                                                              2018/02/02          X200LA
                                                                                                                                                                      e.g., App. AC, p. 33
Column 3
Exhibit B
                                                                                                                                                                      3rd Amended Infringement Contentions,
Page 5          X200L                                                                               2018/02/02          X200LA
                                                                                                                                                                      e.g., App. AC, p. 33
Column 3
Exhibit B
                                                                                                                                                                      3rd Amended Infringement Contentions,
Page 5          X200M                                                                               2018/02/02          X200LA
                                                                                                                                                                      e.g., App. AC, p. 33
Column 3




                                                                                                          48
                                           Case 4:18-cv-01885-HSG Document 534-6 Filed 11/01/18 Page 70 of 79
                                                          ASUS ACCUSED PRODUCTS ANALYSIS

                                                                                                      Family / Family
 McBrayer                                      Expressly                                                                                                                  Family /Family Members Identified
                         Accused Product                           Expressly Identified (Citation)   Member Identified            Family / Family Members Identified
Letter (Cite)                               Identified (Date)                                                                                                                         (Citation)
                                                                                                         (Date)
Exhibit B
                                                                3rd Amended Infringement
Page 5          X201E                      2018/02/02
                                                                Contentions, e.g., App. AC, p. 33
Column 3
Exhibit B
Page 5          X202E
Column 3
Exhibit B
Page 5          X205T
Column 3
Exhibit B
Page 5          X301A
Column 3
Exhibit B
Page 5          X302UA
Column 3
Exhibit B
Page 5          X302UV
Column 3
Exhibit B
                                                                                                                                                                       3rd Amended Infringement Contentions,
Page 5          X401A                                                                                2018/02/02          X401U
                                                                                                                                                                       e.g., App. AC, p. 33
Column 3
Exhibit B
                                                                                                                                                                       3rd Amended Infringement Contentions,
Page 5          X401LB                                                                               2018/02/02          X401U
                                                                                                                                                                       e.g., App. AC, p. 33
Column 3
Exhibit B
                                                                                                                                                                       3rd Amended Infringement Contentions,
Page 5          X401U                                                                                2018/02/02          X401U
                                                                                                                                                                       e.g., App. AC, p. 33
Column 3
Exhibit B
Page 5          X402C
Column 3
Exhibit B
                                                                3rd Amended Infringement
Page 5          X43E                       2018/02/02
                                                                Contentions, e.g., App. AC, p. 33
Column 3
Exhibit B
                                                                                                                                                                       3rd Amended Infringement Contentions,
Page 5          X43T                                                                                 2018/02/02          X43E; X43U
                                                                                                                                                                       e.g., App. AC, p. 33
Column 3
Exhibit B
                                                                3rd Amended Infringement
Page 6          X43U                       2018/02/02
                                                                Contentions, e.g., App. AC, p. 33
Column 1
Exhibit B
                                                                3rd Amended Infringement
Page 6          X44H                       2018/02/02
                                                                Contentions, e.g., App. AC, p. 33
Column 1
Exhibit B
                                                                                                                                                                       3rd Amended Infringement Contentions,
Page 6          X44L                                                                                 2018/02/02          X44H
                                                                                                                                                                       e.g., App. AC, p. 33
Column 1
Exhibit B
                                                                                                                                                                       3rd Amended Infringement Contentions,
Page 6          X450C                                                                                2018/02/02          X450CC
                                                                                                                                                                       e.g., App. AC, p. 33
Column 1




                                                                                                           49
                                           Case 4:18-cv-01885-HSG Document 534-6 Filed 11/01/18 Page 71 of 79
                                                          ASUS ACCUSED PRODUCTS ANALYSIS

                                                                                                      Family / Family
 McBrayer                                      Expressly                                                                                                                  Family /Family Members Identified
                         Accused Product                           Expressly Identified (Citation)   Member Identified            Family / Family Members Identified
Letter (Cite)                               Identified (Date)                                                                                                                         (Citation)
                                                                                                         (Date)
Exhibit B
                                                                                                                                                                       3rd Amended Infringement Contentions,
Page 6          X450L                                                                                2018/02/02          X450CC
                                                                                                                                                                       e.g., App. AC, p. 33
Column 1
Exhibit B
                                                                                                                                                                       3rd Amended Infringement Contentions,
Page 6          X451M                                                                                2018/02/02          X451MA
                                                                                                                                                                       e.g., App. AC, p. 33
Column 1
Exhibit B
                                                                                                                                                                       3rd Amended Infringement Contentions,
Page 6          X453M                                                                                2018/02/02          X453MA
                                                                                                                                                                       e.g., App. AC, p. 33
Column 1
Exhibit B
Page 6          X455DG
Column 1
Exhibit B
Page 6          X455L
Column 1
Exhibit B
Page 6          X455LF
Column 1
Exhibit B
Page 6          X455LJ
Column 1
Exhibit B
Page 6          X456U
Column 1
Exhibit B
                                                                                                                                                                       3rd Amended Infringement Contentions,
Page 6          X45A                                                                                 2018/02/02          X45U
                                                                                                                                                                       e.g., App. AC, p. 34
Column 1
Exhibit B
                                                                3rd Amended Infringement
Page 6          X45U                       2018/02/02
                                                                Contentions, e.g., App. AC, p. 34
Column 1
Exhibit B
                                                                3rd Amended Infringement
Page 6          X501A                      2018/02/02
                                                                Contentions, e.g., App. AC, p. 34
Column 1
Exhibit B
                                                                                                                                                                       3rd Amended Infringement Contentions,
Page 6          X501U                                                                                2018/02/02          X501A
                                                                                                                                                                       e.g., App. AC, p. 34
Column 1
Exhibit B
Page 6          X502C
Column 1
Exhibit B
                                                                3rd Amended Infringement
Page 6          X52F                       2018/02/02
                                                                Contentions, e.g., App. AC, p. 34
Column 1
Exhibit B
                                                                3rd Amended Infringement
Page 6          X52J                       2018/02/02
                                                                Contentions, e.g., App. AC, p. 34
Column 1
Exhibit B
                                                                3rd Amended Infringement
Page 6          X52N                       2018/02/02
                                                                Contentions, e.g., App. AC, p. 34
Column 1




                                                                                                           50
                                           Case 4:18-cv-01885-HSG Document 534-6 Filed 11/01/18 Page 72 of 79
                                                          ASUS ACCUSED PRODUCTS ANALYSIS

                                                                                                      Family / Family
 McBrayer                                      Expressly                                                                                                                  Family /Family Members Identified
                         Accused Product                           Expressly Identified (Citation)   Member Identified            Family / Family Members Identified
Letter (Cite)                               Identified (Date)                                                                                                                         (Citation)
                                                                                                         (Date)
Exhibit B
                                                                                                                                                                       3rd Amended Infringement Contentions,
Page 6          X53E                                                                                 2018/02/02          X53S; X53U
                                                                                                                                                                       e.g., App. AC, p. 34
Column 1
Exhibit B
                                                                3rd Amended Infringement
Page 6          X53S                       2018/02/02
                                                                Contentions, e.g., App. AC, p. 34
Column 1
Exhibit B
                                                                3rd Amended Infringement
Page 6          X53U                       2018/02/02
                                                                Contentions, e.g., App. AC, p. 34
Column 1
Exhibit B
                                                                                                                                                                       3rd Amended Infringement Contentions,
Page 6          X53Z                                                                                 2018/02/02          X53S; X53U
                                                                                                                                                                       e.g., App. AC, p. 34
Column 1
Exhibit B
                                                                                                                                                                       3rd Amended Infringement Contentions,
Page 6          X540L                                                                                2018/02/02          X540LA
                                                                                                                                                                       e.g., App. AC, p. 34
Column 1
Exhibit B
                                                                                                                                                                       3rd Amended Infringement Contentions,
Page 6          X540S                                                                                2018/02/02          X540LA
                                                                                                                                                                       e.g., App. AC, p. 34
Column 1
Exhibit B
                                                                                                                                                                       3rd Amended Infringement Contentions,
Page 6          X540SC                                                                               2018/02/02          X540LA
                                                                                                                                                                       e.g., App. AC, p. 34
Column 1
Exhibit B
                                                                                                                                                                       3rd Amended Infringement Contentions,
Page 6          X540Y                                                                                2018/02/02          X540LA
                                                                                                                                                                       e.g., App. AC, p. 34
Column 1
                                                                                                                                                                       3rd Amended Identification of Accused
                                                                                                     2017/10/23          VivoBook Max X541UA
Exhibit B                                                                                                                                                              Products, e.g., page 6
Page 6          X541S
Column 1                                                                                                                                                               3rd Amended Infringement Contentions,
                                                                                                     2018/02/02          Additional Model No.: VivBook Max X541UV
                                                                                                                                                                       e.g., App. AC, p. 34

                                                                                                                                                                       3rd Amended Identification of Accused
                                                                                                     2017/10/23          VivoBook Max X541UA
                                                                                                                                                                       Products, e.g., page 6
Exhibit B
Page 6          X541U
Column 1                                                                                                                                                               3rd Amended Infringement Contentions,
                                                                                                     2018/02/02          Additional Model No.: VivBook Max X541UV
                                                                                                                                                                       e.g., App. AC, p. 34

Exhibit B
                                                                3rd Amended Infringement
Page 6          X54C                       2018/02/02
                                                                Contentions, e.g., App. AC, p. 35
Column 1
Exhibit B
                                                                3rd Amended Infringement
Page 6          X54H                       2018/02/02
                                                                Contentions, e.g., App. AC, p. 34
Column 1
Exhibit B
                                                                                                                                                                       3rd Amended Infringement Contentions,
Page 6          X54L                                                                                 2018/02/02          X54C; X54H
                                                                                                                                                                       e.g., App. AC, p. 34-35
Column 1
Exhibit B
                                                                                                                         X Series Laptops listed                       Initial Identification of Accused Products,
Page 6          X550D                                                                                2016/06/17
                                                                                                                         Model No.: X550CA, X751MA                     e.g., page 12
Column 1




                                                                                                           51
                                           Case 4:18-cv-01885-HSG Document 534-6 Filed 11/01/18 Page 73 of 79
                                                          ASUS ACCUSED PRODUCTS ANALYSIS

                                                                                                   Family / Family
 McBrayer                                      Expressly                                                                                                               Family /Family Members Identified
                         Accused Product                        Expressly Identified (Citation)   Member Identified            Family / Family Members Identified
Letter (Cite)                               Identified (Date)                                                                                                                      (Citation)
                                                                                                      (Date)
Exhibit B
                                                                                                                      X Series Laptops listed                       Initial Identification of Accused Products,
Page 6          X550E                                                                             2016/06/17
                                                                                                                      Model No.: X550CA, X751MA                     e.g., page 12
Column 1
Exhibit B
                                                                                                                      X Series Laptops listed                       Initial Identification of Accused Products,
Page 6          X550J                                                                             2016/06/17
                                                                                                                      Model No.: X550CA, X751MA                     e.g., page 12
Column 1
Exhibit B
                                                                                                                      X Series Laptops listed                       Initial Identification of Accused Products,
Page 6          X550JX                                                                            2016/06/17
                                                                                                                      Model No.: X550CA, X751MA                     e.g., page 12
Column 1
Exhibit B
                                                                                                                      X Series Laptops listed                       Initial Identification of Accused Products,
Page 6          X550L                                                                             2016/06/17
                                                                                                                      Model No.: X550CA, X751MA                     e.g., page 12
Column 1
Exhibit B
                                                                                                                      X Series Laptops listed                       Initial Identification of Accused Products,
Page 6          X550V                                                                             2016/06/17
                                                                                                                      Model No.: X550CA, X751MA                     e.g., page 12
Column 1
Exhibit B
                                                                                                                      X Series Laptops listed                       Initial Identification of Accused Products,
Page 6          X550VX                                                                            2016/06/17
                                                                                                                      Model No.: X550CA, X751MA                     e.g., page 12
Column 2
Exhibit B
                                                                                                                      X Series Laptops listed                       Initial Identification of Accused Products,
Page 6          X550Z                                                                             2016/06/17
                                                                                                                      Model No.: X550CA, X751MA                     e.g., page 12
Column 2
Exhibit B
                                                                                                                      X Series Laptops listed                       Initial Identification of Accused Products,
Page 6          X551C                                                                             2016/06/17
                                                                                                                      Model No.: X550CA, X751MA                     e.g., page 12
Column 2
Exhibit B
                                                                                                                      X Series Laptops listed                       Initial Identification of Accused Products,
Page 6          X551CA                                                                            2016/06/17
                                                                                                                      Model No.: X550CA, X751MA                     e.g., page 12
Column 2
Exhibit B
                                                                                                                      X Series Laptops listed                       Initial Identification of Accused Products,
Page 6          X551M                                                                             2016/06/17
                                                                                                                      Model No.: X550CA, X751MA                     e.g., page 12
Column 2
Exhibit B
                                                                                                                      X Series Laptops listed                       Initial Identification of Accused Products,
Page 6          X552E                                                                             2016/06/17
                                                                                                                      Model No.: X550CA, X751MA                     e.g., page 12
Column 2
                                                                                                                      X Series Laptops listed                       Initial Identification of Accused Products,
Exhibit B                                                                                         2016/06/17
                                                                                                                      Model No.: X550CA, X751MA                     e.g., page 12
Page 6          X552L
Column 2                                                                                                                                                            3rd Amended Infringement Contentions,
                                                                                                  2018/02/02          Additional Model No.: X552LA
                                                                                                                                                                    e.g., App. AC, p. 34

                                                                                                                      X Series Laptops listed                       Initial Identification of Accused Products,
                                                                                                  2016/06/17
Exhibit B                                                                                                             Model No.: X550CA, X751MA                     e.g., page 12
Page 6          X552W
Column 2                                                                                                                                                            3rd Amended Infringement Contentions,
                                                                                                  2018/02/02          Additional Model No.: X552LA
                                                                                                                                                                    e.g., App. AC, p. 34
Exhibit B
                                                                                                                      X Series Laptops listed                       Initial Identification of Accused Products,
Page 6          X553M                                                                             2016/06/17
                                                                                                                      Model No.: X550CA, X751MA                     e.g., page 12
Column 2




                                                                                                        52
                                           Case 4:18-cv-01885-HSG Document 534-6 Filed 11/01/18 Page 74 of 79
                                                          ASUS ACCUSED PRODUCTS ANALYSIS

                                                                                                      Family / Family
 McBrayer                                      Expressly                                                                                                                   Family /Family Members Identified
                         Accused Product                           Expressly Identified (Citation)   Member Identified            Family / Family Members Identified
Letter (Cite)                               Identified (Date)                                                                                                                          (Citation)
                                                                                                         (Date)
Exhibit B
                                                                                                                         X Series Laptops listed                        Initial Identification of Accused Products,
Page 6          X553S                                                                                2016/06/17
                                                                                                                         Model No.: X550CA, X751MA                      e.g., page 12
Column 2
Exhibit B
                                                                                                                         X Series Laptops listed                        Initial Identification of Accused Products,
Page 6          X554L                                                                                2016/06/17
                                                                                                                         Model No.: X550CA, X751MA                      e.g., page 12
Column 2
                                                                                                                         X Series Laptops listed                        Initial Identification of Accused Products,
Exhibit B                                                                                            2016/06/17
                                                                                                                         Model No.: X550CA, X751MA                      e.g., page 12
Page 6          X555D
Column 2                                                                                                                 X Series Laptop listed                         3rd Amended Infringement Contentions,
                                                                                                     2018/02/02
                                                                                                                         Additional Model No.: X555LA; X555UA; X555YA   e.g., App. AC, page 18; 34

                                                                                                                         X Series Laptops listed                        Initial Identification of Accused Products,
Exhibit B                                                                                            2016/06/17
                                                                                                                         Model No.: X550CA, X751MA                      e.g., page 12
Page 6          X555L
Column 2                                                                                                                 X Series Laptop listed                         3rd Amended Infringement Contentions,
                                                                                                     2018/02/02
                                                                                                                         Additional Model No.: X555LA; X555UA; X555YA   e.g., App. AC, page 18; 34
Exhibit B
                                                                3rd Amended Infringement                                 X Series Laptops listed                        Initial Identification of Accused Products,
Page 6          X555LA                     2018/02/02                                                2016/06/17
                                                                Contentions, e.g., App. AC, p. 18                        Model No.: X550CA, X751MA                      e.g., page 12
Column 2
                                                                                                                         X Series Laptops listed                        Initial Identification of Accused Products,
Exhibit B                                                                                            2016/06/17
                                                                                                                         Model No.: X550CA, X751MA                      e.g., page 12
Page 6          X555LF
Column 2                                                                                                                 X Series Laptop listed                         3rd Amended Infringement Contentions,
                                                                                                     2018/02/02
                                                                                                                         Additional Model No.: X555LA; X555UA; X555YA   e.g., App. AC, page 18; 34

                                                                                                                         X Series Laptops listed                        Initial Identification of Accused Products,
                                                                                                     2016/06/17
Exhibit B                                                                                                                Model No.: X550CA, X751MA                      e.g., page 12
Page 6          X555LJ
Column 2                                                                                                                 X Series Laptop listed                         3rd Amended Infringement Contentions,
                                                                                                     2018/02/02
                                                                                                                         Additional Model No.: X555LA; X555UA; X555YA   e.g., App. AC, page 18; 34

                                                                                                                         X Series Laptops listed                        Initial Identification of Accused Products,
                                                                                                     2016/06/17
Exhibit B                                                                                                                Model No.: X550CA, X751MA                      e.g., page 12
Page 6          X555Q
Column 2                                                                                                                 X Series Laptop listed                         3rd Amended Infringement Contentions,
                                                                                                     2018/02/02
                                                                                                                         Additional Model No.: X555LA; X555UA; X555YA   e.g., App. AC, page 18; 34

                                                                                                                         X Series Laptops listed                        Initial Identification of Accused Products,
                                                                                                     2016/06/17
                                                                                                                         Model No.: X550CA, X751MA                      e.g., page 12
Exhibit B
Page 6          X555QA
Column 2                                                                                                                 X Series Laptop listed                         3rd Amended Infringement Contentions,
                                                                                                     2018/02/02
                                                                                                                         Additional Model No.: X555LA; X555UA; X555YA   e.g., App. AC, page 18; 34


                                                                                                                         X Series Laptops listed                        Initial Identification of Accused Products,
                                                                                                     2016/06/17
Exhibit B                                                                                                                Model No.: X550CA, X751MA                      e.g., page 12
Page 6          X555QG




                                                                                                           53
                                           Case 4:18-cv-01885-HSG Document 534-6 Filed 11/01/18 Page 75 of 79
                                                          ASUS ACCUSED PRODUCTS ANALYSIS

                                                                                                      Family / Family
 McBrayer                                      Expressly                                                                                                                   Family /Family Members Identified
                         Accused Product                           Expressly Identified (Citation)   Member Identified            Family / Family Members Identified
Letter (Cite)                               Identified (Date)                                                                                                                          (Citation)
                                                                                                         (Date)
Page 6          X555QG
Column 2                                                                                                                 X Series Laptop listed                         3rd Amended Infringement Contentions,
                                                                                                     2018/02/02
                                                                                                                         Additional Model No.: X555LA; X555UA; X555YA   e.g., App. AC, page 18; 34

                                                                                                                         X Series Laptops listed                        Initial Identification of Accused Products,
                                                                                                     2016/06/17
Exhibit B                                                                                                                Model No.: X550CA, X751MA                      e.g., page 12
Page 6          X555U
Column 2                                                                                                                 X Series Laptop listed                         3rd Amended Infringement Contentions,
                                                                                                     2018/02/02
                                                                                                                         Additional Model No.: X555LA; X555UA; X555YA   e.g., App. AC, page 18; 34

                                                                                                                         X Series Laptops listed                        Initial Identification of Accused Products,
                                                                                                     2016/06/17
Exhibit B                                                                                                                Model No.: X550CA, X751MA                      e.g., page 12
Page 6          X555UQ
Column 2                                                                                                                 X Series Laptop listed                         3rd Amended Infringement Contentions,
                                                                                                     2018/02/02
                                                                                                                         Additional Model No.: X555LA; X555UA; X555YA   e.g., App. AC, page 18; 34

                                                                                                                         X Series Laptops listed                        Initial Identification of Accused Products,
                                                                                                     2016/06/17
                                                                                                                         Model No.: X550CA, X751MA                      e.g., page 12
Exhibit B
Page 6          X555Y
Column 2                                                                                                                 X Series Laptop listed                         3rd Amended Infringement Contentions,
                                                                                                     2018/02/02
                                                                                                                         Additional Model No.: X555LA; X555UA; X555YA   e.g., App. AC, page 18; 34

Exhibit B
                                                                3rd Amended Infringement                                 X Series Laptops listed                        Initial Identification of Accused Products,
Page 6          X555YA                     2018/02/02                                                2016/06/17
                                                                Contentions, e.g., App. AC, p. 34                        Model No.: X550CA, X751MA                      e.g., page 12
Column 2
                                                                                                                         X Series Laptops listed                        Initial Identification of Accused Products,
                                                                                                     2016/06/17
Exhibit B                                                                                                                Model No.: X550CA, X751MA                      e.g., page 12
Page 6          X555Yi
Column 2                                                                                                                 X Series Laptop listed                         3rd Amended Infringement Contentions,
                                                                                                     2018/02/02
                                                                                                                         Additional Model No.: X555LA; X555UA; X555YA   e.g., App. AC, page 18; 34

Exhibit B
                                                                                                                         X Series Laptops listed                        Initial Identification of Accused Products,
Page 6          X556U                                                                                2016/06/17
                                                                                                                         Model No.: X550CA, X751MA                      e.g., page 12
Column 2
Exhibit B
                                                                                                                         X Series Laptops listed                        Initial Identification of Accused Products,
Page 6          X556UA                                                                               2016/06/17
                                                                                                                         Model No.: X550CA, X751MA                      e.g., page 12
Column 2
Exhibit B
                                                                                                                         X Series Laptops listed                        Initial Identification of Accused Products,
Page 6          X556UJ                                                                               2016/06/17
                                                                                                                         Model No.: X550CA, X751MA                      e.g., page 12
Column 2
Exhibit B
                                                                                                                         X Series Laptops listed                        Initial Identification of Accused Products,
Page 6          X556UQ                                                                               2016/06/17
                                                                                                                         Model No.: X550CA, X751MA                      e.g., page 12
Column 2
Exhibit B
                                                                                                                         X Series Laptops listed                        Initial Identification of Accused Products,
Page 6          X556UV                                                                               2016/06/17
                                                                                                                         Model No.: X550CA, X751MA                      e.g., page 12
Column 2




                                                                                                           54
                                          Case 4:18-cv-01885-HSG Document 534-6 Filed 11/01/18 Page 76 of 79
                                                         ASUS ACCUSED PRODUCTS ANALYSIS

                                                                                                     Family / Family
 McBrayer                                     Expressly                                                                                                                  Family /Family Members Identified
                        Accused Product                           Expressly Identified (Citation)   Member Identified            Family / Family Members Identified
Letter (Cite)                              Identified (Date)                                                                                                                         (Citation)
                                                                                                        (Date)
                                                                                                                        X Series Laptops listed                       Initial Identification of Accused Products,
Exhibit B                                                                                           2016/06/17
                                                                                                                        Model No.: X550CA, X751MA                     e.g., page 12
Page 6          X55A
Column 2                                                                                                                                                              3rd Amended Infringement Contentions,
                                                                                                    2018/02/02          X55C; X55U
                                                                                                                                                                      e.g., App. AC, p. 34
Exhibit B
                                                               3rd Amended Infringement                                 X Series Laptops listed                       Initial Identification of Accused Products,
Page 6          X55C                      2018/02/02                                                2016/06/17
                                                               Contentions, e.g., App. AC, p. 34                        Model No.: X550CA, X751MA                     e.g., page 12
Column 2
Exhibit B
                                                               3rd Amended Infringement                                 X Series Laptops listed                       Initial Identification of Accused Products,
Page 6          X55U                      2018/02/02                                                2016/06/17
                                                               Contentions, e.g., App. AC, p. 34                        Model No.: X550CA, X751MA                     e.g., page 12
Column 2
Exhibit B
Page 6          X72D
Column 2
Exhibit B
Page 6          X72F
Column 2
Exhibit B
                                                               3rd Amended Infringement
Page 6          X73E                      2018/02/02
                                                               Contentions, e.g., App. AC, p. 34
Column 2
Exhibit B
                                                               3rd Amended Infringement
Page 6          X73S                      2018/02/02
                                                               Contentions, e.g., App. AC, p. 34
Column 2
Exhibit B
                                                                                                                        X Series Laptops listed                       Initial Identification of Accused Products,
Page 6          X750J                                                                               2016/06/17
                                                                                                                        Model No.: X550CA, X751MA                     e.g., page 12
Column 2
Exhibit B
                                                                                                                        X Series Laptops listed                       Initial Identification of Accused Products,
Page 6          X750L                                                                               2016/06/17
                                                                                                                        Model No.: X550CA, X751MA                     e.g., page 12
Column 2
                                                                                                                        X Series Laptops listed                       Initial Identification of Accused Products,
                                                                                                    2016/06/17
                                                                                                                        Model No.: X550CA, X751MA                     e.g., page 12

Exhibit B                                                                                                               X Series Laptops listed                       3rd Amended Identification of Accused
Page 6          X751L                                                                               2017/10/23
                                                                                                                        Additional Model No.: X751NA                  Products, e.g., page 18
Column 2

                                                                                                                                                                      3rd Amended Infringement Contentions,
                                                                                                    2018/02/02          Additional Model No.: X751LA
                                                                                                                                                                      e.g., App. AC, p. 34

                                                                                                                        X Series Laptops listed                       Initial Identification of Accused Products,
                                                                                                    2016/06/17
                                                                                                                        Model No.: X550CA, X751MA                     e.g., page 12
Exhibit B
Page 6          X751S                                                                                                   X Series Laptops listed                       3rd Amended Identification of Accused
                                                                                                    2017/10/23
Column 3                                                                                                                Additional Model No.: X751NA                  Products, e.g., page 18
                                                                                                                                                                      3rd Amended Infringement Contentions,
                                                                                                    2018/02/02          Additional Model No.: X751LA
                                                                                                                                                                      e.g., App. AC, p. 34

                                                                                                                        X Series Laptops listed                       Initial Identification of Accused Products,
                                                                                                    2016/06/17
                                                                                                                        Model No.: X550CA, X751MA                     e.g., page 12




                                                                                                          55
                                           Case 4:18-cv-01885-HSG Document 534-6 Filed 11/01/18 Page 77 of 79
                                                          ASUS ACCUSED PRODUCTS ANALYSIS

                                                                                                      Family / Family
 McBrayer                                      Expressly                                                                                                                        Family /Family Members Identified
                         Accused Product                           Expressly Identified (Citation)   Member Identified             Family / Family Members Identified
Letter (Cite)                               Identified (Date)                                                                                                                               (Citation)
                                                                                                         (Date)
Exhibit B
                                                                                                                         X Series Laptops listed                             3rd Amended Identification of Accused
Page 6          X751SV                                                                               2017/10/23
                                                                                                                         Additional Model No.: X751NA                        Products, e.g., page 18
Column 3

                                                                                                                                                                             3rd Amended Infringement Contentions,
                                                                                                     2018/02/02          Additional Model No.: X751LA
                                                                                                                                                                             e.g., App. AC, p. 34

Exhibit B
Page 6          X755J
Column 3
Exhibit B
Page 6          X756U
Column 3
Exhibit B
Page 6          X756UA
Column 3
Exhibit B
Page 6          X756UQ
Column 3
Exhibit B
Page 6          X756UW
Column 3
Exhibit B
Page 6          X756UX
Column 3
                                                                                                                         X Series Laptop listed                              Initial Identification of Accused Products,
Exhibit B                                                                                            2016/06/17
                                                                                                                         Model No.: X550CA                                   e.g., page 12
Page 6          X75A
Column 3                                                                                                                                                                     3rd Amended Infringement Contentions,
                                                                                                     2018/02/02          Additional Model No.: X75VD
                                                                                                                                                                             e.g., App. AC, p. 34

                                                                                                                         X Series Laptop listed                              Initial Identification of Accused Products,
Exhibit B                                                                                            2016/06/17
                                                                                                                         Model No.: X550CA                                   e.g., page 12
Page 6          X75V
Column 3                                                                                                                                                                     3rd Amended Infringement Contentions,
                                                                                                     2018/02/02          Additional Model No.: X75VD
                                                                                                                                                                             e.g., App. AC, p. 34
                                                                                                                         ZenPad C 7.0, ZenPad 8.0, ZenPad S 8.0, ZenPad 10
Exhibit B
                                                                                                                         devices                                             Initial Identification of Accused Products,
Page 6          Z300C                                                                                2016/06/17
                                                                                                                         Model Nos.: Z170C, Z300CL, Z300M, Z380C, Z380CX,    e.g., pages 9-10
Column 3
                                                                                                                         Z380M, Z580C, Z580CA
                                                                                                                         ZenPad C 7.0, ZenPad 8.0, ZenPad S 8.0, ZenPad 10
Exhibit B
                                                                3rd Amended Infringement                                 devices                                             Initial Identification of Accused Products,
Page 6          Z370C                      2018/02/02                                                2016/06/17
                                                                Contentions, e.g., App. AC, p. 35                        Model Nos.: Z170C, Z300CL, Z300M, Z380C, Z380CX,    e.g., pages 9-10
Column 3
                                                                                                                         Z380M, Z580C, Z580CA
                                                                                                                         ZenPad C 7.0, ZenPad 8.0, ZenPad S 8.0, ZenPad 10
Exhibit B
                                                                3rd Amended Infringement                                 devices                                             Initial Identification of Accused Products,
Page 6          Z370CG                     2018/02/02                                                2016/06/17
                                                                Contentions, e.g., App. AC, p. 35                        Model Nos.: Z170C, Z300CL, Z300M, Z380C, Z380CX,    e.g., pages 9-10
Column 3
                                                                                                                         Z380M, Z580C, Z580CA




                                                                                                           56
                                           Case 4:18-cv-01885-HSG Document 534-6 Filed 11/01/18 Page 78 of 79
                                                          ASUS ACCUSED PRODUCTS ANALYSIS

                                                                                                      Family / Family
 McBrayer                                      Expressly                                                                                                                        Family /Family Members Identified
                         Accused Product                           Expressly Identified (Citation)   Member Identified            Family / Family Members Identified
Letter (Cite)                               Identified (Date)                                                                                                                               (Citation)
                                                                                                         (Date)
                                                                                                                         ZenPad C 7.0, ZenPad 8.0, ZenPad S 8.0, ZenPad 10
                                                                                                                         devices                                             Initial Identification of Accused Products,
                                                                                                     2016/06/17
Exhibit B                                                                                                                Model Nos.: Z170C, Z300CL, Z300M, Z380C, Z380CX,    e.g., pages 9-10
Page 6          Z370KL                                                                                                   Z380M, Z580C, Z580CA
Column 3
                                                                                                                                                                             3rd Amended Infringement Contentions,
                                                                                                     2018/02/02          Additional Model Nos.: Z370C; Z370CG
                                                                                                                                                                             e.g., App. AC, p. 35
                                                                                                                         ZenPad C 7.0, ZenPad 8.0, ZenPad S 8.0, ZenPad 10
Exhibit B
                                                                2nd Amended Identification of                            devices                                             Initial Identification of Accused Products,
Page 6          Z500M                      2017/01/09                                                2016/06/17
                                                                Accused Products, e.g., page 9                           Model Nos.: Z170C, Z300CL, Z300M, Z380C, Z380CX,    e.g., pages 9-10
Column 3
                                                                                                                         Z380M, Z580C, Z580CA
Exhibit B
Page 6          Z54C
Column 3
Exhibit B
Page 6          ZB452KG
Column 3
Exhibit B
Page 6          ZC451CG
Column 3
Exhibit B
Page 6          ZC452KG
Column 3
Exhibit B
Page 6          ZC500TG
Column 3
Exhibit B
                                                                2nd Amended Identification of
Page 6          ZC520TL                    2017/01/09
                                                                Accused Products, e.g., page 9
Column 3
Exhibit B
Page 6          ZC550KL
Column 3
Exhibit B
                                                                2nd Amended Identification of
Page 6          ZC551KL                    2017/01/09
                                                                Accused Products, e.g., page 9
Column 3
Exhibit B
Page 6          ZD551KL
Column 3
Exhibit B
                                                                3rd Amended Infringement
Page 6          ZE500CL                    2018/02/02
                                                                Contentions, e.g., App. AC, p. 35
Column 3
Exhibit B
                                                                                                                         Zenfone 2 devices                                   3rd Amended Infringement Contentions,
Page 6          ZE500KL                                                                              2018/02/02
                                                                                                                         Model Nos.: ZE500CL; ZE550ML                        e.g., App. AC, p. 35
Column 3
Exhibit B
Page 6          ZE520KL
Column 3
Exhibit B
Page 6          ZE550ML
Column 3



                                                                                                           57
                                          Case 4:18-cv-01885-HSG Document 534-6 Filed 11/01/18 Page 79 of 79
                                                         ASUS ACCUSED PRODUCTS ANALYSIS

                                                                                                    Family / Family
 McBrayer                                     Expressly                                                                                                     Family /Family Members Identified
                        Accused Product                          Expressly Identified (Citation)   Member Identified   Family / Family Members Identified
Letter (Cite)                              Identified (Date)                                                                                                            (Citation)
                                                                                                       (Date)
Exhibit B
Page 6          ZE552KL
Column 3
Exhibit B
Page 6          ZE600KL
Column 3
Exhibit B
Page 6          ZE601KL
Column 3
Exhibit B
Page 6          ZN581M
Column 3
Exhibit B
                                                               2nd Amended Identification of
Page 6          ZS550KL                   2017/01/09
                                                               Accused Products, e.g., page 9
Column 3
Exhibit B
                                                               2nd Amended Identification of
Page 6          ZS570KL                   2017/01/09
                                                               Accused Products, e.g., page 9
Column 3
Exhibit B
                                                               2nd Amended Identification of
Page 6          ZT500KL                   2017/01/09
                                                               Accused Products, e.g., page 9
Column 3
Exhibit B
                                                               2nd Amended Identification of
Page 6          ZT581KL                   2017/01/09
                                                               Accused Products, e.g., page 9
Column 3
Exhibit B
Page 6          ZX50V
Column 3
Exhibit B
Page 6          ZX53V
Column 3




                                                                                                         58
